Exhibit 10.1
Dated
November 24, 2015
 
 
AmTrust Corporate Capital Limited
AmTrust Corporate Member Limited
AmTrust Corporate Member Two Limited
as Corporate Members
 
 
- and -
 
 
AmTrust International Insurance, Ltd.
as Account Party
 
 
- and -
 
 
AmTrust Financial Services, Inc.
as Guarantor
 
 
- and -
 
 
The Banks and Financial Institutions
Listed in Schedule 1 of the Amended Facility Agreement
as Original Banks
 
 
- and -
 
 
ING Bank N.V., London Branch and The Bank of Nova Scotia, London Branch
as Mandated Lead Arrangers
 
 
- and -
 
 
ING Bank N.V., London Branch
as Bookrunner, Agent, Issuing Bank and Security Trustee
 





Amending and Restating Agreement
relating to a
Credit Facility Agreement
 
 





1M1209/001503
Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG




--------------------------------------------------------------------------------




CONTENTS


CLAUSE
 
PAGE


2.
DEFINITIONS AND INTERPRETATION
1


3.
AMENDMENT AND RESTATEMENT
2


4.
ADDITIONAL ORIGINAL BANK AND LEAD ARRANGER
 
5.
REPRESENTATIONS AND WARRANTIES
2


6.
CONTINUITY AND FURTHER ASSURANCE
3


7.
AMENDMENTS
3


8.
TRANSFERS
3


9.
INCORPORATION OF TERMS
4


10.
GOVERNING LAW
4


 
 
 
SIGNATURES TO AMENDING AND RESTATING AGREEMENT
5


SCHEDULE 1 CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE
8















--------------------------------------------------------------------------------


This Agreement dated 24 November 2015 is made
Between:
(1)
AmTrust Corporate Capital Limited a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB ("ACCL");



(2)
AmTrust Corporate Member Limited a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACML");



(3)
AmTrust Corporate Member Two Limited a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACM2L");



(4)
AmTrust International Insurance, Ltd., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the "Account Party");



(5)
AmTrust Financial Services, Inc., a corporation organised under the laws of
Delaware whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the "Guarantor");

(6)
The Banks and Financial Institutions Listed In Schedule 1 of the Amended
Facility Agreement (the "Original Banks");

(7)
ING Bank N.V., London Branch as Bookrunner;

(8)
ING Bank N.V., London Branch and The Bank of Nova Scotia, London Branch as
Mandated Lead Arrangers (the "Lead Arrangers"); and

(9)
ING Bank N.V., London Branch as Agent;

(10)
ING Bank N.V., London Branch as Issuing Bank; and

(11)
ING Bank N.V., London Branch as Security Trustee.

Whereas
(A)
Under the Facility Agreement, the Banks (as defined therein) have made available
to the Account Party, subject as provided therein, a letter of credit facility
of up to £235,000,000 (or equivalent in other eligible currencies):



(a)
to provide Funds at Lloyd's on behalf of ACCL to support its underwriting at
Lloyd's as a member of Syndicate 2526 as constituted for the 2015 and all prior
open years of account;



(b)
to provide Funds at Lloyd's on behalf of ACML to support its underwriting at
Lloyd's as a member of Syndicate 1206 as constituted for the 2015 and all prior
open years of account; and



(c)
to provide Funds at Lloyd's on behalf of ACM2L to support its underwriting at
Lloyd's as a member of Syndicate 44 as constituted for the 2015 and all prior
open years of account.



(B)
The parties now wish to amend and restate the Facility Agreement further in
accordance with this Agreement in order to set out the terms on which the Banks
(as defined therein) have agreed, subject to the satisfaction of certain
conditions, to increase the maximum amount of the letter of credit facility to
£300,000,000 and to permit it to be used also to support the underwriting at
Lloyd's of (a) ACCL as a member of Syndicate 2526, (b) ACML as a member of
Syndicate 1206, and (c) ACM2L as a member of Syndicate 44, each as constituted
for the 2016 year of account.

It Is Agreed
2.    Definitions and Interpretation


2.1    Definitions


--------------------------------------------------------------------------------


In this Agreement, including the Recitals, the expressions used in this
Agreement shall have the meanings given in the Amended Facility Agreement (as
defined below) and the following expressions shall have the meanings given
below:


"Amended Facility Agreement" means the Facility Agreement as amended by this
Agreement, having the terms set out in the Appendix (Amended Facility
Agreement).
"Amendment Documents" means this Agreement, the Amended Facility Agreement and
any Fee Letter entered into on or about the date hereof.
"Deeds of Accession" means each Deed of Accession relating to the Facility
Agreement dated 13 January 2014 between (1) ACML and the Agent, and (2) ACM2L
and the Agent respectively.
"Effective Date" means the date on which the Agent confirms in writing that it
has received (or waived its requirement to receive) the documents and evidence
described in Schedule 1 (Conditions Precedent Documents and Evidence) to this
Agreement in form and substance satisfactory to it.
"Facility Agreement" means the letter of credit facility agreement dated 26
November 2013 between ACCL, the Account Party, the Guarantor, and ING Bank N.V.,
London Branch, as acceded to by ACML and ACM2L pursuant to the Deeds of
Accession, as amended and restated from time to time prior to the date of this
Agreement.
2.2
The provisions of clauses 1.2 to 1.9 of the Amended Facility Agreement shall
apply to this Agreement as if references therein to "this Agreement" were
references to this Agreement.



3.    Amendment and Restatement


3.1
With effect on and from the Effective Date, the Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in the Appendix (Amended Facility Agreement).



3.2
From the Effective Date, any reference in any Finance Document to the Facility
Agreement shall be read and construed for all purposes as a reference to the
Amended Facility Agreement.



4.    Additional Original Bank and Lead Arranger


The parties agree that The Bank of Nova Scotia, London Branch is hereby made
party to the Amended Facility Agreement as an Original Bank and a Lead Arranger.
The Bank of Nova Scotia, London Branch hereby accepts all rights and obligations
as an Original Bank and Lead Arranger set out in the Amended Facility Agreement,
notwithstanding it was not a party under the Facility Agreement.


5.    Representations and Warranties


5.1
Subject to Clause 5.2, each Obligor represents and warrants that each of the
representations and warranties set out in clauses 12.2 to 12.33 of the Amended
Facility Agreement, construed as if references therein to "this Agreement" were
references to this Agreement, is true and correct in all material respects (or,
to the extent any such representation or warranty is qualified as to "material",
"Material Adverse Change" or similar wording, in all respects) as at the date of
this Agreement and at the Effective Date.



5.2
Each Obligor gives each representation and warranty under Clause 5.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.





--------------------------------------------------------------------------------


6.    Continuity and Further Assurance


6.1    Continuing obligations


(a)
The rights and obligations of the parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment and restatement hereunder, save insofar as they are amended
hereby. In addition:

(i)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue fully to secure the obligations of the relevant Obligors under the
Amended Facility Agreement; and

(ii)
the Guarantor confirms that from the Effective Date the Guarantee given by it in
clause 11 (Guarantee and indemnity) of the Facility Agreement will continue in
full force and effect and will extend to all obligations of each other Obligor
under the Amended Facility Agreement,

in each case, notwithstanding the increase in the Facility under the Amended
Facility Agreement, the extension of its purpose and the amendment of its
provisions.
6.2    Prospective effect only


The amendments made hereby to the Facility Agreement shall, with effect from the
Effective Date, have prospective effect only.
6.3    Actions already taken


Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Effective Date shall be treated as having been
taken or made notwithstanding the amendment and restatement hereby, and shall
not be required to be taken or made again by reason of the amendment and
restatement hereby.
6.4    Conditions precedent


It is acknowledged that the documents and evidence set out in Schedule 2 to the
Facility Agreement have been provided and that the documents and evidence set
out in Schedule 1 (Conditions Precedent Documents and Evidence) to this
Agreement are the additional documents and evidence that will be required to be
provided for purposes of clause 3.4(a)(i) of the Amended Facility Agreement.


6.5    Further assurance
Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
7.    Amendments


The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
8.    Transfers


Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
9.    Incorporation of Terms


The provisions of clauses 1.9 (Rights of third parties), 17.5 (Indemnity against
costs), 31 (Miscellaneous), 34 (Notices) and 35.2 to 35.7 (Applicable Law and
Jurisdiction) of the Amended Facility Agreement shall be incorporated into this
Agreement as if set out herein and as if references therein to "this Agreement"
were references to this Agreement.


--------------------------------------------------------------------------------


10.    Governing Law


This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.


--------------------------------------------------------------------------------


Signatures to Amending And Restating Agreement
ACCL
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Peter Dewey   Signature
AMTRUST CORPORATE
)
Peter Dewey        PRINT NAME
CAPITAL LIMITED
 
Director            Job title
 
 
 
 
 
 
ACML
 
 
SIGNED for and on behalf of
)
/s/ Jeremy Cadle   Signature
AMTRUST CORPORATE
)
Jeremy Cadle        PRINT NAME
MEMBER LIMITED
 
Director            Job title
 
 
 
 
 
 
 
 
ACM2L
 
 
SIGNED for and on behalf of
)
/s/ Jeremy Cadle   Signature
AMTRUST CORPORATE
)
Jeremy Cadle        PRINT NAME
MEMBER TWO LIMITED
 
Director            Job title
 
 
 
 
 
 
 
 
 
 
Account Party
 
 
 
SIGNED for and on behalf of
)
/s/ Stephen Ungar  Signature
AMTRUST INTERNATIONAL
)
Stephen Ungar         PRINT NAME
INSURANCE, LTD.
 
Secretary         Job title
 
 
 
 
 
 
 
 
 
 
Guarantor
 
 
 
SIGNED for and on behalf of
)
/s/ Harry Schlachter  Signature
AMTRUST FINANCIAL SERVICES, INC.
)
Harry Schlachter       PRINT NAME
 
 
 
SVP, Treasurer            Job title





--------------------------------------------------------------------------------


ORIGINAL BANKS
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu             Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President        Job title
 
 
 
 
 
 
 
 
 
SIGNED for and on behalf of
)
/s/ Ralph Booth       Signature
THE BANK OF NOVA SCOTIA, LONDON
)
Ralph Booth           PRINT NAME
BRANCH
 
Managing Director   Job title
 
 
 
 
 
/s/ Rory McCarthy   Signature
 
 
Rory McCarthy          PRINT NAME
 
 
Director                   Job title
 
 
 
 
 
 
 
 
 
BOOKRUNNER
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu              Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President        Job title
 
 
 
 
 
 
MANDATED LEAD ARRANGERS
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu              Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President         Job title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


SIGNED for and on behalf of
)
/s/ Ralph Booth       Signature
THE BANK OF NOVA SCOTIA, LONDON
)
Ralph Booth           PRINT NAME
BRANCH
 
Managing Director  Job title
 
 
 
 
 
 
 
 
/s/ Rory McCarthy   Signature
 
 
Rory McCarthy          PRINT NAME
 
 
Director                   Job title
 
 
 
 
 
 
 
 
 
AGENT
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu              Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President        Job title
 
 
 
 
 
 
ISSUING BANK
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu              Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President        Job title
 
 
 
 
 
 
 
 
 
SECURITY TRUSTEE
 
 
SIGNED for and on behalf of
)
/s/ Mariette Groen   Signature
ING BANK N.V., LONDON BRANCH
)
Mariette Groen          PRINT NAME
 
 
Director                       Job title
 
 
 
 
 
/s/ Olive Yu              Signature
 
 
Olive Yu          PRINT NAME
 
 
Vice President         Job title











--------------------------------------------------------------------------------


Schedule 1
Conditions Precedent Documents and Evidence
The documents and evidence referred to in the definition of "Effective Date" are
as follows:
1.    Obligors


1.1
A copy of the constitutional documents of each Obligor or confirmation from an
authorised officer of each Obligor that its constitutional documents a copy of
which was provided to the Agent on or about 26 November 2013 or, in respect of
ACML and ACM2L, 20 December 2013 remain in full force and effect and have not
been amended since that date.



1.2    A copy of a resolution of the board of directors of each Obligor:


(a)
approving the terms of, and the transactions contemplated by, the Amendment
Documents to which it is a Party and resolving that such Obligor execute the
Amendment Documents to which it is a Party;



(b)
authorising a specified person or persons to execute the Amendment Documents to
which such Obligor is a Party on its behalf; and



(c)
authorising a specified person or persons, on such Obligor's behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by such
Obligor under or in connection with the Amendment Documents to which it is a
Party.



1.3
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above or confirmation from an authorised officer of each
Obligor that the specimen signatures provided to the Agent on or about 26
November 2013 or, in respect of ACML and ACM2L, 20 December 2013 remain in full
force and effect and have not been amended since that date.



1.4
A list of the directors and the secretary of each Obligor, signed by the
secretary or a director of such Obligor or confirmation from an authorised
officer of each Obligor that the list of the directors and company secretary
provided to the Agent on or about 26 November 2013 or, in respect of ACML and
ACM2L, 20 December 2013 remains in full force and effect and has not been
amended since that date.



1.5
A certificate of each Obligor (signed by a director or other duly authorised
officer) confirming that entering into the Amendment Documents and performing
its obligations under the Finance Documents would not cause any borrowing,
guaranteeing or similar limit binding on such Obligor to be exceeded.



1.6
A certificate of an authorised signatory of each Obligor certifying that each
copy document relating to it specified in this paragraph 1 of Schedule 1 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.



1.7
Where any Amendment Document is executed under a power of attorney, the original
or a certified copy of such power of attorney.



1.8
For each Obligor organised in or qualified to do business in a jurisdiction of
the United States, copies of good standing certificates from the applicable
Governmental Authority for each such Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the date hereof.



2.    Legal Opinions


2.1
A legal opinion of Hogan Lovells International LLP, legal advisers to the Agent
in England, in form and substance satisfactory to the Agent.



2.2
A legal opinion of Locke Lord LLP, legal advisers to the Guarantor in Delaware
and New York, in form and substance satisfactory to the Agent.





--------------------------------------------------------------------------------


2.3
A legal opinion of K&L Gates LLP, legal advisers to the Guarantor in Delaware,
in form and substance satisfactory to the Agent.

    
2.4
A legal opinion of Conyers Dill & Pearman Limited, legal advisers to the Agent
in Bermuda, in form and substance satisfactory to the Agent.



3.    Other


3.1
Certified copies of the audited financial statements of each Obligor for the
financial year ending 31 December 2014.



3.2
Certified copies of the unaudited combined financial statements of the Guarantor
for the period ending 30 June 2015.



3.3
Evidence that the fees, costs and expenses then due from the Obligors pursuant
to clauses 17.1 and 17.3 of the Amended Facility Agreement have been paid.



3.4
Confirmation that each Obligor has obtained all appropriate insurance or
reinsurance regulatory authorisations.



3.5
This Agreement and each other Amendment Document and all documents, instruments,
notices and acknowledgements required thereunder or pursuant thereto duly
executed in a form satisfactory to the Agent by the relevant Obligors.



3.6
Such certificates and documents as any Bank may require to comply with the money
laundering prevention and "know your customer" procedures then applicable to it.

    
3.7
A Managing Agent's Undertaking duly executed by AmTrust at Lloyd's Limited in
respect of Syndicate 1206, Syndicate 44 and Syndicate 2526.





--------------------------------------------------------------------------------


APPENDIX
AMENDED AND RESTATED FACILITY AGREEMENT


 CONTENTS
 
 
 
CLAUSE
PAGE


 
 
 
1


DEFINITIONS AND INTERPRETATION
2


 
 
 
2


THE FACILITY - GENERAL PROVISIONS
29


 
 
 
3


THE FACILITY - SPECIFIC PROVISIONS
30


 
 
 
4


CONDITIONS APPLICABLE TO LETTERS OF CREDIT
35


 
 
 
5


REIMBURSEMENT AND INDEMNITIES
37


 
 
 
6


PAYMENTS
38


 
 
 
7


NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION
39


 
 
 
8


ACCOUNTS OF THE BANK
47


 
 
 
9


APPLICATION OF MONEYS
47


 
 
 
10


COLLATERAL
48


 
 
 
11


GUARANTEE AND INDEMNITY
49


 
 
 
12


REPRESENTATIONS AND WARRANTIES
52


 
 
 
13


UNDERTAKINGS
59


 
 
 
14


FINANCIAL COVENANT
72


 
 
 
15


EVENTS OF DEFAULT
73


 
 
 
16


SECURITY OVER BANKS’ RIGHTS
77


 
 
 
17


FEES, EXPENSES AND INDEMNITIES
77


 
 
 
18


MITIGATION BY THE BANKS
80


 
 
 
19


INCREASED COST
80


 
 
 
20


ILLEGALITY
82


 
 
 


--------------------------------------------------------------------------------


21


THE AGENT AND THE LEAD ARRANGERS
83


 
 
 
22


THE SECURITY TRUSTEE
87


 
 
 
23


RETIREMENT OF A SERVICE BANK
89


 
 
 
24


LIMITS OF THE SERVICE BANKS’ OBLIGATIONS
90


 
 
 
25


CONDUCT OF BUSINESS BY THE BANKS
92


 
 
 
26


SHARING OF PAYMENTS
92


 
 
 
27


ASSIGNMENTS AND TRANSFERS
93


 
 
 
28


DISCLOSURE OF INFORMATION
96


 
 
 
29


SET-OFF
98


 
 
 
30


USA PATRIOT ACT
98


 
 
 
31


MISCELLANEOUS
98


 
 
 
32


OBLIGATIONS AND LIABILITIES
99


 
 
 
33


FURTHER ASSURANCE
99


 
 
 
34


NOTICES
99


 
 
 
35


APPLICABLE LAW AND JURISDICTION
102



 
 
 
 
SCHEDULE 1:
BANKS AND COMMITMENTS
104


 
 
 
SCHEDULE 2:
CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE
105



SCHEDULE 3:
FORM OF TRANSFER CERTIFICATE
107


 
 
 
SCHEDULE 4:
FORM OF LETTER OF CREDIT
111


 
 
 
SCHEDULE 5:
FORM OF APPLICATION
116


 
 
 
SCHEDULE 6:
FORM OF CANCELLATION NOTICE OF ISSUED LETTER OF CREDIT
117


 
 
 
SCHEDULE 7:
FORM OF REDUCTION NOTICE FOR ISSUED LETTER OF CREDIT
118


 
 
 
SCHEDULE 8:
FORM OF INCREASE OR AMENDMENT NOTICE FOR ISSUED LETTER OF CREDIT
119


 
 
 


--------------------------------------------------------------------------------


SCHEDULE 9:
FORM OF EXTENSION NOTICE FOR ISSUED LETTER OF CREDIT
120


 
 
 
SCHEDULE 10:
FORM OF COMPLIANCE CERTIFICATE
121


 
 
 
SCHEDULE 11:
ELIGIBLE COLLATERAL
123


 
 
 
SCHEDULE 12:
FORM OF BORROWING BASE CERTIFICATE
125


 
 
 
SCHEDULE 13:
PERMITTED TAX INCENTIVE FINANCING TRANSACTIONS
126


 
 
 
SCHEDULE 14:
EXISTING INDEBTEDNESS
127


 
 
 
SCHEDULE 15:
EXISTING SECURITY
130


 
 
 
SCHEDULE 16:
EXISTING INVESTMENTS
131







--------------------------------------------------------------------------------

- 2 -

THIS AGREEMENT dated 25 November 2014 as amended and restated with effect from
the Effective Date by the Amending and Restating Agreement is made:
BETWEEN:
 
(1)
AMTRUST CORPORATE CAPITAL LIMITED a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB (“ACCL”);



(2)
AMTRUST CORPORATE MEMBER LIMITED a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACML");



(3)
AMTRUST CORPORATE MEMBER TWO LIMITED a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACM2L");



(4)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the “Account Party”);



(5)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the “Guarantor”);



(6)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 (the “Original
Banks”);



(7)
ING BANK N.V., LONDON BRANCH as Bookrunner;



(8)
ING BANK N.V., LONDON BRANCH AND THE BANK OF NOVA SCOTIA, LONDON BRANCH as
Mandated Lead Arrangers (the "Lead Arrangers");



(9)
ING BANK N.V., LONDON BRANCH as Agent;



(10)
ING BANK N.V., LONDON BRANCH as Issuing Bank; and



(11)
ING BANK N.V., LONDON BRANCH as Security Trustee.

WHEREAS


The Banks have agreed to make available to the Account Party, subject as
provided in this Agreement, a letter of credit facility of up to £300,000,000
(or equivalent in other eligible currencies):
(a)
to provide Funds at Lloyd's on behalf of ACCL to support its underwriting at
Lloyd's as a member of Syndicate 2526 as constituted for the 2014 and all prior
open years of account;



(b)
to provide Funds at Lloyd's on behalf of ACML to support its underwriting at
Lloyd's as a member of Syndicate 1206 as constituted for the 2016 and all prior
open years of account and as a member of Syndicate 2526 as constituted for the
2015 and 2016 years of account; and



(c)
to provide Funds at Lloyd's on behalf of ACM2L to support its underwriting at
Lloyd's as a member of Syndicate 44 as constituted for the 2016 and all prior
open years of account.

IT IS AGREED
1.    DEFINITIONS AND INTERPRETATION
 


1.1     Definitions




--------------------------------------------------------------------------------

- 3 -

In this Agreement, including the recital and the Schedules, the following
expressions shall have the following meanings:
“Acceptable Custodian” means a financial institution which:
 
(a)
has a long-term credit rating issued by S&P of A or better, or an equivalent
rating issued by Moody’s or AM Best;



(b)
carries on business as a custodian in New York;



(c)
has all necessary licences and permissions to permit it to do so in accordance
with all applicable laws; and



(d)
is acceptable to the Agent, acting reasonably;



“Account Control Agreement” means an agreement dated 25 November 2013 among the
Account Party, the Custodian and the Security Trustee under which the Account
Party and the Custodian give certain undertakings in favour of the Security
Trustee in respect of certain cash and assets to be held from time to time in
the Secured Account.
“Account Security Deeds” means the account security deeds dated 26 November 2013
and on or about 24 November 2015 between the Guarantor and the Security Trustee
creating security in favour of the Security Trustee over an account of the
Guarantor held on the books of ING Bank N.V., London Branch.
“Acquisition” means the acquisition by IGI Group Limited of Sagicor Europe
Limited on 23 December 2013 in accordance with the Share Purchase Agreement;
“Advance Rate” means, in respect of any cash or assets meeting a description set
out in Schedule 11 (Eligible Collateral), the percentage set opposite that
description in that Schedule.
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Agent” means ING Bank N.V., London Branch, a bank incorporated in The
Netherlands and acting through its office at 60 London Wall, London EC2M 5TQ in
its capacity as agent for the other Finance Parties.
“Aggregate Commitment” means the aggregate of the Commitments of all the Banks,
which on the date hereof shall be £300,000,000, or the Sterling Equivalent
Amount thereof determined at the date of each utilisation.
“AM Best” means A.M. Best Company, Inc. or any successor to its rating business.


"AmCom" means AmCom Insurance Services, Inc., a California corporation, and a
Subsidiary of the Guarantor, together with all of its Subsidiaries.
"Amending and Restating Agreement" means the agreement dated on or about the
date hereof between the parties to this Agreement pursuant to which the terms of
this Agreement were amended and restated;
“AMT Warranty” means AMT Warranty Corp., a Delaware corporation, and a
Subsidiary of the Guarantor, together with all of its Subsidiaries.
"AMT Warranty Solutions" means AMT Warranty Solutions, Inc., a Delaware
corporation, and a Subsidiary of the Guarantor, together with all of its
Subsidiaries.
“Applicable Collateral Percentage” means:
 
(a)
where a Full Collateralisation Event has not occurred, or where a Full
Collateralisation Event has occurred but the applicable Full Collateralisation
Date has not yet occurred, 35 per cent or such higher percentage as the Account
Party shall have specified to the Agent in writing from time to time, which
percentage shall take effect from the first day of the month following the date
such percentage is notified to the Agent in writing; and



(b)
following the occurrence of a Full Collateralisation Event, and with effect from
the applicable Full Collateralisation Date, 100 per cent.





--------------------------------------------------------------------------------

- 4 -

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company:
 
(a)
the insurance department or similar Governmental Authority located in the state
or jurisdiction (domestic or foreign) in which such Regulated Insurance Company
is domiciled; or



(b)
to the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance department, authority or agency in each state or
jurisdiction (domestic or foreign) in which such Regulated Insurance Company is
licensed, and shall include any federal or national insurance regulatory
department, authority or agency that may be created and that asserts insurance
regulatory jurisdiction over such Regulated Insurance Company.



“Application” means an application for the issuance of a Letter of Credit by the
Issuing Bank to be made by the Account Party on behalf of a Corporate Member
substantially in the form set out in Schedule 5 (Form of Application) or in such
other form as the Banks may agree.
“Application Date” means the date on which an Application is received by the
Agent.
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Authority" means any of the United Nations, the European Union, Her Majesty's
Treasury, any European Union member state, or the United States government.
“Available Facility” means, at any time, the Aggregate Commitment minus the
Sterling Equivalent Amount of the aggregate face amount of the Letters of Credit
outstanding or the subject of a pending Application minus any amount due and
payable to the Banks under Clause 5.1 (Reimbursement).
“Bank” means:
 
(a)
any Original Bank, unless it has transferred the whole of its rights and
obligations hereunder to another bank or financial institution by way of
Transfer Certificate in accordance with this Agreement; and



(b)
a bank or financial institution to which any rights and obligations hereunder
have been transferred by way of Transfer Certificate in accordance with this
Agreement, unless such bank or financial institution has transferred the whole
of those rights and obligations to another bank or financial institution by way
of Transfer Certificate in accordance with this Agreement;

and, in the case of any indemnity or obligation expressed to be given to or
undertaken in favour of the Banks, includes the Agent, the Issuing Bank and the
Security Trustee.
“Banking Day” means a day (excluding Saturdays and Sundays) on which dealings in
deposits in Sterling may be carried out in the London interbank market and in
New York City, and on which banks and foreign exchange markets are open for
business in London and (in the case of payment) the place to which such payment
is required to be made.
“Basel III” means:
 
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;



(b)
the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and



(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.



“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person,




--------------------------------------------------------------------------------

- 5 -

(iii) in the case of any partnership, the Board of Directors of the general
partner of such Person and (iv) in any other case, the functional equivalent of
the foregoing.
“Borrowing Base Certificate” means a certificate substantially in the form set
out in Schedule 12 (Form of Borrowing Base Certificate) setting out, among other
things, details of the Collateral provided in accordance with Clause 10
(Collateral).
“Builders” means Builders & Tradesmen’s Insurance Services, Inc., a California
corporation, and a Subsidiary of the Guarantor, together with all of its
Subsidiaries.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding all obligations under
operating leases required by the Financial Accounting Standards Board to be
classified or accounted for as capital leases), and the amount of such
obligations shall be the capitalised amount thereof determined in accordance
with GAAP.
“Catastrophe Bond” means any note, bond or other instrument of Indebtedness or
any Swap Contract or other similar agreement which has a catastrophe, weather or
other risk feature linked to payments thereunder.


"CNH" means CNH Industrial Insurance Agency Inc., a Delaware corporation, and a
Subsidiary of the Guarantor, together with all of its Subsidiaries.
"CNH Canada" means CNH Industrial Canada Insurance Agency Ltd., an Alberta,
Canada corporation, and a Subsidiary of the Guarantor, together with all of its
Subsidiaries.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means (a) cash and assets held in the Secured Account which,
pursuant to the Security Agreement, are fully secured by way of a first
priority, perfected, security interest in favour of the Security Trustee, which
security interest has been made the subject of a UCC-1 Financing Statement, and
which are held subject to the Account Control Agreement and (b) cash held in the
Deposit Account.
“Collateral Value” means, with respect to:
 
(a)
any Eligible Collateral held in the Secured Account, the Sterling Equivalent
Amount of the mark-to-market value thereof multiplied by the applicable Advance
Rate, and with respect to any Collateral other than Eligible Collateral, zero,
provided that if any of the assets in the Secured Account is at any time
allocated to the long-term insurance fund of the Account Party, the Collateral
Value of all assets in the Secured Account shall be zero; and



(b)
any cash held in the Deposit Account, the value of that cash.

“Coming Into Line Date” means, in relation to any year of account, the last date
prescribed by the Council of Lloyd’s (taking into account any extension which
may be permitted to the prescribed date) by which each Corporate Member must
have provided its Funds at Lloyd’s if it is to be eligible to underwrite or to
continue to underwrite insurance business at Lloyd’s for such year of account.
“Commitment” means:
 
(a)
in relation to an Original Bank, the amount set opposite its name under the
heading “Commitment” in Schedule 1 (Banks and Commitments) and the amount of any
other Commitment transferred to it under this Agreement (or the Sterling
Equivalent Amount thereof determined at the date of each utilisation); and



(b)
in relation to any other Bank, the amount of any Commitment transferred to it
under this Agreement (or the Sterling Equivalent Amount thereof determined at
the date of each utilisation);

to the extent not reduced, cancelled, terminated or transferred in accordance
with the provisions of this Agreement.




--------------------------------------------------------------------------------

- 6 -

“Commitment Period” means the period commencing on the date of this Agreement
and ending on the earlier of (a) 31 July 2016; and (b) the date on which the
Commitments of the Banks are cancelled in accordance with any applicable
provision of this Agreement.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 10 (Form of Compliance Certificate) setting out, among other things,
a calculation of the financial covenant in Clause 14 (Financial Covenant).
“Confidential Information” means all information relating to the Obligors, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:
 
(a)
any Obligor or member of the Group or any of its advisers; or



(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or member of the Group or any of its
advisers;

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 28 (Disclosure of information); or



(ii)
is identified in writing at the time of delivery as non-confidential by any
Obligor or member of the Group or any of its advisers; or



(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, which, as far as that Finance Party is
aware, has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

“Consolidated EBITDA” means, for any period:
 
(a)
Consolidated Net Income for such period; plus



(b)
to the extent deducted from revenues in determining Consolidated Net Income:



(i)
consolidated interest expense;

(ii)
expense for Taxes paid or accrued;

(iii)
depreciation;

(iv)
amortisation; and

(v)
extraordinary losses incurred other than in the ordinary course of business;
minus



(c)
to the extent included in Consolidated Net Income, extraordinary gains realised
other than in the ordinary course of business, all calculated, for the Guarantor
and its Subsidiaries, in each case on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Guarantor and its Subsidiaries on a consolidated basis, the
ratio of:
 
(a)
the sum of:

(i)
the maximum cash dividends available to the Guarantor from its Regulated
Insurance Companies on such date (without prior approval from any Applicable
Insurance Regulatory Authority); plus







--------------------------------------------------------------------------------

- 7 -

(ii)
an amount equal to the Consolidated EBITDA attributable to AMT Warranty,
Builders, AmCom, Oryx, TMI, AMT Warranty Solutions, CNH Canada, CNH, FNC and
Risk Services for the Test Period then ended; to

(b)
the sum of:

(i)
the aggregate amount of all scheduled principal payments on all Indebtedness of
the Guarantor and its Subsidiaries for the next succeeding four fiscal quarters
of the Guarantor (other than any balloon, bullet or similar payment which repays
such Indebtedness in full); plus



(ii)
the Consolidated Interest Expense for the Test Period then ended; plus



(iii)
all Consolidated Shareholder Distributions made during the Test Period then
ended.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Guarantor and its Subsidiaries for such period
determined on a consolidated basis, for statement of income purposes, in
accordance with GAAP.
“Consolidated Leverage Ratio” means, at any date of determination, the ratio of:
 
(a)
Consolidated Total Debt (excluding the aggregate principal amount of the Junior
Subordinated Debentures and Permitted Qualifying Subordinated Indebtedness,
provided that the amount so excluded shall not exceed 15% of the Consolidated
Net Worth (calculated as of the most recently ended fiscal quarter by reference
to the Guarantor’s financial statements most recently delivered pursuant to
Clause 13.4(c)(i) (Audited Financial Statements));



(b)
Consolidated Total Capitalisation.

“Consolidated Net Income” means, for any period, for the Guarantor and its
Subsidiaries on a consolidated basis, the net income of the Guarantor and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Guarantor for such period prepared in accordance
with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Guarantor and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries; provided that the aggregate outstanding amount of trust preferred
securities of the Guarantor and its Subsidiaries shall only be included in
Consolidated Net Worth to the extent such amount would be included in a
determination of the consolidated net worth of the Guarantor and its
Subsidiaries under the applicable procedures and guidelines of SAP as of the
date hereof. In addition to the foregoing, the aggregate amount excluded
pursuant to clause (a) of the definition of Consolidated Leverage Ratio shall be
deemed to be stockholders’’ equity for purposes of the calculation of
Consolidated Net Worth.
“Consolidated Shareholder Distributions” means all payments, dividends or
distributions made by the Guarantor to any holder of the Equity Interest of the
Guarantor .
“Consolidated Surplus” means, at any date of determination, “surplus as regards
to policyholders” (calculated in accordance with SAP) of the Guarantor and its
Subsidiaries, on a consolidated basis.
“Consolidated Total Capitalisation” means, as of any date of determination, the
sum of:
 
(a)
the principal amount of all outstanding Consolidated Total Debt; and



(b)
Consolidated Net Worth

at such time.
“Consolidated Total Debt” means, at any date of determination, all Indebtedness
of the Guarantor and its Subsidiaries on a consolidated basis, plus, without
duplication, all Indebtedness of the Guarantor in respect of the Junior
Subordinated Debentures, less the sum of the following:
 
(a)
the Maiden Debt;



(b)
the aggregate principal amount outstanding in respect of the Guarantor’s
obligations to repurchase securities pursuant to Repurchase Agreements;







--------------------------------------------------------------------------------

- 8 -

(c)
the aggregate amount of the Repurchase Liability; and



(d)
the aggregate amount of Guarantees otherwise included in such Indebtedness.

Notwithstanding the foregoing, Indebtedness in respect of letters of credit
shall not be included in the determination of Consolidated Total Debt to the
extent that any such letter of credit is undrawn as of the date of
determination.
In addition, but without duplication of the foregoing, Consolidated Total Debt
shall include Permitted Non-Recourse Secured Debt to the extent the obligations
in respect thereof are, or should be, reflected as a liability on the
consolidated balance sheet of the Guarantor and its Subsidiaries in accordance
with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall be construed accordingly.
“Corporate Member” means ACCL, ACML and ACM2L;


"CRD IV" means:


(a)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and



(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC;



or any law, rules or guidance by which either of them is implemented.


"CRR" means the Capital Requirements Regulation (EU) No. 575/2013.
“CTA” means the Corporation Tax Act 2009.
“Custodian” means The Bank of New York Mellon or another financial institution
which replaces it in its capacity as custodian hereunder with the consent of the
Security Trustee, being an Acceptable Custodian at the time of such replacement.


“Customary Recourse Exceptions” means, with respect to any Permitted
Non-Recourse Secured Debt, exclusions from the exculpation provisions with
respect to such Permitted Non-Recourse Secured Debt for fraud, misapplication of
funds, waste, environmental indemnities, prohibited transfers, failure to pay
taxes, non-compliance with “separateness” covenants, voluntary bankruptcy,
collusive involuntary bankruptcy and other exceptions to non-recourse liability
that are either customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate or approved by JPMorgan Chase Bank, N.A.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default Rate” means the annual rate of interest determined by the Agent to be
equal to the aggregate of 3% and LIBOR for periods of such duration as the Agent
may, after consultation with the Banks, determine from time to time.


"Designated Parties List" means the Specially Designated Nationals List, the
Sectoral Sanctions Identifications List and the Foreign Sanctions Evaders List
maintained by the Office of Foreign Assets Control of




--------------------------------------------------------------------------------

- 9 -

the United States Department of the Treasury, or any similar list of sanctioned
persons or entities maintained by any Authority.
“Deposit Account” means the account on the books of ING Bank N.V., London
Branch, which is the subject of the Account Security Deeds, and includes any
additional account opened in accordance with that deed.
“Derivative” means any transaction (including an agreement with respect thereto)
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
“Derivative Obligations” means obligations under or with respect to any
Derivative.
“Disclosed Matters” means any matters disclosed in any Form 10-Q or Form 8-K
filed by the Guarantor with the SEC during the period from and including
1 January 2012 to and including the Effective Date.
“Disclosed Tax Matters” means any matters relating to Taxes set forth or
accounted for in the “Federal Income Taxes” or “Income Taxes” notes, as
applicable, to the Guarantor’s consolidated financial statements in any Form
10-Q or 10-K filed by the Guarantor with the SEC during the period from and
including 1 January 2010 to and including the Effective Date.
“Disqualified Stock” means any Equity Interest in any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event:
 
(a)
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, in each case other than solely for capital stock in such
Person that does not constitute Disqualified Stock and cash in lieu of
fractional shares of such capital stock and at any time on or prior to the first
anniversary of the last day of the Commitment Period; or



(b)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
paragraph (a) above (other than solely for capital stock in such Person that do
not constitute Disqualified Stock and cash in lieu of fractional shares of such
capital stock), in each case at any time prior to the first anniversary of the
last day of the Commitment Period;



provided, however, that capital stock in any Person that would not constitute
Disqualified Stock but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such capital stock upon the occurrence
of a disposition or a change of control shall not constitute Disqualified Stock
if any such requirement becomes operative only after repayment in full of all
obligations in respect of the Letters of Credit and all other obligations that
are accrued and payable.
“Disruption Event” means either or both of:
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the transactions contemplated by the
Finance Documents, which disruption is not caused by, and is beyond the control
of, any of the Parties; or



(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:



(i)
from performing its payment obligations under the Finance Documents; or



(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dollars” or “$” means the lawful currency from time to time of the United
States.




--------------------------------------------------------------------------------

- 10 -

“Domestic Subsidiary” means any Subsidiary of the Guarantor other than a Foreign
Subsidiary.
“Effective Date” means the date on which the Agent confirms that it has received
(or waived its requirement to receive) the documents and evidence described in
Schedule 1 (Conditions Precedent Documents and Evidence) of the Amending and
Restating Agreement in form and substance satisfactory to it.
“Eligible Collateral” means cash or assets meeting a description set out in
Schedule 11 (Eligible Collateral).
“Eligible Currency” means Sterling, Euros, Dollars and any other currency agreed
by all of the Banks.
“Eligible Investments” means (a) Permitted Investments, (b) investments in debt
and/or equity securities, (c) investments in loan portfolios, (d) investments in
derivatives and other financial instruments and (e) Repurchase Agreements.
“Environmental Laws” means all federal, state, local, municipal and foreign Laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, injunctions, permits, directives, orders (including consent
orders), and legally binding requirements of any Governmental Authority, in each
case concerning the protection of the environment, natural resources and human
health and safety as it relates to any Hazardous Materials, or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling,
disposal or handling of, or the arrangement for such activities with respect to,
Hazardous Materials, in each case not relating to or arising out of the
insurance or reinsurance activities of the Group.


“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of (a) actual
or alleged noncompliance with any Environmental Law, (b) the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling, disposal or handling of, or the arrangement for such activities with
respect to, any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which a liability or obligation is
assumed or imposed with respect to any of the foregoing, provided that
Liabilities of the type described above arising out of the obligation of any
Regulated Insurance Company with respect to its insurance operations shall not
constitute “Environmental Liabilities” hereunder.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interest in any Person, and any option, warrant or other
right entitling the holder to purchase or otherwise acquire any of the
foregoing.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” means the Account Party and any trade or business (whether or
not incorporated) that, together with the Guarantor, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means:
 
(a)
any “reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder, with respect to a Plan (other than an event for which the
30-day notice period is waived);



(b)
any failure by any Plan to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived;



(c)
the determination that any Plan is in “at-risk status” (within the meaning of
Section 412(c) of the Code and Section 302(d) of ERISA);



(d)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;







--------------------------------------------------------------------------------

- 11 -

(e)
the incurrence by the Guarantor or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan or the
withdrawal or partial withdrawal of the Guarantor or any of its ERISA Affiliates
from any Plan or Multiemployer Plan;



(f)
the receipt by the Guarantor or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan;



(g)
the requirement that a Plan provide a security pursuant to Section 436(f)(i) of
the Code or the utilisation by a Plan of the provision of a security pursuant to
Section 436(f) of the Code;



(h)
the receipt by the Guarantor or any of its ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Guarantor or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganisation, within the meaning of Title IV of ERISA;



(i)
the Guarantor or any of its Subsidiaries engaging in a “prohibited transaction”
with respect to a Plan for which the Guarantor or its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Guarantor or any such Subsidiary could otherwise be liable;



(j)
any other event or condition with respect to a Plan or Multiemployer Plan that
could reasonably be expected to result in liability of the Guarantor or its
Subsidiaries under Title IV of ERISA; or



(k)
any Foreign Benefit Event.

“Euros” or “€” means the lawful currency from time to time of the member states
of the European Union that adopt the single currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Event of Default” means any of the events listed in Clause 15.1.
“Existing Debentures” means, collectively, the following:
 
(a)
the fixed/floating rate junior subordinated deferrable interest debentures due
2037 of the Guarantor in the original aggregate principal amount of $40,000,000;



(b)
the fixed/floating rate junior subordinated deferrable interest debentures due
2036 of the Guarantor in the original aggregate principal amount of $30,000,000;



(c)
the fixed/floating rate junior subordinated deferrable interest debentures due
March 2035 of the Guarantor in the original aggregate principal amount of
$25,000,000; and



(d)
the fixed/floating rate junior subordinated deferrable interest debentures due
June 2035 of the Guarantor in the original aggregate principal amount of
$25,000,000

in each case with respect to the foregoing, issued to TOPS Trust pursuant to the
applicable Existing Indenture, and as the same may be further amended, amended
and restated, supplemented or otherwise modified from time to time.
“Existing Indentures” means the indentures governing the Existing Debentures, as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time.


"Existing Notes" means the Guarantor’s 5.50% Convertible Senior Notes due 2021
issued under the Existing Notes Indenture.


"Existing Notes Indenture" means an Indenture governing the Existing Notes dated
December 21, 2011, by and between the Guarantor and The Bank of New York Trust
Company, N.A., as supplemented by the first Supplemental Indenture, dated
December 21, 2011, by and between the same two parties.


“Existing Structured Securities” means, collectively, (a) each of the Existing
Debentures, (b) the common securities issued by the applicable TOPS Trust to the
Guarantor in connection with such Existing




--------------------------------------------------------------------------------

- 12 -

Debentures, (c) the trust preferred securities issued by the applicable TOPS
Trust in connection with such Existing Debentures having substantially similar
terms as such Existing Debentures and (d) the Guarantees with respect to the
trust preferred securities issued in connection with the Existing Debentures and
any other guarantee agreement executed and delivered by the Guarantor with
respect to such issued trust preferred securities, all of the foregoing as
described in either (x) the Guarantor’s Form 8-K filed by the Guarantor with the
SEC on March 22, 2007, or (y) Amendment No. 5 to the Guarantor’s Form S-1 filed
by the Guarantor with the SEC on November 8, 2006, as the case may be, and all
of the foregoing in clauses (a), (b), (c) and (d) above as may be further
amended, amended and restated, supplemented or otherwise modified from time to
time.
“Facility” means the letter of credit facility of up to £300,000,000 (or the
Sterling Equivalent Amount thereof determined at the date of each utilisation)
to be made available by the Banks to the Account Party under this Agreement.
“FAL” means Funds at Lloyd’s supporting underwriting as a member of a Syndicate
or the Syndicates for any applicable year of account as required by Lloyd’s
pursuant to Lloyd’s Rules;
“FATCA” means:
 
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;



(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or



(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction;

“FATCA Application Date” means:
 
(a)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; and



(b)
in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019, or



(c)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement;
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA;
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction;
“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Finance Party is not a FATCA Exempt Party,
could be required to make a FATCA Deduction;
“FATCA Protected Bank” means any Bank irrevocably designated as a “FATCA
Protected Bank” by the Account Party by notice to that Bank and the Agent at
least three months prior to the earliest FATCA Application Date for a payment by
a Party to that Bank (or to the Agent for the account of that Bank);


"Fee Letter" means a fee letter dated on or about the date hereof under which
the Account Party undertakes to pay fees to any Finance Party.


“Finance Document” means this Agreement, the Amending and Restating Agreement,
any Security Document, any Deed of Accession, any fee letter entered into
between any Finance Party and any Obligor in connection with this Agreement, and
any other agreement or document which is from time to time specified as a
Finance Document by the Agent and the Account Party.




--------------------------------------------------------------------------------

- 13 -

“Finance Party” means each Bank, the Agent, the Issuing Bank, the Security
Trustee and each Lead Arranger.


“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.


“Financial Strength Rating” means, in relation to any entity, the financial
strength rating from time to time ascribed to it by AM Best.


“FNC” means First Nonprofit Companies, an Illinois corporation, and a Subsidiary
of the Guarantor, together with all of its Subsidiaries.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan:
 
(a)
the existence of unfunded liabilities in excess of the amount permitted under
any applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority;



(b)
the failure to make the required contributions or payments, under any applicable
Law, on or before the due date for such contributions or payments;



(c)
the receipt of a notice by a Governmental Authority relating to the intention to
terminate such Foreign Pension Plan or to appoint a trustee or similar official
to administer such Foreign Pension Plan, or alleging the insolvency of such
Foreign Pension Plan;



(d)
the incurrence of any liability by the Guarantor or any of its Subsidiaries
under applicable Law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein; or



(e)
the occurrence of any transaction that is prohibited under any applicable Law
and that could reasonably be expected to result in the incurrence of any
liability by the Guarantor or any of its Subsidiaries, or the imposition on the
Guarantor or any of its Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Law.

“Foreign Pension Plan” means any benefit plan maintained outside of the U.S.
primarily for the benefit of employees working outside the U.S. that under
applicable Law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.
“Foreign Subsidiary” means any Subsidiary of the Guarantor which is organised
under the laws of any jurisdiction outside of the United States and its
territories, possessions and associated commonwealths.
“Full Collateralisation Date” has the meaning given in Clause 10.2 (Full
Collateralisation Date).
 
“Full Collateralisation Event” has the meaning given in Clause 10.3 (Full
Collateralisation Events).
“Funds at Lloyd’s” has the meaning given in paragraph 16 of Lloyd’s Membership
Byelaw (No. 5 of 2005).
“GAAP” means Generally Accepted Accounting Principles, which means in the case
of the Guarantor, US GAAP, in the case of the Corporate Members, UK GAAP, and in
the case of the Account Party, SAP.
“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Obligor that guarantees to a counterparty a rate
of return on the invested capital over the life of such contract or agreement.
“Governmental Authority” means any federal, state, local, municipal or foreign
court or governmental agency, authority, instrumentality, regulatory body
(including any board of insurance, insurance department or insurance
commissioner), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, where applicable, any US entity).
“Group” means the Guarantor and its Subsidiaries from time to time, and “member
of the Group” shall be construed accordingly.




--------------------------------------------------------------------------------

- 14 -

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect:
 
(a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
other obligation;



(b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation; or



(c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation;

provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.
“Hazardous Materials” means any pollutant, contaminant, waste or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance,
waste or material, including petroleum, its derivatives, by-products and other
hydrocarbons, coal ash, radon gas, asbestos, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorohydrocarbons, and any substance, waste or material regulated under
any Environmental Law.
“HM Treasury” means The Lords Commissioners of Her Majesty’s Treasury.
“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary;


“Indebtedness” of any Person means, without duplication:
 
(a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, including, for the avoidance of doubt, promissory notes;



(b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;



(c)
all obligations of such Person upon which interest charges are customarily paid
or accrued;



(d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person;



(e)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business on normal trade terms and not overdue by more than
90 days);



(f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but limited to the fair market
value of such property;



(g)
all Capital Lease Obligations and synthetic lease obligations of such Person;



(h)
all obligations, contingent or otherwise, of such Person for the reimbursement
of any obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions;



(i)
the redemption price of all redeemable preferred stock of such Person (but not
accrued dividends on any preferred stock), but only to the extent that such
stock is redeemable at the option of the holder or requires sinking fund or
similar payments at any time prior to the Maturity Date; and



(j)
all Guarantees (other than Non-Recourse Secured Debt Guarantees) by such Person
in respect of Indebtedness or obligations of others of the kinds referred to in
Clauses (a) through (i) above.





--------------------------------------------------------------------------------

- 15 -

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Insurance Business” means one or more aspects of the business of issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.
“Insurance Product” means any product provided by an insurer or service contract
provider in its insurance or warranty business whereby such insurer or service
contract provider undertakes to pay or indemnify another as to loss from certain
specified contingencies or perils called “risks” or to pay or grant a specified
amount or determinable benefit in connection with ascertainable risk
contingencies or to act as a surety, including, without limitation, reinsurance
agreements, reinsurance treaties, reinsurance pools, property and casualty
insurance products, accident and health insurance products, life insurance
products, surety bonds, specialty risk insurance programs, warranty programs,
insurance loss portfolio transfers and any other insurance or reinsurance
product related to the acceptance of risk or commitment to pay or indemnify
another for specific types of losses.


“Interpolated Screen Rate” means, in relation to LIBOR for any relevant period,
the rate which results from interpolating on a linear basis between:
 
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than that period; and



(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds that period,

each as at or about 11.00 a.m. two Business Days before the commencement of that
period for the offering of deposits in the relevant currency in an amount
comparable to the relevant sum (as the case may be) and for a period comparable
to that period.
“Investment” means to purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interest, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, make or permit any capital contribution to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit or all or a substantial part of the business
of, such Person.
“Investment Policy” means the investment policy of the Guarantor as in effect
from time to time.
“IRS” means the U.S. Internal Revenue Service.
“Issuance Date” means, in relation to a Letter of Credit, the Banking Day on
which a Corporate Member (or the Account Party on its behalf) specifies in the
relevant Application that it wishes to arrange for a Letter of Credit to be
issued by the Issuing Bank or (as the context requires) the date on which that
Letter of Credit is actually issued by the Issuing Bank.
“Issuing Bank” means ING Bank N.V., London Branch, a bank incorporated in The
Netherlands and acting through its office at 60 London Wall, London, EC2M 5TQ in
its capacity as issuing bank for each Letter of Credit.
“ITA” means the Income Tax Act 2007.
“Junior Subordinated Debentures” means, collectively, the following:
 
(a)
the Existing Debentures; and



(b)
any other subordinated debentures which:



(i)
by their terms (or by the terms of any security into which they are convertible
or for which they are exchangeable at the option of the holder thereof), or upon
the happening of any event mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the sole option of
the holder thereof on or after the Maturity Date;







--------------------------------------------------------------------------------

- 16 -

(ii)
are issued pursuant to the Existing Indentures;



(iii)
are issued to a TOPS Trust which issues to investors, simultaneously with the
issues of such debentures, trust preferred securities having substantially
similar terms as such debentures;



(iv)
mature after, and do not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 367 days after the Maturity
Date; and



(v)
are reasonably acceptable to the Agent,

in each case with respect to foregoing in Clause (b) above, as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time.
“Law” means any law (including common or customary law), statute, constitution,
decree, judgment, directive, byelaw, order or any other legislative measure of
any government, supranational, local government, statutory or regulatory body or
court, all international, foreign, federal, state and local treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licences, authorisations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
"Lead Arrangers" means each of ING Bank N.V., London Branch and The Bank of Nova
Scotia, London Branch as joint lead arrangers and their respective successors
and assigns;
“Letter of Comfort” means a letter of comfort delivered in accordance with
Clause 3.7 (Letter of Comfort);
“Letter of Credit” means any letter of credit issued by the Issuing Bank (on
behalf of the Banks) at the request of the Account Party pursuant to this
Agreement.
“LIBOR” means, in relation to any relevant period:
 
(a)
the applicable Screen Rate; or



(b)
if no Screen Rate is available for that period, the Interpolated Screen Rate for
that period; or



(c)
if no Screen Rate is available for that period and it is not possible to
calculate an Interpolated Screen Rate for that period, the Reference Bank Rate,

at or about 11.00 a.m. two Business Days before the commencement of that period
for the offering of deposits in the relevant currency in an amount comparable to
the relevant sum (as the case may be) and for a period comparable to that period
and, if that applicable Screen Rate, Interpolated Screen Rate or Reference Bank
Rate is below zero, LIBOR will be deemed to be zero.
“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lloyd’s” means the Society incorporated by Lloyd’s Act 1871 by the name of
Lloyd’s.
“Lloyd’s Rules” means:
 
(a)
Lloyd’s Acts 1871-1982 and the byelaws and regulations of Lloyd’s applicable and
in force from time to time; and



(b)
the rules and regulations of the Financial Conduct Authority or the Prudential
Regulation Authority, as applicable (or any successor thereto), which may apply
to Lloyd’s or managing agents at Lloyd’s from time to time.







--------------------------------------------------------------------------------

- 17 -

“Maiden Debt” means all Indebtedness and other obligations and liabilities of
the Account Party to Maiden Reinsurance under a loan agreement between the
Guarantor and Maiden Reinsurance, pursuant to which Maiden Reinsurance lends
funds to the Account Party from time to time for the amount of the obligations
of the Guarantor’s U.S., Irish and U.K. insurance companies (the “AmTrust Ceding
Insurers”) that the Account Party is obligated to secure, not to exceed an
amount equal to Maiden Reinsurance’s proportionate share of such obligations to
such AmTrust Ceding Insurers in accordance with certain quota share reinsurance
agreements, all of the foregoing as described in the Guarantor’s Form 10-Q filed
by the Guarantor with the SEC on November 9, 2015, as such loan agreement and
any other documents entered into in connection therewith may be amended from
time to time.
“Maiden Reinsurance” means Maiden Reinsurance, Ltd., a company organised under
the laws of Bermuda and a wholly-owned subsidiary of Maiden Holdings, Inc., a
Bermuda insurance holding company.
“Majestic” means Majestic Insurance Company, a California corporation.
“Majority Banks” means:
 
(a)
if there are no Letters of Credit then outstanding, a Bank or Banks whose
Commitments aggregate more than 66 2⁄3% of the Aggregate Commitment (or, if the
Aggregate Commitment has been reduced to zero, aggregated more than 66 2⁄3% of
the Aggregate Commitment immediately prior to the reduction); or



(b)
at any other time, a Bank or Banks whose participations in the Letters of Credit
then outstanding aggregate more than 66 2⁄3% of all the Letters of Credit then
outstanding.

“Managing Agent” means AmTrust at Lloyd’s Limited or, in each case, such other
Person as may (with the consent of all the Banks) become managing agent of the
relevant Syndicate.
“Managing Agent’s Undertaking” means an undertaking to be executed by AmTrust at
Lloyd’s Limited with respect to notification of cash calls on each of Syndicate
1206, Syndicate 44 and Syndicate 2526 in a form acceptable to the Agent.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System of the United States.
“Material Adverse Change” means a material adverse effect on:
 
(a)
the business, operations, property or condition (financial or otherwise) of the
Guarantor and its Subsidiaries taken as a whole;



(b)
the ability of the Obligors to perform their payment obligations under the
Finance Documents; or



(c)
the validity or enforceability of any of the Finance Documents or the rights or
remedies of the Agent and the Banks thereunder.



“Maturity Date” means 31 July 2020.
“Moody’s” means Moody’s Investors Service Limited (or any successor to its
rating business).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Solvency Shortfall” has the meaning given to the term “solvency shortfall”
in Lloyd’s Definitions Byelaw (No. 7 of 2005).
“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding all accumulated other comprehensive income (or loss) as shown on the
most recent consolidated balance sheet of the Guarantor delivered to the Agent
pursuant to Clause 13.4 (c)(i) (Audited Financial Statements).
"Non-Recourse Secured Debt Guarantees" means Guarantees in respect of Permitted
Non-Recourse Secured Debt, where liability of the guarantor is limited to
Customary Recourse Exceptions.
“Obligations” means (a) all obligations of the Guarantor or the Account Party
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding under any Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding) on the Letters of
Credit, when and as due, whether at maturity,




--------------------------------------------------------------------------------

- 18 -

by acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any proceeding
under any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding), of the Guarantor or the Account Party under this Agreement and the
other Finance Documents, and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Guarantor or the
Account Party under or pursuant to this Agreement and the other Finance
Documents.
“Obligor” means each of the Account Party, the Guarantor and each Corporate
Member that is party to this Agreement.
"Oryx" means Oryx Insurance Brokerage, Inc., a New York corporation, and a
Subsidiary of the Guarantor.
“Outstanding Indebtedness” means, without double counting, the aggregate of the
maximum amounts for which the Banks are or may be liable, actually or
contingently, under all Letters of Credit and the actual and contingent
obligations of the Obligors to the Finance Parties in respect of such amounts,
and all other sums of money whatsoever from time to time due or owing, actually
or contingently, to the Finance Parties under or pursuant to the Finance
Documents, and with respect to a particular Letter of Credit “Outstanding
Indebtedness with respect to that Letter of Credit” or any similar phrase shall
be construed accordingly.
“Party” means any party to the Finance Documents.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor performing similar functions.
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Guarantor or any of its Subsidiaries of
(a) all or substantially all of the property of any Person, or of any business,
book of business, business unit or division of any Person or (b) Equity
Interests of any Person, and otherwise causing such Person to become a
Subsidiary, if each of the following conditions is met:
 
(a)
in the case of the acquisition of Equity Interests of such Person, upon the
consummation thereof, such acquired Person or any Person formed in connection
with such acquisition shall be a Subsidiary of the Guarantor;



(b)
in the case of the acquisition of all or substantially all of the property of or
of any business, business unit or division of any Person, in each case, upon the
consummation thereof, such property, business, business unit or division shall
be wholly-owned directly by the Guarantor or one or more Subsidiaries of the
Guarantor;



(c)
no Potential Event of Default then exists or would result therefrom;



(d)
after giving effect to such acquisition on a Pro Forma Basis, the Guarantor
shall be in compliance with Clause 14.4 as of the last day of the Test Period
most recently ended;



(e)
neither the Guarantor nor any of its Subsidiaries shall, in connection with any
such transaction, assume or remain liable with respect to any Indebtedness or
other liability (including any material tax or ERISA liability) of the related
seller or the business, Person or properties acquired, except (A) to the extent
permitted under Clause 13.2(s) and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business and necessary or desirable to the
continued operation of the underlying properties, and any other such liabilities
or obligations not permitted to be assumed or otherwise supported by the
Guarantor or any other Subsidiary hereunder shall be paid in full or released as
to the business, Persons or properties being so acquired on or before the
consummation of such acquisition;



(f)
the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Guarantor and its Subsidiaries are permitted to be
engaged in under Clause 13.2(y), the property acquired in connection with any
such transaction shall be free and clear of any Security or Quasi-Security,
other than Permitted Encumbrances and the property to be acquired is to be used
in a business of the type that the Guarantor and its Subsidiaries are permitted
to be engaged in under Clause 13.2(y);



(g)
the Board of Directors of the Person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);





--------------------------------------------------------------------------------

- 19 -



(h)
transactions in connection therewith shall be consummated in accordance with all
applicable requirements of Law; and



(i)
at least 5 Business Days prior to the proposed date of consummation of the
transaction involving consideration in excess of $300,000,000, the Guarantor
shall have delivered to the Agent a certificate of a Financial Officer of the
Guarantor certifying that (A) such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect.

“Permitted Call Spread Derivative” means one or more Derivatives pursuant to
which an Obligor:
 
(a)
acquires a call option requiring the counterparty thereto to deliver to such
Obligor shares of common stock of such Obligor, the cash value of such shares or
a combination thereof from time to time upon exercise of such option; and/or



(b)
issues to the counterparty thereto warrants to acquire common stock of such
Obligor.

in each case entered into by such Obligor concurrently with the issuance of
Permitted Convertible Notes; provided that:
 
(i)
the terms, conditions and covenants of each such Derivative shall be such as are
typical and customary for Derivatives of such type (as determined by the Board
of Directors of the Obligor in good faith); and



(ii)
in the case of paragraph (b) above, each such Derivative, at the time of
execution, would be classified as an equity instrument in accordance with EITF
00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock, or any successor thereto
(including pursuant to the Accounting Standards Codification), and the
settlement of such Derivative does not require such Obligor to make any payment
in cash or cash equivalents that would disqualify such Derivative from so being
classified as an equity instrument.

“Permitted Convertible Notes” means any unsecured notes issued by an Obligor
that are convertible into common stock of such Obligor, cash or any combination
thereof; provided that the Indebtedness thereunder satisfies the following
requirements:
 
(a)
both immediately prior to and after giving effect (including pro forma effect)
thereto, no Potential Event of Default or Event of Default shall exist or result
therefrom;



(b)
such Indebtedness matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the date that is 367 days
after the Maturity Date (it being understood that the settlement of any early
conversion as a result of circumstances described in Section 4.01 in effect as
of the Effective Date ("Right to Convert") of the Existing Notes Indenture or
(ii) required repurchase following a "Fundamental Change" (as defined in the
Existing Notes Indenture in effect as of the Effective Date) (i.e. prior to the
stated maturity date of the Indebtedness) of any Permitted Convertible Notes in
accordance with the terms thereof shall not be considered a maturity, scheduled
amortization or other scheduled payment of principal prior to the date that is
367 days after the Maturity Date);



(c)
such Indebtedness is not guaranteed by any Subsidiary of such Obligor; and



(d)
the aggregate principal amount of Indebtedness permitted to be issued or
incurred under this definition shall not exceed $200,000,000 at any time
outstanding.

“Permitted Encumbrances” means:
 
(a)
Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;







--------------------------------------------------------------------------------

- 20 -

(b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;



(c)
pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;



(d)
Liens given in lieu of surety, stay or appeal bonds or deposits required by law
or any governmental regulations, court order or judgment as a condition to the
transaction of business or the exercise of any right, privilege or license;



(e)
Liens securing judgments not constituting an Event of Default under Clause
15.1(i) (Final Judgment);



(f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Guarantor or any Subsidiary of the Guarantor;



(g)
Liens granted in the ordinary course of business and consistent with past
practices on invested assets pursuant to trust, withheld balances or other
security arrangements in connection with (i) reinsurance policies entered into
in the ordinary course of business or (ii) regulatory requirements;



(h)
Liens granted or arising in the ordinary course of business under or in
connection with Insurance Products; and



(i)
Liens created by the Guarantor or any Subsidiary of the Guarantor in the
ordinary course of business over deposits or investments pursuant to statutory
or regulatory requirements of any Applicable Insurance Regulatory Authority as a
condition to obtaining or maintaining any licenses issued by it or to satisfy
regulatory capital or other financial responsibility requirements’

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:
 
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;



(b)
investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;



(c)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;



(d)
fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and



(e)
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and



(f)
in the case of Subsidiaries doing business outside of the United States,
investments that are substantially similar, and of comparable credit quality, to
those set forth in clauses (a) through (e) above.





--------------------------------------------------------------------------------

- 21 -

“Permitted Majestic Acquisition” means the acquisition by the Guarantor of the
renewal rights to Majestic’s workers’ compensation insurance business in
consideration, in part, of the assumption by the Guarantor of all of Majestic’s
liabilities under outstanding workers’ compensation insurance policies
(including federal longshore and harbour workers’ compensation act (“USL&H”)
policies) through a loss portfolio transfer and quota share reinsurance
agreement by which the Guarantor will receive from Majestic cash and invested
assets in an amount equal to Majestic’s reserves for such liabilities, as
adjusted in the agreement. It is understood and agreed that, as required by law,
a significant portion of Majestic’s assets to be received by the Guarantor are
on deposit with the State of California, other US states and the US Department
of Labor as security for its obligations to workers’ compensation and USL&H
policyholders and will continue to be on deposit following the consummation of
the Permitted Majestic Acquisition.
“Permitted Majestic Indebtedness” means the reimbursement obligations of the
Guarantor under the letter of credit facility established by the Guarantor as a
result of the Permitted Majestic Acquisition for the sole purpose of complying
with the deposit requirements of the State of California and the US Department
of Labor as security for the Guarantor’s obligations to workers’ compensation
and USL&H policyholders in connection with the business acquired by the
Guarantor pursuant to the Permitted Majestic Acquisition.
“Permitted Majestic Liens” means the Liens encumbering the cash or investment
assets of the Guarantor that secure the Permitted Majestic Indebtedness (but
excluding, for the avoidance of doubt, any other Indebtedness or other
obligations other than customary margin requirements in respect of letter of
credit facilities similar to the Permitted Majestic Indebtedness).
"Permitted Nationale Borg Acquisition" means the acquisition by AmTrust
International Limited, a Subsidiary of the Guarantor, of 100% of the issued and
outstanding stock of N.V. Nationale Borg-Maatschappij and its subsidiaries
(“Nationale Borg”), all of which will become Subsidiaries of the Guarantor at
closing. It is understood and agreed that post acquisition, Nationale Borg will
remain liable under four different letter of credit facilities pursuant to which
trade related guarantees and comparable standby letters of credit are issued
primarily to secure obligations owing by Nationale Borg to third parties in the
ordinary course its business. The aggregate face amount of all trade related
guarantees and comparable standby letters of credit that may be issued under
three of these four facilities is €76,650,000 and under the fourth facility is
U.S. $2.2 million. One of the letter of credit facilities, with a maximum
capacity of €1,650,000, is fully cash collateralized through a deposit account
maintained with the letter of credit issuer (the “Nationale Borg Retained
Liabilities”).
"Permitted Nationale Borg Indebtedness" means the reimbursement obligations of
the Guarantor, AmTrust International Limited, a Subsidiary of the Guarantor, or
Nationale Borg once it becomes a Subsidiary of the Guarantor, under the
Nationale Borg Retained Liabilities in connection with the business acquired by
AmTrust International Limited pursuant to the Permitted Nationale Borg
Acquisition.
“Permitted Non-Recourse Secured Debt” means secured Indebtedness of the
Guarantor or any Subsidiary of the Guarantor incurred in order to purchase or
develop real property or to finance the construction or improvement of real
property or to purchase furniture, fixtures or other equipment for real property
(or any other related Indebtedness of the Guarantor or any Subsidiary of the
Guarantor and any refinancing thereof) so long as (i) the payment of such
Indebtedness is non-recourse to the Guarantor or any Subsidiary of the Guarantor
or any such Person’s assets (except for Customary Recourse Exceptions and other
than as provided in the following clause (v)), either as a result of the
structure of, or a contractual provision applicable to, such Indebtedness, (ii)
the principal amount of Indebtedness related to such real property and related
assets does not exceed the cost of purchasing, developing, constructing or
improving such real property and/or related assets, (iii) the aggregate
outstanding principal amount of all Permitted Non-Recourse Secured Debt shall
not at any time exceed an amount equal to 7.5% of the total cash and Permitted
Investments maintained by the Guarantor at such time, (iv) neither the Guarantor
nor any Subsidiary of the Guarantor shall have guaranteed such Indebtedness
(other than with respect to Non-Recourse Secured Debt Guarantees) or shall
otherwise be obligated in respect thereof (other than to the extent of any
security therefor permitted by the following clause (v)) and (v) any Liens
securing such Indebtedness shall (A) be limited to (1) such real property and/or
related assets purchased, developed, constructed or improved by the Guarantor or
such Subsidiary of the Guarantor (and any income generated from such real
property and/or related assets and proceeds thereof) or (2) the Equity Interests
of the Subsidiary of the Guarantor purchasing, developing, constructing or
improving such real property and/or related assets, so long as such real
property and/or related assets are the sole assets of such Subsidiary and (B)
not apply to any other property or assets of the Guarantor or any Subsidiary of
the Guarantor.
“Permitted Qualifying Subordinated Indebtedness” means:




--------------------------------------------------------------------------------

- 22 -

(a) unsecured Indebtedness of the Guarantor; provided that (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, no
Potential Event of Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
367 days after the Maturity Date, (iii) save for (b) below, such Indebtedness is
not guaranteed by any Subsidiary of the Guarantor, (iv) such Indebtedness shall
be expressly subordinated to the Obligations on terms reasonably acceptable to
the Agent and (v) the aggregate principal amount of Indebtedness permitted to be
issued or incurred under this definition shall not exceed $500,000,000 at any
time outstanding; and


(b) guarantees by any Subsidiary of the Guarantor of the Indebtedness described
in clause (a), provided such guarantees are expressly subordinated to the
Obligations on terms reasonably acceptable to the Agent.
"Permitted Republic Acquisition" means the acquisition by the Guarantor of 100%
of the issued and outstanding stock of Republic Companies, Inc. and its
subsidiaries (“Republic”), all of which will become Subsidiaries of the
Guarantor at closing. It is understood and agreed that post acquisition,
Republic will remain liable under five series of previously issued trust
preferred securities with an outstanding principal balance of approximately $92
million and a senior credit facility with Frost National Bank with an
outstanding principal balance of approximately $17 million. The maximum
principal amount available to be borrowed under the Frost National Bank senior
credit facility is $30 million with a $10 million accordion option
(collectively, with the outstanding principal amount of the trust preferred
securities, the “Republic Retained Liabilities”). Additionally, a portion of the
purchase price (total of approximately $235 million) in the amount of $120.2
million will be deferred. Deferred purchase price in the amount of $15.2 million
will be payable by the Guarantor in nineteen (19) equal quarterly installments
of $800,000 each, beginning at the end of the first quarter following the
closing (the “Republic Additional Consideration”). The balance of the deferred
purchase price ($105 million) will be evidenced by an unsecured and amortizing
note payable by the Guarantor to one of the sellers of the Republic Target Group
over a period of four (4) years and will bear interest at the rate of 5.75% per
annum (the “Deferred Purchase Price Note”). The Deferred Purchase Price Note
will contain a cross default provision that is operative solely in the event of
an acceleration of the Indebtedness under the Guarantor’s Credit Agreement dated
as of September 12, 2014, by and among the Guarantor, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent. In addition, Republic
maintained a Qualified Defined Benefit Plan and a Non-Qualified Noncontributory
Defined Benefit Pension Restoration Plan, each of which were closed to new
entrants in 2003, with benefits that accrued through December 31, 2003. The
Qualified Defined Benefit Plan is in deficit by approximately $17.4 million
based on the last valuation of plan assets and liabilities made on December 31,
2014 and the Non-Qualified Noncontributory Defined Benefit Pension Restoration
Plan has a net unfunded pension liability of approximately $2.27 million
(collectively, the “Pension Plan Liabilities”).
"Permitted Republic Indebtedness" means (a) the reimbursement obligations of the
Guarantor, or Republic once it becomes a Subsidiary of the Guarantor, under the
Republic Retained Liabilities and Pension Plan Liabilities in connection with
the business acquired by the Guarantor pursuant to the Republic Acquisition, and
(b) the payment obligations of the Guarantor for the Republic Additional
Consideration and the Deferred Purchase Price Note.
“Permitted Tax Incentive Financing Transactions” means the transactions
described in Schedule 13.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which the Guarantor or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, lapse of time, determination of the Agent in accordance
with the relevant provisions of this Agreement and the other Finance Documents
or satisfaction of any other condition would constitute an Event of Default.
“Primary FAL” means in relation to a Corporate Member and a year of account, FAL
(whether in Sterling or the equivalent, as calculated by the Agent, in any other
recognised currency) which is available to be applied by Lloyd’s in relation to
that Corporate Member’s business at Lloyd’s in respect of that year of account
which Lloyd’s has indicated in its most recent Letter of Comfort in respect of
that Corporate Member would (if the order of application specified in that
Letter of Comfort were to be followed) be applied before any Letter of




--------------------------------------------------------------------------------

- 23 -

Credit forming part of the FAL of that Corporate Member, excluding any Letters
of Credit from time to time in issue pursuant to this Agreement.
“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to the Agent.
“Purchase Money Obligations” means for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any such assets and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within one year after such acquisition, installation,
construction or improvement of such assets by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.
“Quasi-Security” means an arrangement or transaction described in Clause
13.2(p)(ii).
“Quotation Day” means in relation to any period for which an interest rate is to
be determined, the day falling two Business Days before the first day of that
period.
“RDS” means a realistic disaster scenario prescribed from time to time by
Lloyd’s and in respect of which, pursuant to Lloyd’s Rules, the Managing Agent
of each Syndicate is obliged to prepare and submit to Lloyd’s a report.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:


(a)
(other than where paragraph (b) below applies) as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or



(b)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant currency and period) which contributors to the applicable Screen
Rate are asked to submit to the relevant administrator.

“Reference Banks” means tsuch banks as may be appointed by the Agent in
consultation with the Account Party.
“Regulated Insurance Company” means any Subsidiary of the Guarantor that is an
authorised or admitted insurance carrier that transacts Insurance Business in
any jurisdiction (foreign or domestic) and is regulated by any Applicable
Insurance Regulatory Authority.
“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.
“Release” means any release, spill, emission, leaking, dumping, pumping,
emptying, escaping, injection, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment or within, at, to, under,
from or upon any building, structure, facility or fixture.
“Release Test” means any assessment carried out by Lloyd’s to determine whether
the amount of FAL held on behalf of a Corporate Member is sufficient, and how
much (if any) additional FAL must be provided and how much (if any) existing FAL
may be released.
“Relevant Jurisdiction” means for any Obligor:
 
(a)
the jurisdiction of incorporation of such Obligor;



(b)
the jurisdiction of the principal office of such Obligor; and



(c)
the jurisdiction whose laws govern the Security Documents, or the perfection of
the security interests provided therein.

“Repeating Representations” means each of the representations set out in
Clause 12 (Representations and Warranties) other than the representations in
Clause 12.8 (No litigation current or pending), Clause 12.12 (Change in
Disclosed Matters), Clause 12.15 (No Material Adverse Change), Clause 12.17(a)
(Truth of financial and other information), Clause 12.23 (No liability to
withholding or deduction), Clause 12.30 (Sanctions), Clause 12.32 (Secured
Account) and Clause 12.33 (Deposit Account).




--------------------------------------------------------------------------------

- 24 -

“Repurchase Agreement” means a repurchase agreement entered into by the
Guarantor from time to time pursuant to which the Guarantor shall have sold
securities to a third party and has agreed to repurchase such security at a
specified time in the future; provided that such repurchase agreement shall have
been entered into by the Guarantor solely in connection with the Guarantor’s
investment portfolio and in accordance with the Investment Policy of the
Guarantor.
“Repurchase Liability” means, at any date of determination, the liability of the
Guarantor to purchase securities in the market that are identical to those
securities it borrowed and sold pursuant to Repurchase Transactions (it being
understood that such liability shall be measured based on the then market value
of such security).
“Repurchase Transaction” means a repurchase transaction in which the Guarantor
borrows a security and delivers it to a purchaser and at a later date, the
Guarantor purchases the identical security in the market to replace the borrowed
security; provided, that such transaction shall have been entered into by the
Guarantor solely in connection with the Guarantor’s investment portfolio and in
accordance with the Investment Policy of the Guarantor.
“Required Collateral Amount” means:
 
(a)
the Applicable Collateral Percentage of the Sterling Equivalent Amount of the
sum of:



(i)
the face amount of all issued Letters of Credit, and



(ii)
any amount by which (i) will be increased following the issue of any Letter of
Credit which is the subject of an outstanding Application or following an
increase in the amount of any Letter of Credit requested under Clause 3.12
(Changes to issued Letters of Credit); plus



(b)
except where the Applicable Collateral Percentage is 100 per cent:



(i)
the Sterling Equivalent Amount of 100 per cent of the amount of any Net Solvency
Shortfall attributable to any Corporate Member on any open year of account less
the amount of any cash or other assets deposited into the personal reserves of
such Corporate Member which are treated by Lloyd’s as available to meet that Net
Solvency Shortfall; plus



(ii)
the amount by which the Sterling Equivalent Amount of the face amount of all
issued Letters of Credit exceeds £300,000,000; plus



(iii)
the amount of any increases resulting from Clause 7.11(b) or Clause 20.3
(Immediate collateralisation).

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligation of such Person in
respect of this Agreement.


"Risk Services" means RS Acquisition Holdco, LLC, a Delaware limited liability
company, and a Subsidiary of the Guarantor, together with all of its
Subsidiaries.
“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the domicile of such Regulated Insurance Company for
the preparation of annual statements and other financial reports of such
Regulated Insurance Company, which are applicable to the circumstances as of the
date of filing of such statement or report. In the case of the Account Party
this means Bermuda SAP.
“Screen Rate” means the London interbank offered rate administered by the ICE
Benchmark Administration (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Thomson
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters. If such page or service ceases to be available, the Agent may
specify another page or service displaying the relevant rate after consultation
with the Account Party.




--------------------------------------------------------------------------------

- 25 -

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
“Secured Account” means the account or accounts identified in the Security
Agreement as being the subject of the pledge and security thereunder.
“Secured Portion” means the Sterling Equivalent Amount of the Applicable
Collateral Percentage of the aggregate outstanding amount available to be drawn
down under the Letters of Credit.
“Security” means a mortgage, charge (whether fixed or floating), pledge, lien,
trust, hypothecation, assignment or other security interest securing any
obligation of any Person or any other agreement or arrangement having a similar
effect.
“Security Agreement” means a pledge and security agreement dated 26 November
2013 between the Security Trustee and the Account Party under which the Account
Party pledges to the Security Trustee its rights in respect of certain cash and
assets to be held in the Secured Account.
“Security Documents” means this Agreement, any Fee Letter, the Security
Agreement, the Account Control Agreement, the Account Security Deeds and the
Amending and Restating Agreement, and any and every other document from time to
time executed to secure, or to establish a subordination or priorities
arrangement in relation to, all or any of the obligations of any Person to the
Banks (or any of them) under this Agreement or any other Finance Document.
“Security Period” means the period from the date of this Agreement until the
discharge of the Security created by the Security Documents by final and
irrevocable repayment or payment in full of the Outstanding Indebtedness and
expiry of all the Letters of Credit.
“Security Trustee” means ING Bank N.V., London Branch, a bank incorporated in
The Netherlands and acting through its office at 60 London Wall, London EC2M 5TQ
in its capacity as security trustee for the Finance Parties.
“Service Bank” means the Agent, the Issuing Bank and the Security Trustee.
“Share Purchase Agreement” means the agreement dated 25 July 2013 for the
purchase by IGI Group Limited of the entire issued share capital of Sagicor
Europe Limited from Sagicor Financial Corporation, as amended by a deed dated on
or about 20 December 2013;
“Solvency Statement” has the meaning given in Lloyd’s Definitions Byelaw (No. 7
of 2005).
“Sterling” or “£” means the lawful currency from time to time of the United
Kingdom.
“Sterling Equivalent Amount” means:
 
(a)
in the case of any amount denominated in Sterling, that amount;



(b)
in the case of any amount denominated in a currency other than Sterling, that
amount converted into Sterling at such rate of exchange as the Agent may select
based on the rates of exchange used in its books, acting reasonably.



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies Inc. (or any successor to its rating business).
“Strategic Investment” means (i) Investments by the Guarantor or any Subsidiary
of the Guarantor in 50% or less of the Equity Interests of a Person and
(ii) loans or advances by the Guarantor or any Subsidiary of the Guarantor to a
Person, in the case of each of (i) and (ii), that is engaged in a business of
the type in which the Guarantor and its Subsidiaries are permitted to engage
under Clause 13.2(y) (Changes to Business).
“Structured Securities” means, collectively, the following: (a) the Existing
Structured Securities; and (b) (i) any other Junior Subordinated Debentures,
(ii) the common securities issued by TOPS Trusts to the Guarantor in connection
with such other Junior Subordinated Debentures, (iii) the trust preferred
securities issued by TOPS Trusts in connection with such other Junior
Subordinated Debentures and having substantially similar terms as such Junior
Subordinated Debentures and (iv) any guarantee executed and delivered by the
Guarantor with respect to such trust preferred securities, in each case with
respect to the foregoing in clause (b) above, all reasonably acceptable to the
Agent and as the same may be further amended, amended and restated, supplemented
or otherwise modified from time to time.




--------------------------------------------------------------------------------

- 26 -

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Substantial Portion” means, with respect to the assets of the Guarantor and its
Subsidiaries, assets which:
 
(a)
represent more than 10% of the consolidated assets of the Guarantor and its
Subsidiaries as reflected in the consolidated financial statements of the
Guarantor and its Subsidiaries as of December 31, 2014; or

(b)
are responsible for generating more than 10% of the consolidated net revenues or
of the Consolidated Net Income of the Guarantor and its Subsidiaries as
reflected in the financial statements referred to in clause (a) above.

“Swap Contract” means:
 
(a)
any and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, emission rights, spot contracts, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement; and

 
(b)
any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Swap Master Agreement”), including any such obligations or liabilities under
any Swap Master Agreement;

provided that Swap Contract shall not include:
 
(i)
any right, option, warrant or other award made under an employee benefit plan,
employment contract or other similar arrangement; or



(ii)
any right, warrant or option or other convertible or exchangeable security or
other instrument issued by the Guarantor or its Subsidiaries or any Affiliate of
the Guarantor or its Subsidiaries for capital raising purposes.

“Syndicate” means Lloyd’s Syndicate 1206, Lloyd’s Syndicate 2526 and Lloyd’s
Syndicate 44.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed):
 
(a)
that is accounted for as an operating lease under GAAP; and



(b)
in respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalised amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.




--------------------------------------------------------------------------------

- 27 -

“Tax Deduction” means a deduction or withholding for or on account of any
present or future Tax from a payment made under a Finance Document other than a
FATCA Deduction.
“Tax Payment” means a payment made by an Obligor to a Bank in any way relating
to a Tax Deduction or under any indemnity given by that Obligor in respect of
Tax under any Finance Document (including the amount by which a payment made by
an Obligor to a Finance Party is increased under Clause 7.3 (Gross-up) or a
payment under Clause 7.6 (Tax indemnity)).
“Termination Requirements” means, collectively, the occurrence of all of the
following events: (A) the payment in full of the Obligations (other than
unasserted contingent indemnity obligations), (B) the expiry of the Commitment
Period, and (C) the termination, expiration or cancellation of all outstanding
Letters of Credit.


“Test Period” means, at any time, the four consecutive fiscal quarters of the
Guarantor then last ended.
"TMI" means TMI Solutions, LLC, a Washington limited liability company, and a
Subsidiary of the Guarantor, together with all of its Subsidiaries.
“TOPS Trust” means a trust sponsored or acquired by the Guarantor created for
the sole purpose of issuing trust preferred and common securities in connection
with the issuance of Junior Subordinated Debentures and which is not part of the
Guarantor’s consolidated group of entities in accordance with GAAP.


“Tower Group Commercial Lines Transaction” means (a) the purchase by the
Guarantor from ACP Re Ltd. (“ACP Re”) of renewal rights and certain other assets
related to the commercial lines insurance operations of Tower Group
International, Ltd. (“Tower”), pursuant to the Amended and Restated Commercial
Lines Master Agreement, dated July 23, 2014 (as it may be amended or otherwise
modified from time to time, the “Tower Master Agreement”), between the Guarantor
and ACP Re, (b) the loan made by the Guarantor to ACP Re in the original
principal amount of $125,000,000, pursuant to a Credit Agreement (as it may be
amended or otherwise modified from time to time), entered into between the
Guarantor and ACP Re, (c) the contingent consideration to be paid by the
Guarantor to ACP Re in the form of an earnout pursuant to the terms of the Tower
Master Agreement and (d) the other Tower related transactions described in the
Tower Master Agreement.
“Transfer Certificate” means a transfer certificate in the form set out in
Schedule 3 with any modifications or amendments approved or required by the
Agent.
“Transferee Bank” has the meaning given to that term in Clause 27.3.
“Transferor Bank” has the meaning given to that term in Clause 27.3.
“Unsecured Portion” means the Sterling Equivalent Amount of the aggregate
outstanding amount available to be drawn down under the Letters of Credit less
the Secured Portion, but not less than zero.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56) of the United States of America.
“US Bankruptcy Code” means Title 11 of the United States Code, as amended from
time to time.
“US Bankruptcy Law” means the US Bankruptcy Code, as amended from time to time,
and any other US federal or state bankruptcy, insolvency or similar law.
“US Tax Obligor” means:
 
(a)
an Obligor which is resident for tax purposes in the United States of America;
or



(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes;

“VAT” means:
 
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and



(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.





--------------------------------------------------------------------------------

- 28 -

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Wholly Owned Subsidiary” has the meaning given to the term “wholly-owned
subsidiary” in section 1159 of the Companies Act 2006.
1.2
Interpretation

The following expressions shall be construed in the following manner:
“Account Party”, “Corporate Member” and “Obligor” include their administrators,
successors and permitted assigns;
“approved” means approved in writing by the Agent, with the authorisation of the
Majority Banks;
“assets” includes present and future properties, revenues and rights of every
description;
“Bank”, “Agent”, “Security Trustee”, “Issuing Bank” and “Bank” include their
respective successors and assigns;
“Clause” shall be construed as a reference to a clause hereof;
“continuing”, in relation to a Potential Event of Default, shall be construed as
a reference to a Potential Event of Default which has not been remedied or
waived in accordance with the terms hereof and, in relation to an Event of
Default, one which has not been remedied within the relevant grace period or
waived in accordance with the terms hereof;
“Schedule” shall be construed as a reference to a schedule hereto;
“successor” of any Party shall be construed so as to include an assignee or
successor in title of such Party and any Person which under the laws of its
jurisdiction of incorporation or domicile has assumed the rights and obligations
of such Party under this Agreement or to which, under such laws, those rights
and obligations have been transferred;
“syndicate” shall be construed as a reference to a group of members or a single
corporate member underwriting insurance business at Lloyd’s through the agency
of a managing agent to which a particular syndicate number is assigned by the
Council of Lloyd’s;
“winding up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding up, reorganisation,
dissolution, administration, arrangement, adjustment and protection or relief of
debtors;
“year” shall, except when used to refer to a year of account or a financial
year, be construed as a reference to a calendar year; and
“year of account” shall be construed as a Lloyd’s year of account.
1.3    Unless the context otherwise requires, words in the singular include the
plural and vice versa.
1.4    References to any document include the same as varied, supplemented or
replaced from time to time.
1.5    References to any document include the same as varied, supplemented or
replaced from time to time.
1.6    Clause headings are for convenience of reference only and are not to be
taken into account in construction.
1.7    Unless otherwise specified, references to Clauses, Recitals and Schedules
are respectively to Clauses of and Recitals and Schedules to this Agreement.
1.8    In this Agreement, references to periods of “months” shall mean a period
beginning in one calendar month and ending in the next calendar month on the day
numerically corresponding to the day of the calendar month in which such period
started, provided that (a) if such period started on the last Banking Day in a
calendar month, or if there is no such numerically corresponding day, such
period shall end on the last Banking Day in the relevant calendar month and
(b) if such numerically corresponding day is not a Banking Day, such period
shall end on the next following Banking Day in the same calendar month, or if
there is no such Banking Day, such period shall end on the preceding Banking Day
(and “month” and “monthly” shall be construed accordingly).




--------------------------------------------------------------------------------

- 29 -

1.9    A Person who is not a Party to this Agreement may not enforce, or
otherwise have the benefit of, any provision of this Agreement under the
Contracts (Rights of Third Parties) Act 1999.
2.        THE FACILITY - GENERAL PROVISIONS
2.1
Overall Maximum Limit

The overall maximum limit of the Facility shall not exceed £300,000,000 (based
on the Sterling Equivalent Amount of the face amount of the Letters of Credit
determined at the date of each utilisation) and, unless the Agent (with the
approval of all of the Banks) otherwise agrees in writing, no Letter of Credit
shall be issued if such limit has been or would thereby be exceeded.
 
2.2
Banks’ Participations

Subject to the provisions of this Agreement, each Bank will participate:
 
(a)
in the Facility, up to an aggregate maximum principal amount not exceeding its
Commitment; and



(b)
in any Letter of Credit, in the proportion which its Commitment bears to the
Aggregate Commitment on the Issuance Date.

For the avoidance of doubt, no Bank is obliged to participate in Letters of
Credit in an aggregate amount greater than its Commitment.
 
2.3
Corporate Members’ agent

The Corporate Members by executing this Agreement appoint the Account Party to
act on their behalf as their agent in relation to this Agreement and irrevocably
authorise the Account Party to supply all information concerning them
contemplated hereby and to give any notice, demand or other communication,
including an Application.
 
2.4
Cancellation

The Account Party may, on behalf of the Corporate Members, if it gives the Agent
not less than five Banking Days’ prior notice, cancel the whole of the Facility
or a part of the Facility in an amount not less than £5,000,000. Any
cancellation under this Clause 2.4 shall reduce the Commitments of the Banks
rateably.
 
2.5
Mandatory cancellation

Following the occurrence of a Full Collateralisation Event, the Agent shall, by
written notice to the Account Party, declare the Commitment of each Bank, and
the unutilised portion of the Facility, to be cancelled, whereupon the
Commitment of such Bank and the unutilised portion of the Facility shall be
cancelled and the Issuing Bank shall be under no further obligation to issue,
and each Bank shall be under no further obligation to participate in the
issuance of, any Letter of Credit, and any outstanding Application shall be
automatically cancelled.
 
2.6
Position after expiry of Commitment Period

No Bank shall have any liability whatsoever to participate in a Letter of Credit
to be issued after the date of the expiry of the Commitment Period, and each
Letter of Credit will (subject to the terms of this Agreement) expire on 31 July
2020. Notwithstanding the foregoing, each Bank (in its absolute discretion) may,
at the request of the Account Party, agree (upon such terms and conditions as
they may think fit) to extend the expiry date of a Letter of Credit after
31 July 2020. Any Bank that does not agree to extend the expiry date of a Letter
of Credit shall have no obligations in relation to any Letters of Credit
extended pursuant to any such renewal or extension, and if a Letter of Credit is
renewed or extended then the Issuing Bank shall make such amendments to the
Letter of Credit as are necessary accordingly.
 
2.7
Obligations of Banks several





--------------------------------------------------------------------------------

- 30 -

The obligations of each Bank under this Agreement and the other Finance
Documents are several and, accordingly:
 
(a)
no Bank shall be liable for the failure of any other Bank to perform its
obligations under this Agreement or any of the other Finance Documents; and



(b)
the failure of a Bank to perform any of its obligations under this Agreement or
any of the other Finance Documents shall not relieve any other Bank or any
Obligor from any of their respective obligations hereunder or thereunder.

2.8
Rights of Banks several

The rights and interests of each Bank under this Agreement and the other Finance
Documents are several and, accordingly, notwithstanding any provision to the
contrary herein or therein:
 
(a)
the aggregate of the amounts outstanding at any time under this Agreement and
the other Finance Documents to each Bank shall be due as a separate and
independent debt; and



(b)
except as otherwise stated in the Finance Documents, each Bank shall have the
right to sue for any amount due and payable to it from any Obligor under this
Agreement or any of the other Finance Documents and it shall not be necessary
for any other Bank to be joined as an additional party in any proceedings to
that end.

2.9
Restrictions on other proceedings by individual Banks

Save as provided in Clause 2.8 (Rights of Banks several), no Bank shall, except
with the prior written consent of the Majority Banks, bring any proceedings
against any Obligor in respect of any other claim (whether in contract, tort or
otherwise) which that Bank may have under or in connection with this Agreement
or any of the other Finance Documents.


2.10
Parties bound by certain actions of the Majority Banks

Every Bank shall be bound in the absence of manifest error by:
 
(a)
any instruction or authorisation given by the Majority Banks to the Issuing
Bank, the Agent or the Security Trustee under or in connection with any Finance
Document; and



(b)
any action taken (or in good faith purportedly taken) by the Issuing Bank, the
Agent or the Security Trustee in accordance with such an instruction or
authorisation.



2.11
Rights apply in all capacities



Where a Bank acts in the capacity of Agent, Issuing Bank, Account Bank, Security
Trustee or Lead Arranger, it may exercise any rights under any Security Document
that it has in one capacity for the purpose of recovering any amount due to it
in another capacity under this Agreement, and may exercise rights of set-off as
between any such right and any such amount.
3.
THE FACILITY - SPECIFIC PROVISIONS

 
3.1
Purpose

Subject to the provisions of this Agreement, the Issuing Bank (on behalf of the
Banks) agrees to issue Letters of Credit which may:
 
(a)
form part of the Funds at Lloyd’s of ACCL to support its underwriting at Lloyd's
as a member of Syndicate 2526 as constituted for the 2014 year of account and
all prior open years of account as at the date hereof; and



(b)
form part of the Funds at Lloyd's of ACML to support its underwriting at Lloyd's
as a member of Syndicate 2526 as constituted for the 2015 and 2016 years of
account;





--------------------------------------------------------------------------------

- 31 -



(c)
form part of the Funds at Lloyd's of ACML to support its underwriting at Lloyd’s
as a member of Syndicate 1206 as constituted for all years of account which are
open as at the date hereof and the 2016 year of account; and



(d)
form part of the Funds at Lloyd’s of ACM2L to support its underwriting at
Lloyd’s as a member of Syndicate 44 as constituted for all years of account
which are open as at the date hereof and the 2016 year of account.

3.2
Maximum limit

Subject to Clauses 2.1 and 2.2, and save as may result from changes in currency
exchange rates after the issue of Letters of Credit (in which event
collateralisation will be required for any excess), the Sterling Equivalent
Amount of the Letters of Credit issued under this Agreement shall not at any
time exceed £300,000,000.
 
3.3
Currency and amount

 
(a)
The Facility will be available in Sterling, Euros, Dollars and any other
currency agreed by all of the Banks.



(b)
The amount of a proposed Letter of Credit as specified in an Application must be
such that, following the issue of that Letter of Credit, the Sterling Equivalent
Amount of the face value of all of the Letters of Credit, excluding any Letter
of Credit which is intended to be replaced and released for cancellation
substantially simultaneously with the issue of the proposed Letter of Credit,
will not be more than the Available Facility.

3.4
Conditions precedent

It shall be a condition of the effectiveness of each Application and the
issuance of any Letter of Credit that the following conditions precedent are
satisfied:
 
(a)
in respect of the first Application only:



(i)
the Agent or its legal advisers have received the documents and evidence
described in Schedule 1 (Conditions Precedent Documents and Evidence) of the
Amending and Restating Agreement, in form and substance satisfactory to them;
and the Agent shall notify the Account Party promptly upon being so satisfied;



(ii)
the representations and warranties in Clause 12 are true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to "material", "Material Adverse Change" or similar wording, in all
respects) as at the first Application Date;



(iii)
the Financial Strength Rating of the Account Party was not lower on the first
Application Date than on the date of this Agreement, namely A-; and



(iv)
in respect of each Obligor there has been no event, development or circumstance
since the date of the latest audited financial statements of that Obligor or the
date of the latest unaudited combined financial statements of the Guarantor or
(other, in either case, than those disclosed in any 10-Q, 10-K or 8K filings
made by the Guarantor since that date) that has had, or could reasonably be
expected to have, a material adverse effect on the business, operations or
property (financial or otherwise) of such Obligor;



(b)
the Issuing Bank has received a duly completed Application in respect of that
Letter of Credit;

(c)
the Custodian has provided a statement showing that the Collateral Value is
equal to the Required Collateral Amount as it would be following the issuance of
that Letter of Credit;

(d)
the Agent has received payment of the fees, costs and expenses specified in
Clause 17 or in any other Finance Document to the extent due and payable;





--------------------------------------------------------------------------------

- 32 -

(e)
the Repeating Representations are true and correct in all material respects at
the Application Date and on the proposed Issuance Date of that Letter of Credit;

(f)
the Agent is satisfied that, upon receipt of the Letter of Credit issued on
behalf of a Corporate Member, Lloyd’s will issue, in a form acceptable to the
Agent, a Letter of Comfort addressed to that Corporate Member setting out the
intended order of application of the Funds at Lloyd’s of that Corporate Member
in respect of Lloyd’s obligations allocable to each year of account of the
Syndicate of which that Corporate Member is a member for the time being
remaining open, being an order consistent with Clause 3.6;

(g)
the Agent is provided with evidence of all FAL supporting the Corporate Members
from Lloyd’s;

(h)
none of the circumstances specified in Clause 20 (Illegality) is subsisting; and

(i)
no Event of Default or Potential Event of Default has occurred or will arise
following the issuance of that Letter of Credit.

3.5
Waiver of conditions precedent

The Issuing Bank may, with the prior approval of all of the Banks, issue any
Letter of Credit notwithstanding that one or more of the relevant conditions
precedent specified above remains unsatisfied on the Issuance Date of that
Letter of Credit and, if it does so, the Agent shall notify the Obligors in
writing of the conditions precedent that remain unsatisfied, and the Obligors
shall procure the satisfaction of such conditions precedent within 14 days
thereafter or such longer period as the Agent may agree in writing with the
consent of all of the Banks.


3.6
Order of application of Funds at Lloyd’s

Subject to the duties of Lloyd’s as trustee of all such FAL and to any
conditions and requirements prescribed under the Membership Byelaw (No. 5 of
2005) which are for the time being applicable, the Obligors shall use all
reasonable endeavours to ensure that the FAL of any Corporate Member will be
applied in the following order of application:
 
(a)FIRST: the Primary FAL in respect of such Corporate Member; and


(b)
SECOND: only after the Primary FAL in respect of such Corporate Member has been
exhausted, the Letters of Credit which are available to be applied in relation
to the business of such Corporate Member.



It is agreed that any drawings under the Letters of Credit pursuant to Clause
3.6(b) will be treated as being applied first from the Secured Portion of the
Letters of Credit and second, only after the Secured Portion of the Letters of
Credit has been exhausted, from the Unsecured Portion of the Letters of Credit.
3.7
Letter of Comfort

Each Corporate Member that is an Obligor shall, and the Account Party shall
procure that each Corporate Member will, use all reasonable endeavours to obtain
from Lloyd’s (after consultation with the Agent), no later than 5 Banking Days
after each of:
 
(a)
the Coming Into Line Date for each new year of account;

(b)
the relevant date prescribed by Lloyd’s for the purposes of mid-year coming into
line;

(c)
any date on which any Letter of Credit is issued or there is any change in the
face value of any Letter of Credit;

(d)
any date on which any cash or assets are added to or withdrawn from its Primary
FAL for purposes of coming-into-line or by way of the release of excess FAL;

(e)
any date on which any person who is not then a third party depositor of any FAL
included in its Primary FAL transfers cash or assets to Lloyd’s to form part of
its Primary FAL; and





--------------------------------------------------------------------------------

- 33 -

(f)
any date on which: (i) any letter of credit other than a Letter of Credit is
added to its Primary FAL; or (ii) any letter of credit which forms part of its
Primary FAL is released by Lloyd’s;

one or more letters of comfort addressed to it setting out a requested order,
acceptable to the Agent in view of the intention expressed in Clause 3.6, of
application of its FAL in respect of Lloyd’s obligations allocable to each year
of account of any Syndicate of which it is a member for the time being remaining
open, and shall send a copy of each such letter of comfort to the Agent.
 
3.8
Application required

 
(a)
If the Account Party wishes the Issuing Bank (on behalf of the Banks) to issue a
Letter of Credit on behalf of one or more of the Corporate Members, it must make
its Application and give it to the Agent not later than 10:00 a.m. London time
two Banking Days before the proposed Issuance Date (or, in respect of the first
Application only, not later than 12:00 p.m. London time on the Banking Day
before the proposed Issuance Date). Each Application shall be effective on
receipt by the Agent.



(b)
Each Application shall be irrevocable and will not be regarded as having been
duly completed unless:

(i)
it specifies that it is for a Letter of Credit;

(ii)
the proposed Issuance Date is a Banking Day within the Commitment Period;

(iii)
the currency and amount of the Letter of Credit applied for are in compliance
with Clause 3.3;

(iv)
the form of Letter of Credit is attached; and

(v)
the delivery instructions for the Letter of Credit are specified.

3.9
Condition of effectiveness of Applications

No Application made pursuant to Clause 3.8 shall be considered effective until
all the applicable conditions precedent set out in Clause 3.4 have been
satisfied.
 
3.10
Issuance of Letters of Credit

 
(a)
Subject to the provisions of this Agreement and, in particular, but without
limitation, Clause 2.1, the Issuing Bank (on behalf of the Banks) will issue
each Letter of Credit on the applicable Issuance Date in accordance with the
Application made by the Account Party.

(b)
The amount of each Bank’s participation in each Letter of Credit will be equal
to the proportion borne by its Commitment to the Aggregate Commitment
immediately prior to the issuance of the Letter of Credit.

(c)
Where, as provided in Clause 3.12(a)(i), an Application requests that a new
Letter of Credit is issued on the basis that it will replace an existing Letter
of Credit, the Issuing Bank may in its discretion decline to issue such new
Letter of Credit if, acting reasonably, it is not satisfied that it will receive
the existing Letter of Credit for cancellation within three Banking Days after
the issue of the new Letter of Credit.

(d)
If the conditions set out in this Agreement have been met, the Issuing Bank
shall notify the Banks of the Application and confirm satisfaction of such
conditions and the Issuing Bank is hereby authorised to arrange for the issue or
amendment of any Letter of Credit by:

(i)
completing the Commencement Date (as defined therein), and the other items
marked in square brackets in such Letter of Credit;

(ii)
completing the schedule to such Letter of Credit with the percentage
participation of each Bank as allocated pursuant to the terms hereof;





--------------------------------------------------------------------------------

- 34 -

(iii)
with the prior consent of all of the Banks, amending such Letter of Credit in
such manner as Lloyd’s may agree; and

(iv)
executing such Letter of Credit on behalf of each Bank and following such
execution delivering such Letter of Credit to Lloyd’s on the Issuance Date.

(e)
The Issuing Bank shall notify each Bank, no later than two Banking Days prior to
the proposed Issuance Date (or by such shorter time as may be agreed to by all
of the Banks), of the Letter of Credit that is to be issued by the Issuing Bank
on behalf of the Banks, the proposed term, the aggregate principal amount of the
Letter of Credit and the amount of the Letter of Credit allocated to such Bank
pursuant to this Agreement.



3.11
Applied Letters of Credit

If, notwithstanding the provisions of Clause 13.1(a), any sum is paid under a
Letter of Credit (an “Applied Letter of Credit”) before the Primary FAL have
been applied to the fullest extent possible, the relevant Corporate Member
shall, at the request of the Agent and to any extent necessary to facilitate the
indemnification of each Bank by such Corporate Member under Clause 5
(Reimbursement and indemnities), use all reasonable endeavours to procure the
release by Lloyd’s of the Primary FAL and, upon each Bank being indemnified in
full thereunder (and subject to receiving confirmation that no Event of Default
or Potential Event of Default is then continuing):
 
(a)
a supplementary Letter of Credit will be issued in an amount equal to the sum
paid under the Applied Letter of Credit and having an expiry date which is the
same as that of the Applied Letter of Credit; or



(b)
the Applied Letter of Credit will be amended by increasing the amount thereof by
an amount equal to the sum so paid.

3.12
Changes to issued Letters of Credit

 
(a)
Subject to there being no Event of Default or Potential Event of Default which
is continuing, and subject to confirmation from Lloyd’s in a form satisfactory
to the Agent that it will permit the same, the Account Party may request the
Issuing Bank to:

(i)
replace an issued Letter of Credit, on terms whereby an existing Letter of
Credit will be released for cancellation substantially simultaneously with the
issue of a new Letter of Credit, by including the appropriate wording (shown in
Schedule 5 (Form of Application)) in the Application for the new Letter of
Credit;

(ii)
cancel an issued Letter of Credit by way of an application in the form of
Schedule 6 and release the Collateral held by the Custodian in respect of that
Letter of Credit in accordance with Clause 10.1;

(iii)
decrease an issued Letter of Credit by way of an application in the form of
Schedule 7 and release the Collateral held by the Custodian in accordance with
Clause 10.1 to the extent of the reduction in the aggregate face value of that
Letter of Credit;

(iv)
subject to Clause 3.2, increase or amend an issued Letter of Credit by way of an
application in the form of Schedule 8; or

(v)
subject to Clause 2.6, extend the expiry date of an issued Letter of Credit by
way of an application in the form of Schedule 9.

(b)
The Issuing Bank shall act on a request of the Account Party under Clause
3.12(a) within four Banking Days of its receipt of that request provided that,
in the case of a request for the replacement of a Letter of Credit, an increase
in the amount of a Letter of Credit or the extension of the expiry date of a
Letter of Credit:

(i)
the Account Party has deposited Collateral in accordance with Clause 10.1 in
respect of any increase to the aggregate face value of the new or amended Letter
of Credit;





--------------------------------------------------------------------------------

- 35 -

(ii)
the Agent has received payment of the fees, costs and expenses specified in
Clause 17 or in any other Finance Document to the extent due and payable;

(iii)
the Repeating Representations are true and correct in all material respects at
the date of the request and will, so far as any Obligor is aware, be true and
correct in all material respects on the proposed effective date (as provided in
paragraph (c) below) of the increase or extension of the Letter of Credit, or on
the proposed Issuance Date of the replacement Letter of Credit, as applicable;

(iv)
none of the circumstances specified in Clause 20 (Illegality) is subsisting;

(v)
the Account Party has confirmed in its request under Clause 3.12(a) that no
Event of Default or Potential Event of Default has occurred or, so far as it is
aware, will arise on or before the proposed effective date (as provided in
paragraph (c) below) of the increase or extension of the Letter of Credit, or on
or before the proposed Issuance Date of the replacement Letter of Credit, as
applicable; and

(vi)
the request is made on, and is due to take effect on, a Banking Day within the
Commitment Period.

(c)
Where the Issuing Bank acts on a request of the Account Party under Clause
3.12(a), such cancellation, increase, decrease or extension shall take effect,
for all purposes under this Agreement:

(i)
in respect of an increase or extension of expiry date or other amendment, as
from the day on which the Issuing Bank gives notice to Lloyd’s of the relevant
change; and

(ii)
in respect of a decrease or cancellation, as from the day on which Lloyd’s
confirms in writing to the Issuing Bank that it agrees to the relevant change.

3.13
Termination

The Issuing Bank shall be entitled at any time to give, and, unless otherwise
agreed by all the Banks and subject to any extension pursuant to Clause
3.12(a)(v)), shall give by 31 July 2016, a notice terminating any Letter of
Credit on 31 July 2020.
 
4.
CONDITIONS APPLICABLE TO LETTERS OF CREDIT

 
4.1
Terms of Letters of Credit

Each Letter of Credit shall be in the form of Schedule 4 (Form of Letter of
Credit) unless otherwise agreed by all of the Banks.


4.2
Authority to Banks to pay

Each Bank is hereby authorised, without any further reference to or further
authority from any Obligor, to pay or accept for the account of the Obligors all
drafts, demands or other instruments whatsoever drawn or made or purporting to
be drawn or made under any Letter of Credit and which appears on its face to be
in order.
 
4.3
Role of Issuing Bank

 
(a)
Nothing in this Agreement constitutes the Issuing Bank a trustee or fiduciary of
any other Person. The Issuing Bank shall not be bound to account to any Bank for
any sum or the profit element of any sum received by it for its own account.

(b)
Upon receiving notice of any demand for payment under a Letter of Credit, the
Issuing Bank shall notify the Banks, and each Bank shall assume responsibility
for the performance of its obligations under the Letter of Credit in respect of
the demand.

(c)
Save to the extent of its own payment obligation in its capacity as a Bank, the
Issuing Bank shall have no obligation to make any payment in respect of any
demand for payment under a Letter of Credit, and





--------------------------------------------------------------------------------

- 36 -

in particular the Issuing Bank shall not be required to fund any part of the
obligations of any other Bank in respect of any such demand.
(d)
The Issuing Bank may:

(i)
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group;

(ii)
rely on any representation, notice or document believed by it to be genuine,
correct and appropriately authorised and any statement made by a director,
authorised signatory or employee of any Person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;
or

(iii)
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts.

(e)
The Issuing Bank is not responsible for:

(i)
the adequacy, accuracy and/or completeness of any information (whether oral or
written) provided by any Bank or Obligor, the transactions contemplated by this
Agreement or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement; or

(ii)
the legality, validity, effectiveness, adequacy or enforceability of this
Agreement or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement.

4.4
Exclusion of Bank’s liability

 
(a)
Each Letter of Credit shall be opened entirely at the risk of the Obligors.



(b)
Any action taken or omitted by the Issuing Bank or any of its correspondents or
agents under or in connection with any Letter of Credit, if taken or omitted in
good faith and in the absence of gross negligence or wilful misconduct, shall be
binding on Obligors and shall not place the Issuing Bank under any liability to
the Obligors.



(c)
Without prejudice to the provisions of Clause 4.4(b), in the event of any
uncertainty or ambiguity in any instructions given to the Issuing Bank, the
Issuing Bank may, at its discretion, either (a) act upon its understanding of
the meaning of such instructions, or (b) take no action until the relevant
Obligor upon written request by the Issuing Bank clarifies such instructions to
the Issuing Bank’s satisfaction. The Issuing Bank shall not be held liable for
any losses incurred by any Obligor as a result of any action which the Issuing
Bank takes in the light of such instructions.



(d)
No Bank or Obligor (other than the Issuing Bank) may take any proceedings
against any officer, employee or agent of the Issuing Bank in respect of any
claim it might have against the Issuing Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to this
Agreement.

4.5
Propriety of demand

The Issuing Bank shall be entitled to rely without further enquiry on any
demand, claim, document or other communication believed by it in good faith to
be genuine and correct and to have been signed or otherwise executed or made by
the proper Person and otherwise to be in conformity with the relevant Letter of
Credit.
 
4.6
Incorporation of ISP 98 and conditions of Application

The Obligors agree that the International Standby Practices (ISP 98 -
Publication No. 590) and the conditions of the relevant Application shall apply
to each Letter of Credit. In the case of any conflict between the provisions of
this Agreement on the one hand and that publication and/or of the Application on
the other, the provisions of this Agreement shall prevail.




--------------------------------------------------------------------------------

- 37 -

 
5.
REIMBURSEMENT AND INDEMNITIES

 
5.1
Reimbursement

If any Bank pays any amount under a Letter of Credit then the Obligors shall,
immediately, as their joint and several obligation, be obliged to make payment
to the Agent (as recipient on behalf of such Bank) of the amount so paid by such
Bank.
 
5.2
Obligors’ Indemnity

Without limiting Clause 5.1, the Obligors shall, as their joint and several
obligation, indemnify each Finance Party and hold it harmless from and against
all claims, demands, actions, losses, liabilities, damages, costs, expenses,
fees, commissions, charges and other sums of whatsoever nature (including legal
fees and expenses on a full indemnity basis) which it may incur or pay in
connection with any Letter of Credit (otherwise than by such Finance Party’s
fraud, misconduct or negligence). No Obligor will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment made
to it under this Clause 5.
 
5.3
Payments and interest

If the Obligors are liable to make any payment under Clause 5.1 or 5.2, they
shall, as their joint and several obligation, be obliged to make such payment to
the Agent (as recipient for and on behalf of the relevant Finance Party or
Finance Parties) together with interest at the Default Rate on each such amount
from the date on which such amount becomes due and payable until the date of
payment to the Agent, before or after any relevant judgment.


5.4
Maximum Rate of Interest

In relation to the obligation of the Guarantor under this Agreement,
notwithstanding anything to the contrary contained in any Finance Document, the
interest paid or agreed to be paid under the Finance Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Guarantor is liable in relation to interest to be
received by any Finance Party in an amount that exceeds the Maximum Rate, the
excess interest shall, in relation to the Guarantor only, be applied to any
other Outstanding Indebtedness or, if and as long as it exceeds the other
Outstanding Indebtedness, the Guarantor shall not be liable for such excess
interest under this Agreement. In determining whether the interest contracted
for, charged or received by a Finance Party exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterise any
payment that is not principal as an expense, fee or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortise, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of this Agreement.
 
5.5
No requirement to apply Collateral

No Finance Party shall be obliged to apply any Collateral in settlement of any
obligation of the Obligors under Clauses 5.1 to 5.3.
 
5.6
Banks’ Indemnities

 
(a)
Each Bank shall (according to its Commitment) immediately on demand indemnify
each Service Bank against any cost, loss or liability incurred by such Service
Bank (otherwise than by reason of such Service Bank’s fraud, negligence or
misconduct) in acting as a Service Bank in connection with any Letter of Credit
(unless such Service Bank has been reimbursed by an Obligor pursuant to a
Finance Document).

(b)
The obligations of each Bank under this Clause are continuing obligations and
will extend to the ultimate balance of sums payable by that Bank in respect of
any Letter of Credit, regardless of any intermediate payment or discharge in
whole or in part.





--------------------------------------------------------------------------------

- 38 -

(c)
The obligations of any Bank under this Clause will not be affected by any act,
omission, matter or thing which, but for this Clause, would reduce, release or
prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other Person) including:

(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or other Person;

(ii)
the release of any other Obligor or any other Person under the terms of any
composition or arrangement with any creditor or any Obligor;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or Security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other Person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
Security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other Person;

(v)
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or Security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any Person
under any Finance Document, any Letter of Credit or any other document or
Security; or

(vii)
any insolvency or similar proceedings.

6.
PAYMENTS

 
6.1
Place of payment

Unless otherwise specified by the Issuing Bank or otherwise provided in this
Agreement or any of the other Finance Documents, all moneys to be paid by the
Banks to the Issuing Bank or by the Obligors to any Bank under this Agreement
and any of the other Finance Documents shall be paid to the Issuing Bank or to
the Agent or the Security Trustee as recipient on behalf of the Banks (as the
case may be):
 
(a)
by not later than 3:00 p.m. (London time);

(b)
in the case of the reimbursement of a Bank of an amount paid by that Bank in
another currency, or interest on such amount, in that currency;

(c)
in the case of any amount not falling in (b), in Sterling; and

(d)
to such account of the Issuing Bank, Agent or Security Trustee as the Issuing
Bank, Agent or Security Trustee (as the case may be) shall notify to the
Obligors and the Banks in writing from time to time.

6.2
Availability of funds conditional upon receipt by Agent

No Service Bank shall be obliged to make available to any of the Parties hereto
any amount which it is due to receive for the account of that Party unless it is
satisfied that it has unconditionally received the funds concerned.
 
6.3
Refunds by Banks

Without prejudice to Clause 6.2, if the Agent or the Issuing Bank or the
Security Trustee makes an amount available to a Bank or the Security Trustee
which has not (but should have) been paid to the Agent or the Issuing Bank by
any Obligor, such Bank or the Security Trustee (as appropriate) shall:
 
(a)
on demand refund such amount to the Agent or the Issuing Bank or the Security
Trustee, and







--------------------------------------------------------------------------------

- 39 -

(b)
pay to the Agent or the Issuing Bank or the Security Trustee on demand such
further amount (as conclusively certified by the Agent or the Issuing Bank) as
shall indemnify the Agent or the Issuing Bank or the Security Trustee against
any cost, loss, liability or expense suffered or incurred by the Agent or the
Issuing Bank or the Security Trustee as a result of its having made available
such amount to that Bank or the Security Trustee (as appropriate) before
receiving it from such Obligor.



6.4
Non-Banking Days

All payments due shall be made on a Banking Day. If the due date for payment
falls on a day which is not a Banking Day:
 
(a)
the payment or payments due shall be made on the first Banking Day thereafter,
provided this falls in the same calendar month; and



(b)
if it does not, payment shall fall due and be made on the immediately preceding
Banking Day.

6.5
Accrual of interest and periodic payments

All payments of interest and other payments of an annual or periodic nature to
be made by the Obligors shall accrue from day to day and be calculated on the
basis of the actual number of days elapsed and a 365 day year.
 
7.
NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION

 
7.1
Definitions

 
(a)
In this Clause 7:

“Non-U.S. Bank” means any Bank that is organised under the laws of a
jurisdiction other than the United States, each State thereof and the District
of Columbia;
“Obligor DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Obligor, which:
 
(i)
where it relates to a Treaty Bank that is an Original Bank, contains the scheme
reference number and jurisdiction of tax residence stated opposite that Bank’s
name in Schedule 1 (Banks and Commitments), and is filed with HM Revenue &
Customs within 30 days of the date of this Agreement; or



(ii)
where it relates to a Treaty Bank that is a Transferee Bank, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Bank in the relevant Transfer Certificate, and is filed with HM Revenue &
Customs within 30 days of the relevant Transfer Date;

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document;


“Qualifying Bank” means a Bank which is beneficially entitled to interest
payable to that Bank in respect of an advance under a Finance Document and is:
 
(i)
a Bank:

(1)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or



(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that





--------------------------------------------------------------------------------

- 40 -

advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(ii)
a Bank which is:

(1)
a company resident in the United Kingdom for United Kingdom tax purposes;



(2)
a partnership each member of which is:

(aa) a company so resident in the United Kingdom; or
(bb) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;


(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company;



(4)
a Treaty Bank; or



(5)
a Bank which is a building society (as defined for the purpose of section 880 of
the ITA).

“Tax Confirmation” means a confirmation by a Bank that the person beneficially
entitled to interest payable to that Bank in respect of an advance under a
Finance Document is either:
 
(i)
a company resident in the United Kingdom for United Kingdom tax purposes;

(ii)
a partnership each member of which is:

(1)
a company so resident in the United Kingdom; or

(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Treaty Bank” means a Bank which:
 
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Bank’s participation in the Facility is
effectively connected; and

(iii)
fulfils any conditions which must be fulfilled under the Treaty (as defined
below) for residents of that Treaty State to obtain exemption from United
Kingdom taxation on interest, except that for this purpose it is assumed that
there are fulfilled:

(1)
any condition contained in the Treaty which relates to the amount or terms of
the Facility or to there being a special relationship between the Account Party
and a bank or between both of them and another person by reason of which the
amount of interest paid exceeds the amount which would have been paid in the
absence of such relationship; and





--------------------------------------------------------------------------------

- 41 -

(2)
any necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
(b)
Unless a contrary indication appears, in this Clause 7 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

7.2
No set-off or counterclaim

All payments to be made by an Obligor under this Agreement and any of the other
Finance Documents shall be made:
 
(a)
without set-off or counterclaim; and



(b)
free and clear of, and without, any Tax Deduction unless the Obligor is required
by law to make a Tax Deduction.

7.3
Gross-up

If an Obligor is required by law to make any Tax Deduction:
 
(a)
such Obligor shall promptly notify the Agent upon becoming aware of such
requirement;



(b)
such Obligor shall pay the Finance Party to which the payment in respect of
which such Tax Deduction is made such additional amounts as may be necessary to
ensure that the Finance Party receives (after any Tax Deduction has been made,
including any deductions applicable to additional sums payable under this Clause
7.3) a net amount equal to the full amount which that Finance Party would have
received had the payment not been subject to such a Tax Deduction; and



(c)
such Obligor shall make such a Tax Deduction and any payment required in
connection with it within the time allowed, and in the minimum amount required,
by law.

For the avoidance of doubt, a Tax Deduction made specifically with respect to
any U.S. withholding Tax (other than a FATCA Deduction) shall constitute a Tax
Deduction for purposes of this Clause 7 (No Set-Off, Counterclaim or Tax
Deduction).
 
7.4
Exceptions to gross-up

 
(a)
A payment shall not be increased under Clause 7.3 above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(i)
the payment could have been made to the relevant Bank without a Tax Deduction if
the Bank had been a Qualifying Bank, but on that date that Bank is not or has
ceased to be a Qualifying Bank other than as a result of any change after the
date it became a Bank under this Agreement in (or in the interpretation,
administration, implementation or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(ii)
the relevant Bank is a Qualifying Bank solely by virtue of paragraph (ii) of the
definition of Qualifying Bank; and:

(1)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Bank has received from the Obligor making the payment or from the Account Party
a certified copy of that Direction; and

(2)
the payment could have been made to the Bank without any Tax Deduction if that
Direction had not been made; or

(iii)
the relevant Bank is a Qualifying Bank solely by virtue of paragraph (ii) of the
definition of Qualifying Bank and:





--------------------------------------------------------------------------------

- 42 -

(1)
the relevant Bank has not given a Tax Confirmation to the Account Party; and

(2)
the payment could have been made to the Bank without any Tax Deduction if the
Bank had given a Tax Confirmation to the Account Party, on the basis that the
Tax Confirmation would have enabled the Account Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

(iv)
the relevant Bank is a Treaty Bank and the Obligor making the payment is able to
demonstrate that the payment could have been made to the Bank without the Tax
Deduction had that Bank complied with its obligations under Clause 7.5(b) below.



7.5
Obligations in respect of Tax Deductions

 
(a)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(b)
    

(i)
Subject to paragraph (ii) below, a Treaty Bank and each Obligor which makes a
payment to which that Treaty Bank is entitled shall co-operate in completing any
procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

(ii)
    

(1)
A Treaty Bank which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in
Schedule 1 (Banks and Commitments); and

(2)
a Transferee Bank that is a Treaty Bank that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate which it executes,

and, having done so, that Bank shall be under no obligation pursuant to
paragraph (i) above.
 
(c)
If a Bank has confirmed its scheme reference number and its jurisdiction of tax
residence in accordance with paragraph (b)(ii) above and:



(i)    an Obligor making a payment to that Bank has not made an Obligor DTTP
Filing in respect of that Bank; or


(ii)    an Obligor making a payment to that Bank has made an Obligor DTTP Filing
in respect of that Bank but:
(1)that Obligor DTTP Filing has been rejected by HM Revenue & Customs; or


(2)
HM Revenue & Customs has not given the Obligor authority to make payments to
that Bank without a Tax Deduction within 60 days of the date of the Obligor DTTP
Filing,

and in each case, the Obligor has notified that Bank in writing, that Bank and
the Obligor shall co-operate in completing any additional procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.
 
(d)
If a Bank has not confirmed its scheme reference number and jurisdiction of tax
residence in accordance with paragraph (b)(ii) above, no Obligor shall make an
Obligor DTTP Filing or file any other form





--------------------------------------------------------------------------------

- 43 -

relating to the HMRC DT Treaty Passport scheme in respect of that Bank's
Commitment(s) or its participation in any Letter of Credit unless the Bank
otherwise agrees.
 
(e)
An Obligor shall, promptly on making an Obligor DTTP Filing, deliver a copy of
that Obligor DTTP Filing to the Agent for delivery to the relevant Bank.

7.6
Tax Indemnity

 
(a)
Except as provided below, each Obligor must indemnify each Protected Party
against any loss or liability which that Protected Party determines will be or
has been suffered (directly or indirectly) by it for or on account of Tax in
relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document. Such Obligor shall (within ten
days of demand by the Agent) pay to that Protected Party an amount equal to such
loss or liability.



(b)
Clause 7.6(a) above does not apply to (and no Obligor shall be required under
this Agreement to indemnify or compensate any Protected Party for):



(i)
any Tax assessed on a Protected Party:



(1)
under the laws of the jurisdiction in which that Protected Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Protected
Party is treated as resident for tax purposes; or



(2)
under the laws of the jurisdiction in which that Protected Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction;

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any payment deemed to be received or receivable) by that
Protected Party (but any amount treated as income but not actually received by
the Protected Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose); and
 
(ii)
any loss, liability or cost to the extent it:



(1)
is compensated for by an increased payment under Clause 7.3;



(2)
would have been compensated for by an increased payment under Clause 7.3 but was
not so compensated solely because one of the exclusions in Clause 7.4 applied;
or



(3)
relates to a FATCA Deduction required to be made by a Party.



(c)
If the Agent on behalf of a Protected Party makes (or intends to make) a claim
under Clause 7.6(a), it shall promptly notify each Obligor of the event which
has caused (or will cause) that claim.

7.7
Tax Credit

If an Obligor makes a Tax Payment and the relevant Protected Party determines
that:
 
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and



(b)
that Protected Party has obtained and utilised that Tax Credit in whole or in
part,



the Protected Party shall pay an amount to the Obligor which that Protected
Party in its sole and absolute discretion determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Obligor. This Clause 7.7 shall not
apply if the Protected Party has reasonably determined that its actual or
probable administration efforts or other resources or costs involved in making
the necessary determinations are disproportionate to the amount otherwise
payable by it under this Clause 7.7.
 
7.8
Bank Status Confirmation





--------------------------------------------------------------------------------

- 44 -

 
(a)
Each Bank which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate which it executes on
becoming such a Party, and for the benefit of the Agent and without liability to
any Obligor, which of the following categories it falls in:

(i)
not a Qualifying Bank;

(ii)
a Qualifying Bank (other than a Treaty Bank);

(iii)
a Treaty Bank.

(b)
If a Bank fails to indicate its status in accordance with this Clause 7.8 then
such Bank shall be treated for the purposes of this Agreement (including by each
Obligor) as if it is not a Qualifying Bank until such time as it notifies the
Agent which category applies (and the Agent upon receipt of such notification
shall inform the Account Party). For the avoidance of doubt, a Transfer
Certificate shall not be invalidated by any failure of a Bank to comply with
this Clause 7.8.

7.9
VAT

 
(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply), upon receipt from such Finance Party of a valid VAT invoice raised
in accordance with the requirements of the Value Added Tax Act 1994, an amount
equal to the amount of the VAT.



(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient is
entitled to receive from the relevant tax authority in relation to the VAT
chargeable on that supply; and



(ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient is not entitled to credit
or repayment from the relevant tax authority in respect of that VAT.



(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party is entitled to credit or repayment in respect of such VAT from the
relevant tax authority.



(d)
Any reference in this Clause 7.9 to any Party shall, at any time when such Party
is treated as a member of a group for VAT purposes, include (where appropriate
and unless the context otherwise requires) a reference to the representative
member of such group at such time (the term “representative member” to have the
same meaning as in the Value Added Tax Act 1994).



(e)
In relation to any supply which is liable to VAT made by a Finance Party to any
Party under a Finance Document, if reasonably requested by such Finance Party,
that Party must promptly provide such





--------------------------------------------------------------------------------

- 45 -

Finance Party with details of that Party’s VAT registration and such other
information as is reasonably requested in connection with such Finance Party’s
VAT reporting requirements in relation to such supply.
7.10
FATCA Information

 
(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm (by providing United States Internal Revenue Service Form W-8BEN-E or
any successor form or certificate on which such Party provides its FATCA status
and, where applicable, its “global intermediary identification number,” if any)
to that other Party whether it is:

(1)
a FATCA Exempt Party; or

(2)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable passthru payment
percentage or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party’s compliance with
FATCA.

(b)
If a Party confirms to another Party pursuant to 7.10(i) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.



(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(i)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

(ii)
if that Party failed to confirm its applicable “passthru payment percentage”
then such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable “passthru payment percentage” is
100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
 
(e)
If an Obligor is a US Tax Obligor, or where the Agent reasonably believes that
its obligations under FATCA require it, each Bank shall, within ten Business
Days of:

(i)
where an Obligor is a US Tax Obligor and the relevant Bank is an Original Bank,
the date of this Agreement;



(ii)
where an Obligor is a US Tax Obligor and the relevant Bank is a Transferee Bank,
the date of any relevant Transfer Certificate; or



(iii)
where the Obligor is not a US Tax Obligor, the date of a request from the Agent,





--------------------------------------------------------------------------------

- 46 -

supply to the Agent:
 
(iv)
a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or



(v)
any withholding statement and other documentation, authorisations and waivers as
the Agent may require to certify or establish the status of such Bank under
FATCA.

The Agent shall provide any withholding certificate, withholding statement,
documentation, authorisations and waivers it receives from a Bank pursuant to
this paragraph (e) to the Account Party and shall be entitled to rely on any
such withholding certificate, withholding statement, documentation,
authorisations and waivers provided without further verification. The Agent
shall not be liable for any action taken by it under or in connection with this
paragraph (e).
 
(f)
Each Bank agrees that if any withholding certificate, withholding statement,
documentation, authorisations and waivers provided to the Agent pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, it shall
promptly update such withholding certificate, withholding statement,
documentation, authorisations and waivers or promptly notify the Agent in
writing of its legal inability to do so. The Agent shall provide any such
updated withholding certificate, withholding statement, documentation,
authorisations and waivers to the Account Party. The Agent shall not be liable
for any action taken by it under or in connection with this paragraph (f).

7.11
FATCA Deduction

 
(a)
Each Party may make any FATCA Deduction it is required to make by FATCA and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.



(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Account Party, the Agent and the other Finance Parties.

7.12
Immediate collateralisation – FATCA Protected Banks

If on the date falling three months before the earliest FATCA Application Date
for any payment by a Party to a FATCA Protected Bank (or to the Agent for the
account of that Bank), that Bank is not a FATCA Exempt Party and, in the opinion
of that Bank (acting reasonably), that Party will, as a consequence, be required
to make a FATCA Deduction from a payment to that Bank (or to the Agent for the
account of that Bank) on or after that FATCA Application Date (a “FATCA Event”),
that Bank shall give notice to the other Parties. At the end of the expiry of 5
Banking Days after the date of that notice, the Required Collateral Amount shall
be increased so that thereafter it is the amount that it would otherwise have
been plus all amounts for which that Bank is actually or contingently liable
under all Letters of Credit then outstanding (subject to a maximum amount equal
to the Sterling Equivalent Amount of the aggregate face amount of all
outstanding Letters of Credit), and the Parties shall use reasonable endeavours
in good faith to negotiate arrangements whereby the Letters of Credit then
outstanding may be replaced by letters of credit or other assets on terms under
which that Bank is not involved. For the avoidance of doubt, notwithstanding any
other provision of this Agreement to the contrary, the other provisions of this
Clause 7, including Clauses 7.6(b)(ii)(3) and 7.11(a), shall apply to any
payment made by any Party to a FATCA Protected Bank.
 
7.13
United States Tax Forms

 
(a)
On or before the date any Non-U.S. Bank becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of any Obligor or the
Agent), such Non-U.S. Bank shall deliver to each Obligor and the Agent (or to
such persons as they may reasonably designate), whichever of the following is
applicable:



(i)
duly completed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,





--------------------------------------------------------------------------------

- 47 -



(ii)
duly completed originals of IRS Form W-8ECI claiming an exemption from
withholding on payments by virtue of such income being effectively connected to
the conduct of a trade or business in the United States and includible in such
Non-U.S. Bank’s gross income, or



(iii)
in the case of a Non-U.S. Bank or other non-U.S. lender claiming the benefits of
the “portfolio interest exemption” under Section 881(c) of the Code, (A) a
certification that such Non-U.S. Bank is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of such Obligor
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” as described in Section 881(c)(3)(C) of the Code, and
(B) duly completed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form).



(b)
Any Bank that is not a Non-U.S. Bank shall deliver to the relevant Obligor and
the Agent, on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of any
Obligor or the Agent), a duly completed IRS Form W-9 (or successor form thereto)
or shall otherwise provide that it is exempt from backup withholding.



(c)
No Finance Party shall be obligated to disclose to any Obligor or any other
person any information regarding its tax affairs or tax computations, nor shall
anything in this Agreement interfere with the right of any Finance Party to
arrange its tax affairs in whatsoever manner it thinks fit and, in particular,
no Finance Party shall be under any obligation to claim relief from its
corporate profits or similar tax liability by utilizing credits or deductions
available to it (and, if it does claim, the extent, order and manner in which it
does so shall be at its absolute discretion).

7.14
Maintenance of Register

For U.S. federal income tax purposes only, the Agent, acting for this purpose as
an agent of each Obligor, shall maintain at one of its offices a register for
the recordation of the names and addresses of the Finance Parties and the
Commitment of each Bank and the participation of each Bank in each Letter of
Credit from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Obligors, the Agent and the Finance
Parties may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Finance Party hereunder, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Obligors and any
Finance Party at any reasonable time and from time to time upon reasonable prior
notice. Upon its receipt of a duly completed Transfer Certificate, the Agent
shall accept such Transfer Certificate and record the information contained
therein in the Register. Without limitation of any other provision of Clause 27
(Assignments and Transfers), no transfer or assignment shall be effective until
recorded in the Register.
8.
ACCOUNTS OF THE BANK

 
8.1
Issuing Bank to open accounts

The Agent will open and maintain on its books accounts showing the amounts owing
to each Bank from the Obligors and the amounts of all payments falling due and
received by that Bank.
 
8.2
Conclusiveness of entries

The obligation of the Obligors to pay the Outstanding Indebtedness in respect of
any Letter of Credit or any part thereof, to pay interest thereon and to pay all
other sums due under the Finance Documents shall be conclusively evidenced (in
the absence of manifest error) by the entries from time to time made in the
accounts opened and maintained under this Clause 8.


9.
APPLICATION OF MONEYS

 
9.1
Order of application of partial payments

 




--------------------------------------------------------------------------------

- 48 -

(a)
If the Agent, Issuing Bank or Security Trustee receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent, Issuing Bank or Security Trustee shall
apply that payment towards the obligations of that Obligor under the Finance
Documents in the following order:



FIRST:
in or towards payment pro rata of any unpaid fees, costs and expenses of the
Agent, Issuing Bank or Security Trustee under the Finance Documents;

SECOND:
in or towards payment pro rata of any accrued interest, fee or commission due
but unpaid under this Agreement;

THIRD:
in or towards payment pro rata of any reimbursement obligation due but unpaid
under this Agreement;

FOURTH:
in or towards payment pro rata of any other sum due but unpaid under the Finance
Documents;

FIFTH:
at the discretion of the Agent acting at the direction of the Majority Banks, in
retention on suspense account of such amount as the Agent may consider
appropriate to secure the discharge of any part of the Outstanding Indebtedness
not then due and payable, and, upon the same becoming due and payable, in or
towards the discharge thereof in accordance with the foregoing provisions of
this Clause 9.1; and

SIXTH:
the balance (if any) shall be paid to the relevant Obligor or other Person
entitled.



(b)
The Agent shall, if so directed by the Majority Banks, vary the order set out in
the paragraphs labelled “SECOND” to “FIFTH” above.



(c)
Without limitation, this Clause 9 shall apply with respect to all moneys
received or recovered by any Bank under the Security Agreement.

9.2
Waiver of right of appropriation

Each Obligor hereby irrevocably waives any rights of appropriation to which it
may be entitled.
 
10.
COLLATERAL

 
10.1
Mandatory provision of Collateral on an ongoing basis

If on any day the Secured Account and the Deposit Account do not contain
Collateral having a Collateral Value of at least the Required Collateral Amount,
the Account Party shall, within two Banking Days after such day, ensure that
there is delivered to the Secured Account and/or the Deposit Account additional
Collateral in a sufficient amount such that, after such delivery, the Secured
Account and the Deposit Account contain Collateral having a Collateral Value of
at least the Required Collateral Amount.
10.2
Full Collateralisation Date

The Full Collateralisation Date in respect of a Full Collateralisation Event
shall be:
 
(a)
in the case of the Full Collateralisation Event described in Clause 10.3(d)
(Non-extension), the fifth Banking Day following 31 December 2016;



(b)
in the case of the occurrence of an Event of Default in respect of the Guarantor
under Clause 15.1(g) (Insolvency events), the date of the occurrence of the
Event of Default, without any further notice, act or demand (as provided in
Clause 15.3 (Acceleration for US insolvency)); and



(c)
in the case of any other Full Collateralisation Event, one Banking Day following
demand by the Agent for provision of Collateral under this Clause 10 or Clause
15.2(b) (Bank’s remedies);





--------------------------------------------------------------------------------

- 49 -

in each case subject to any grace periods that may be agreed by the Banks, in
their absolute discretion.
 
10.3
Full Collateralisation Events

Each of the following events shall constitute a Full Collateralisation Event:
 
(a)
Event of Default: A demand for provision of Collateral under Clause 15.2(b)
(Bank’s remedies) following the occurrence of an Event of Default which is
continuing.

(b)
Financial Strength Rating downgrade: The Financial Strength Rating of the
Account Party falls below A-, or the Account Party ceases to have a Financial
Strength Rating.

(c)
RDS losses: The forecast net loss to the Syndicate on any RDS (calculated using
exchange rates consistent with those used in preparing the version of the
Syndicate business plan for the year of account concerned that is approved by
the Lloyd’s Franchise Board in October/November the year before) exceeds,
without the prior written consent of the Agent (not to be unreasonably withheld
or delayed), 20 per cent of the syndicate allocated capacity of the Syndicate
for the year of account concerned.

(d)
Non-extension: The Banks do not agree by 31 December 2016 to extend this
Agreement so that it permits the issue of Letters of Credit with a term beyond
31 July 2020.



10.4
Borrowing Base Certificate

The Account Party shall:
 
(a)
immediately after any delivery of Collateral or additional Collateral in
accordance with this Clause 10;



(b)
within ten calendar days of the end of any calendar month during which any
Collateral was maintained; and



(c)
within two Banking Days after any reasonable request for the same made by the
Agent;



provide to the Agent a Borrowing Base Certificate.
 
10.5
Continuing obligations of the Obligors

Nothing in this Clause 10, whether express or implied, shall relieve the
Obligors of their absolute and unconditional obligations to make any payment in
accordance with Clause 5 (Reimbursement and indemnities) and to pay all other
sums from time to time due, owing or payable hereunder and under any of the
other Finance Documents.
 
10.6
Release of Account Control Agreement

Upon the satisfaction of all of the Termination Requirements, the Security
Trustee shall be permitted to, and will at the request and expense of the
Account Party, agree to the release of its rights under the Account Control
Agreement.
 
11.
GUARANTEE AND INDEMNITY

 
11.1
Guarantee and indemnity

The Guarantor irrevocably and unconditionally:
 
(a)
guarantees to each Finance Party due and punctual performance by each Obligor of
all its obligations under the Finance Documents;





--------------------------------------------------------------------------------

- 50 -

(b)
undertakes with each Finance Party that whenever any Obligor does not pay any
amount when due under or in connection with any Finance Document, the Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;

(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of any Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the US Bankruptcy Code, would become due
and any interest accruing after the commencement of any bankruptcy, insolvency
receivership or similar proceeding at the rate provided for in the relevant
Finance Document, whether or not such interest is an allowed claim in any such
proceeding). The amount payable by the Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 11 if the amount
claimed had been recoverable on the basis of a guarantee;

(d)
agrees with each Finance Party that, as between the Guarantor and the Finance
Parties, all amounts outstanding under this Agreement may be declared to be
forthwith due and payable as provided in this Agreement for the purposes of this
Clause 11, notwithstanding any stay (including under the US Bankruptcy Code),
injunction or other prohibition preventing the same as against any other Obligor
and that, in such event, all such amounts (whether or not due and payable by any
such other Obligor) shall forthwith become due and payable by the Guarantor for
the purposes of this Clause 11; and

(e)
agrees that the obligation of the Account Party to deliver Collateral to the
Secured Account or the Deposit Account in accordance with Clause 10 (Collateral)
will be an obligation covered by its obligations under this Clause 11.1, and
that the performance of its obligations under this Clause 11.1 shall require it
to transfer Eligible Collateral into the Secured Account or the Deposit Account
to the extent required to ensure that the Secured Account and the Deposit
Account contain Eligible Collateral having a Collateral Value of not less than
the Required Collateral Amount.

11.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
11.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Clause 11 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.
 
11.4
Waiver of defences

The obligations of the Guarantor under this Clause 11 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 11 (without limitation and
whether or not known to it or any Finance Party) including:
 
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other Person;

(b)
the release of any other Obligor or any other Person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other Person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;





--------------------------------------------------------------------------------

- 51 -

(d)
any legal limitation, incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of an Obligor
or any other Person;

(e)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any Facility or the addition of
any new facility under any Finance Document or other document or security;

(f)
any unenforceability, illegality, invalidity or frustration of any obligation of
any Person under any Finance Document or any other document or security;

(g)
the failure of any member of the Group to enter into or be bound by any Finance
Document;

(h)
any action (or decision not to act) taken by a Finance Party (or any trustee or
agent on its behalf) in accordance with Clause 11.8 (Appropriations); or

(i)
any insolvency, dissolution or similar proceedings or from any law, regulation
or order.



11.5
Guarantor intent



Without prejudice to the generality of Clause 11.4 (Waiver of defences), the
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with making available Letters of Credit to form part of the Funds at
Lloyd's of any Corporate Member to support its underwriting at Lloyd's as a
member of a syndicate; or any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.
11.6
Limitation of Liability

In any action or proceeding involving any state corporate law, or any state or
US bankruptcy, insolvency, reorganisation or other law affecting the rights of
creditors generally, if the obligations of the Guarantor under this Clause 11
(Guarantee and Indemnity) would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Clause 11, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantor, any Bank, the
Agent, the Security Trustee or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable under applicable
state and federal laws without rendering this guarantee a fraudulent conveyance
or a fraudulent transfer or subordinate to the claims of other creditors as
determined in such action or proceeding.
 
11.7
Immediate recourse

The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any Person before claiming from the
Guarantor under this Clause 11. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
 
11.8
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and







--------------------------------------------------------------------------------

- 52 -

(b)
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor’s liability under this Clause 11.

11.9
Deferral of Guarantor’s rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Guarantor will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 11:
 
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which the Guarantor has
given a guarantee, undertaking or indemnity under Clause 11.1 (Guarantee and
indemnity);

(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 9 (Application of Moneys).
 
11.10
Additional protection

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
12.
REPRESENTATIONS AND WARRANTIES

 
12.1
Date of representations and warranties

Each Obligor represents and warrants that the following matters are true at the
date of this Agreement.
 
12.2
Existence, powers and compliance

 
(a)
Each Corporate Member:

(i)
is a company duly incorporated with limited liability and validly existing under
the laws of England, and is a corporate member of Lloyd’s;

(ii)
has full power to own its property and assets and to carry on its business as it
is now being conducted; and

(iii)
has good and marketable title to its property and assets, subject to Security
only as arises from the operation and effect of the terms of all deeds of trust
pursuant to which its premium and investment income as a member of Lloyd’s
syndicates is held and of any deeds of trust pursuant to which its own assets
are or may be deposited as Funds at Lloyd’s.

(b)
Each of the Account Party and the Guarantor:





--------------------------------------------------------------------------------

- 53 -

(i)
is duly organised, validly existing and (where relevant) in good standing under
the Laws of the jurisdiction of its organisation;

(ii)
has all requisite power and authority to own or lease its assets and carry on
its business;

(iii)
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Security permitted by Clause
13.2(p) and excluding minor defects in title that would not be expected to
result in a Material Adverse Change

(iv)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction in which it carries on business requiring such
qualification or licence and, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, in each other
jurisdiction where its ownership, lease or operation of properties requires such
qualification or licence.

(c)
The Guarantor does not carry on and is not permitted or licensed to carry on
insurance business in any jurisdiction.

12.3
Power and authority

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a Party and the transactions contemplated by
those Finance Documents.
 
12.4
No contravention of Laws or contractual restrictions

The entry into and performance by each Obligor of, and the transactions
contemplated by, this Agreement and the other Finance Documents to which it is a
Party, does not and will not:
 
(a)
contravene the terms of that Obligor’s, or any of its Subsidiaries’,
constitutional documents;

(b)
conflict with or result in any breach or contravention of, or the creation of
any Security on, or require any payment to be made under:

(i)
any material Contractual Obligation to which that Obligor, or any of its
Subsidiaries, is a party or affecting that Obligor, or any of its Subsidiaries,
or the properties of the Obligor or any of its Subsidiaries; or

(ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which that Obligor, or any of its Subsidiaries, or such
Obligor’s property, or such Subsidiary’s property, is subject; or

(c)
violate any Law or regulation applicable to such Obligor or any of its
Subsidiaries, or any of such Obligor’s assets or such Subsidiary’s assets;

12.5
Compliance with Laws

Each Obligor is in compliance with all Laws (including any Environmental Laws)
and orders of any Governmental Authority applicable to it or its property.
 
12.6
Licences and approvals in force

All authorisations, approvals, exemptions, consents or other action by, or
notice to, or filing with, any Governmental Authority or any other Person
required for each Obligor to:
 
(a)
enter into, exercise its rights and comply with its obligations under this
Agreement and the other Finance Documents to which it is a Party; and



(b)
to make the Finance Documents to which it is a Party admissible in evidence in
every Relevant Jurisdiction.





--------------------------------------------------------------------------------

- 54 -

have been obtained and are in full force and effect.
12.7
Validity and enforceability

When duly executed and delivered, and where applicable registered, each of this
Agreement and the other Finance Documents to which an Obligor is a Party will:
 
(a)
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms;



(b)
(in respect of the Security Documents) create a perfected security interest with
the required priority in the assets and revenues intended to be covered thereby,
enforceable against the security provider in accordance with their respective
terms; and



(c)
be admissible in evidence in every Relevant Jurisdiction of such Obligor;

except insofar as enforcement may be limited by any applicable Laws relating to
bankruptcy, insolvency, administration, reorganisation or moratorium, or other
Laws affecting creditors’ rights generally, and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
12.8
No litigation current or pending

Except for Disclosed Matters and Disclosed Tax Matters or, where applicable,
claims arising in the normal course of its insurance business, there are no
actions, suits, proceedings, claims, disputes or investigations pending or, to
the knowledge of such Obligor, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Obligor or any Subsidiary
of an Obligor or against any of their respective properties or revenues that:
 
(a)
either individually or in the aggregate if determined adversely could reasonably
be expected to result in a Material Adverse Change; or



(b)
purports to affect or pertain to this Agreement or any Finance Document, or any
of the transactions contemplated hereby or thereby.

12.9
No Insolvency Event

No Insolvency Event has occurred or been threatened in relation to any Obligor
(to the best of its knowledge and belief).
 
12.10
No Security

Save for Security permitted by Clause 13.2(p), none of the properties or assets
of any Obligor is the subject of any Security.
 
12.11
Environmental matters

Except for Disclosed Matters and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, neither the Guarantor nor any of its Subsidiaries:
 
(a)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, licence or other approval required under any Environmental Law;



(b)
has become subject to any Environmental Liability;



(c)
has received written notice of any claim with respect to any Environmental
Liability; or



(d)
knows of any conditions or circumstances that could reasonably be expected to
result in any Environmental Liability.

12.12
Change in Disclosed Matters





--------------------------------------------------------------------------------

- 55 -

Since 31 December 2012 there has been no change in the status of Disclosed
Matters or Disclosed Tax Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Change.
 
12.13
No default

 
(a)
No continuing Event of Default or Potential Event of Default has occurred.



(b)
No Obligor or Subsidiary of an Obligor is in default under any agreement or
instrument to which it is party or by which it is bound, or to which its assets
are subject, that individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.

12.14
Existing FAL agreements

There is no other agreement in effect under which any letter of credit is or may
be made available as FAL of any Corporate Member, save for an agreement of which
the following is true:
 
(a)
details of the letters of credit that are outstanding thereunder on the date
hereof have been provided to the Agent in writing;

(b)
it is proposed that those letters of credit will be wholly released following
their replacement (in whole or in part) by Letters of Credit to be issued under
this Agreement; and

(c)
the agreements under which those letters of credit have been issued will
automatically terminate following the release of those letters of credit, and no
further letters of credit will be issued thereunder.

12.15
No Material Adverse Change

Since 31 December 2014 there has been no event, development or circumstance that
has resulted in, or could reasonably be expected to result in, a Material
Adverse Change except for Disclosed Matters.
 
12.16
Choice of law and jurisdiction

 
(a)
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in every Relevant Jurisdiction.

(b)
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in every Relevant Jurisdiction.

(c)
The submission of each Obligor to the jurisdiction of the English courts, and
the submission of the Account Party and the Guarantor to the New York courts, is
valid and binding.

12.17
Truth of financial and other information

 
(a)
The written information, reports, financial statements, certificates and other
information supplied to the Agent by or on behalf of any Obligor or Subsidiary
of an Obligor in connection with the negotiation and preparation of the Finance
Documents or delivered to the Agent pursuant to this Agreement:

(i)
did not contain any material misstatement of fact, and did not omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made;
and



(ii)
fairly represented in all material respects its financial condition and
operations during the relevant financial year;

provided that, with respect to projected or pro forma financial information, the
Account Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realised).
 
(b)
The financial statements of the Obligors most recently supplied to the Agent
were prepared in accordance with, in the case of the Guarantor, US GAAP
consistently applied, and in the case of the





--------------------------------------------------------------------------------

- 56 -

Account Party, Bermuda SAP consistently applied, and in the case of the
Corporate Members, UK GAAP consistently applied.
12.18
Ownership

Each of the Account Party and each Corporate Member that is an Obligor is a
direct or indirect wholly-owned Subsidiary of the Guarantor.
 
12.19
Investment company status

No Obligor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of such terms in the US Investment
Company Act of 1940, as amended, and no Obligor is subject to regulation under
said Act.
 
12.20
No filing or stamp taxes

It is not necessary under the law of any Relevant Jurisdiction that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Finance Documents or the transactions contemplated by the
Finance Documents except that a copy of this Agreement is required to be filed
with the United States Securities and Exchange Commission in accordance with
their requirements.
 
12.21
Payment of Taxes

Except for Disclosed Tax Matters:
 
(a)
each Corporate Member has timely filed or caused to be filed all tax returns
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it; and



(b)
each of the Guarantor and its Subsidiaries has timely filed or caused to be
filed all federal income tax returns and all other material tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it;



except in each case:
 
(i)
for Taxes for which such Person has set aside on its books adequate reserves; or



(ii)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

12.22
Syndicate participation

The Corporate Members are not members of any syndicate at Lloyd’s other than the
Syndicates, and the Syndicates have no open years of account prior to the 2011
year of account.
 
12.23
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Bank which is:
 
(a)
a Qualifying Bank:

(i)
falling within paragraph (i)(1) of the definition of Qualifying Bank; or

(ii)
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (i)(2) of the definition of
Qualifying Bank; or

(iii)
falling within paragraph (ii) of the definition of Qualifying Bank or;





--------------------------------------------------------------------------------

- 57 -

(b)
a Treaty Bank and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

12.24
No established place of business in United States of America, etc.

Neither the Account Party, nor any Corporate Member, has any established place
of business in any part of the United States of America or in any other
jurisdiction (other than in the case of the Account Party, Bermuda, and in the
case of each Corporate Member, the United Kingdom) which would require any of
the Finance Documents to be filed or registered in that jurisdiction to ensure
its validity; enforceability; or the perfection of the security interests
granted thereby.
 
12.25
Pari passu obligations

The obligations of each Obligor under this Agreement and the other Finance
Documents will rank at least pari passu with all of its other unsecured and
unsubordinated obligations and liabilities (not including, for the avoidance of
doubt, each Corporate Member’s obligations and liabilities which its Funds at
Lloyd’s and its premium and investment income in respect of its Lloyd’s
underwriting are held in trust to pay) from time to time outstanding other than
as preferred by statute.
 
12.26
Money Laundering

In entering into this Agreement and the other Finance Documents to which it is
Party, each Obligor is acting on its own account.


12.27
Underwriting Standards and Investment Guidelines

The Managing Agent of each Syndicate has at all material times maintained good
and effective standards for managing underwriting risk of such Syndicate and has
adhered in all material respects to Lloyd’s requirements with regard to the
investment of syndicate funds.
 
12.28
ERISA

 
(a)
Except as, either individually or in the aggregate, has not, and could not
reasonably be expected to result in a Material Adverse Change, the Guarantor and
its ERISA Affiliates are in compliance with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder as
they relate to each Plan. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Change.



(b)
Except as, either individually or in the aggregate, has not, and would not
reasonably be expected to result in material liability of the Guarantor or any
of its ERISA Affiliates, the present value of all benefit liabilities of all
underfunded Plans (determined based on the projected benefit obligation with
respect to such underfunded Plans based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation dates applicable thereto, exceed the fair market value of the
assets of all such underfunded Plans.



(c)
Except as, either individually or in the aggregate, has not, and would not
reasonably be expected to result in a Material Adverse Change, each Foreign
Pension Plan is in compliance in all material respects with all requirements of
Law applicable thereto and the respective requirements of the governing
documents for such plan. With respect to each Foreign Pension Plan, none of the
Guarantor, its Affiliates or any of their respective directors, officers,
employees or agents has engaged in a transaction that would subject the
Guarantor or any of its Subsidiaries, directly or indirectly, to a tax or civil
penalty that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to the
Agent in respect of any unfunded liabilities in accordance with applicable Law
and prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities





--------------------------------------------------------------------------------

- 58 -

with respect to such Foreign Pension Plans could not reasonably be expected to
result in a Material Adverse Change. The present value of the aggregate
accumulated benefit liabilities of all such Foreign Pension Plans (based on
those assumptions used to fund each such Foreign Pension Plan) did not, as of
the last annual valuation date applicable thereto, exceed the fair market value
and the projected fair market value of the assets held in trust under all such
Foreign Pension Plans (including any assets to be funded pursuant to an agreed
funding plan).
12.29
Margin Regulations

Neither the Guarantor nor the Account Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no Letter of Credit will be used to buy or carry any Margin Stock. Not more
than 25% of the value of the assets of the Guarantor or the Account Party
(respectively) shall consist of Margin Stock.
12.30
Sanctions

No Obligor, nor to the knowledge of any Obligor, any of its Affiliates,
directors or officers, is either:
(a)
listed, or is owned or controlled, directly or indirectly, by any person that is
listed, on a Designated Parties List;



(b)
located, organised or resident in a country which is the subject of sanctions by
any Authority;



(c)
a governmental agency, authority, or body or state-owned enterprise (or owned or
controlled by any of the foregoing) of any country that is the subject of
sanctions by any Authority; or



(d)
a person or entity who is otherwise currently the subject of sanctions by any
Authority such that any Finance Party cannot deal or otherwise engage in
business transactions with such person or entity.

 
12.31
US Commodity Exchange Act

Each Obligor is an “eligible contract participant” within the meaning of
Section 1(a) of the Commodity Exchange Act, as amended, and as in effect in the
United States from time to time.
 
12.32
Secured Account

The Secured Account is not allocated to the long-term insurance fund of the
Account Party or subject to any legal or contractual provision that would cause
the claims of any person to rank in priority to the claims of the Finance
Parties in respect of the Collateral, save as expressly permitted by any Finance
Document.
 
12.33
Deposit Account

The Deposit Account is not subject to any legal or contractual provision that
would cause the claims of any person to rank in priority to the claims of the
Finance Parties in respect of the Collateral, save as expressly permitted by any
Finance Document.
 
12.34
Continuing nature of representations and warranties

Each Obligor agrees that the Repeating Representations shall be deemed to be
repeated on:
 
(a)
each Application Date;

(b)
each Issuance Date;

(c)
each date on which an increase or extension of a Letter of Credit takes effect
in accordance with Clause 3.12(c)(i); and

(d)
except in the case of the representations given in Clause 12.19 (Investment
company status), 30 June and 31 December in each year;





--------------------------------------------------------------------------------

- 59 -

with reference to the facts and circumstances then subsisting, as if made on
such date.
 
13.
UNDERTAKINGS

The undertakings in this Clause 13 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment or Letter of Credit is in force.
 
13.1
Lloyd’s-related undertakings

The Account Party shall comply with the following undertakings:
 
(a)
Arrangement of Funds at Lloyd’s: It shall ensure that, in accordance with the
applicable Lloyd’s trust deed, the Funds at Lloyd’s available from time to time
to be applied by Lloyd’s in relation to the business of each Corporate Member
are not available to be applied in relation to the business of any other member
of Lloyd’s, save for another Corporate Member.



(b)
Changes to Funds at Lloyd’s documents: Except:

(i)
as may be required by Lloyd’s (in which case the Account Party shall immediately
notify such changes to the Agent);

(ii)
for minor amendments of an administrative nature;

(iii)
for changes which do not affect the ability of each Corporate Member to comply
with its obligations under the Finance Documents or the likelihood that any
Letter of Credit will be drawn down; or

(iv)
as may be agreed by the Agent;

it shall ensure that no change is made to any document under which any of the
Corporate Members’ Funds at Lloyd’s are at any time held.
 
(c)
Restrictions on members. It shall ensure that each Corporate Member is not at
any time a member of any syndicate at Lloyd’s other than the Syndicates.

(d)
Syndicate funds: It shall ensure that the Managing Agent of each Syndicate
adheres in all material respects to Lloyd’s requirements with regard to the
investment of syndicate funds.

(e)
Premium capacity: It shall not, without the prior written consent of the Agent,
at any time permit the member’s syndicate premium limit of any Corporate Member
in respect of any Syndicate as constituted for any year of account to be greater
than 115% of the member’s syndicate premium limit of that Corporate Member in
respect of that Syndicate as constituted for the 2015 year of account.

(f)
Managing Agent: It shall ensure that except with the prior consent of the
Majority Banks (not to be unreasonably withheld or delayed), no Person other
than the Person named as the managing agent of each Syndicate in the definition
of “Managing Agent” acts as managing agent of that Syndicate.

(g)
Underwriting Standards and Investment Guidelines: The Account Party shall
procure that the Managing Agent of each Syndicate makes no material adverse
change in its standards for managing underwriting risk and adheres in all
material respects to Lloyd’s requirements with regard to the investment of
syndicate funds.

13.2
General undertakings

Each Obligor shall, and the Guarantor shall ensure that the Account Party and
each Corporate Member will:
 
(a)
Performance under Finance Documents: perform and observe the several covenants
and obligations imposed upon it under the Finance Documents.



(b)
Payment of obligations: pay, before the same shall become delinquent or in
default, its obligations, including Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Change, except where:

(i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings;







--------------------------------------------------------------------------------

- 60 -

(ii)
the relevant Obligor has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or SAP, as applicable; and



(iii)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Change;

provided that, for avoidance of doubt, solely with respect to Taxes payable by
an Obligor, an obligation shall be considered to be delinquent or in default for
purposes of this Clause 13.2(b) only if there has first been a notice and demand
therefor (as defined in section 6303 of the Code and similar provisions of Law)
by a tax authority.
 
(c)
No amendments to constitutional documents: not without the prior written consent
of the Agent, alter any of the provisions of its articles of incorporation or
byelaws or other constitutional documents in any way which would have an adverse
effect on its ability to perform any of its material obligations under any
Finance Document.



(d)
Corporate existence: unless otherwise permitted under Clause 13.2(u) (Mergers),
maintain its corporate existence as a corporation duly organised and validly
existing in its place of incorporation.



(e)
Licences etc.: obtain, comply with and do all that is necessary to maintain in
force, and promptly on a reasonable request by the Agent furnish certified
copies to the Agent of, all licences, Authorisations, approvals, consents,
rights, privileges, permits and franchises, which may from time to time be
necessary for:



(i)
the continued due performance of its obligations under the Finance Documents;

(ii)
the legality, validity, enforceability or admissibility in evidence in its
jurisdiction of the Finance Documents; or

(iii)
the conduct of its business;

except in the case of Clause 13.2(e)(iii) above, the loss of, or the failure to
comply with which could not reasonably be expected to result in a Material
Adverse Change.
 
(f)
Maintenance of Properties: keep and maintain all property material to the
conduct of its business in good working order and condition (ordinary wear and
tear excepted) and make all necessary repairs thereto and renewals and
replacements thereof, except, in each case, to the extent that failure to do so
could not be reasonably expected to result in a Material Adverse Change.



(g)
Compliance with Laws and Contractual Obligations: comply with all Laws and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws) and all Contractual Obligations binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change or
materially impair its ability to perform its obligations under the Finance
Documents.



(h)
Sanctions: No Obligor, nor any of its Affiliates shall use, lend, make payments
of, contribute or otherwise make available, all or any part of the proceeds of
the Facility to either:

(i)
any person that is listed on a Designated Parties List, or is owned or
controlled, directly or indirectly, by any person listed on a Designated Parties
List; or



(ii)
any person that the Obligor or the applicable Affiliate knows or has reasonable
cause to suspect is acting on behalf of any of the above; or



(iii)
any country that is the subject of sanctions by any Authority.



(i)
Insurance: maintain with financially sound and reputable insurance companies
that are not Affiliates of the Account Party, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

(j)
Use of Letters of Credit: ensure that the Letters of Credit are only used in
accordance with Clause 3.1.





--------------------------------------------------------------------------------

- 61 -

(k)
Pari passu obligations: ensure that its obligations under the Finance Documents
rank at least pari passu with all its other present, future and/or contingent
unsecured and unsubordinated obligations (not including, for the avoidance of
doubt, each Corporate Member’s obligations and liabilities which its Funds at
Lloyd’s and its premium and investment income in respect of its Lloyd’s
underwriting are held in trust to pay) other than as may be preferred by
statute.

(l)
No non-Lloyd’s business: in the case of any Corporate Member, not undertake any
business other than that of a corporate member of Lloyd’s.

(m)
Ownership: in the case of the Guarantor, except as permitted by Clause 13.2(u),
ensure that each Corporate Member that is an Obligor and the Account Party
continue to be its direct or indirect Wholly Owned Subsidiary.

(n)
Books of account: keep proper books of account, in which full, true and correct
entries in accordance with GAAP or SAP consistently applied shall be made of all
financial transactions and matters involving its assets and business.

(o)
Inspection rights: permit any representatives designated by the Agent and (at
any time an Event of Default or Potential Event of Default exists) any
representatives reasonably designated by any Bank, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and other records reasonably requested (other than information subject to
confidentiality restrictions, insurance records and customer-related
information), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Account Party shall pay the reasonable costs and
expenses of any such visit or inspection, but only if an Event of Default or
Potential Event of Default exists at the time thereof or is discovered as a
result thereof (provided that no Obligor shall have any responsibility for any
such costs and expenses under any other circumstance).

(p)
Negative pledge:

(i)
Not create or permit to subsist any Security over any of its assets.

(ii)
Not:

(1)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;



(2)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;



(3)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or



(4)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Indebtedness or of financing the acquisition of an asset.
 
(iii)
Paragraphs (i) and (ii) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

(1)
any Security or Quasi-Security listed in Schedule 15 (Existing Security) except
to the extent the principal amount secured by that Security or Quasi-Security
exceeds the amount stated in that Schedule;

(2)
any Permitted Encumbrances;

(3)
any Security or Quasi-Security entered into pursuant to any Finance Document;

(4)
Liens securing Indebtedness permitted under Clause 13.2(s)(viii) and/or
13.2(s)(xii), provided that in each case (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;





--------------------------------------------------------------------------------

- 62 -

(5)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

(6)
any Security in connection with the collateralization by means of cash and/or
Eligible Investments permitted pursuant to Clause 13.2(v)) of Indebtedness
permitted under Clause 13.2(s)(xi) so long as the principal amount of
Indebtedness secured by such Security does not at any time exceed the aggregate
principal amount of Indebtedness permitted under Clause 13.2(s)(xi);

(7)
any Security or Quasi-Security arising from precautionary Uniform Commercial
Code financing statements regarding operating leases or consignments, provided
such Security or Quasi-Security extends solely to the assets subject to such
leases or consignments;

(8)
Liens securing collateralized Repurchase Agreements constituting a borrowing of
funds by the Guarantor or any Subsidiary of the Guarantor in the ordinary course
of business for investment purposes in accordance with the Investment Policy of
the Guarantor;

(9)
any payment or close out netting or set-off arrangement pursuant to any hedging
transaction entered into by a member of the Group for the purpose of:

a.
hedging any risk to which any member of the Group is exposed in its ordinary
course of trading; or

b.
its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;
 
(10)
any lien arising by operation of law and in the ordinary course of trading;



(11)
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

a.
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

b.
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

c.
the Security or Quasi-Security is not extended in time (other than merely by
reason of the renewal of any registration of such Security or Quasi-Security in
accordance with its existing rights) and is removed or discharged at the
earliest time permitted under its terms.

(12)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

a.
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

b.
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

c.
the Security or Quasi-Security is removed or discharged within 3 months of that
company becoming a member of the Group;





--------------------------------------------------------------------------------

- 63 -

(13)
any arrangement under which assets are held under trust for the payment of any
Corporate Member’s obligations as a member of Lloyd’s;

(14)
any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier's standard or usual terms and not arising as a
result of any default or omission by any member of the Group;

(15)
the Permitted Majestic Liens;

(16)
the Permitted Tax Incentive Financing Transactions;

(17)
Liens securing Permitted Non-Recourse Secured Debt to the extent such Liens are
permitted by the definition of Permitted Non-Recourse Secured Debt;

(18)
Liens securing Indebtedness (including reimbursement obligations with respect to
letters of credit) permitted by Clause 13.2(s)(iii) in an aggregate principal
amount not exceeding $350,000,000 or, upon notification to the Agent by the
Account Party or the Guarantor that such Indebtedness has been agreed to be
increased, in an aggregate principal amount not exceeding $500,000,000; or

(19)
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs (1) to (16) above) does not exceed
$25,000,000 (or its equivalent in another currency or currencies).

(iv)
Notwithstanding the above exceptions, no Obligor shall create or permit to
subsist any Security or Quasi-Security over any assets charged or pledged in
favour of any Finance Party other than as expressly permitted by the relevant
charge or pledge document.

(v)
The Account Party shall not at any time cause or permit any of the Collateral to
be allocated to its long-term insurance fund, or for any other reason to be
subject to any legal or contractual provision that would cause the claims of any
person to rank in priority to the claims of the Finance Parties in respect of
the Collateral, save as expressly permitted by any Finance Document.

(q)
Transactions with Affiliates: not sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except that:

(i)
it may pay or make any dividend or other distribution to shareholders;

(ii)
it may engage in any such transactions on terms and conditions (other than
transactions permitted by one of more of paragraphs (ii) through (vii) below)
not less favourable to it or such Affiliate than could be obtained on an
arm’s-length basis from unrelated third parties or at such prices and on terms
and conditions that are consistent with past practices and approved by the Audit
Committee (so long as such committee is composed solely of independent members)
(or other applicable committee composed solely of independent members) of the
Board of Directors of the Guarantor;

(iii)
transactions may be entered into between or among the Guarantor and its
Subsidiaries not involving any other Affiliate of the Guarantor to the extent
such transaction is not expressly prohibited pursuant to this Agreement;

(iv)
transactions may be entered into between or among two or more Subsidiaries of
the Guarantor not involving any other Affiliate of the Guarantor;

(v)
it may enter into Investments permitted by Clauses 13.2(v)(iv), 13.2(v)(ix) and
13.2(v)(xii);





--------------------------------------------------------------------------------

- 64 -

(vi)
it may engage in any transactions permitted by clause 13.2(u);

(vii)
any transactions existing on the Effective Date and described in this Clause
13.2(q) and any amendments thereto that are not materially adverse to the Banks,
as reasonably determined by the Board of Directors of the Guarantor, a duly
authorized committee thereof or any Responsible Officer, is permitted;

(viii)
it may enter into (and has entered into) the Tower Group Commercial Lines
Transaction;

(ix)
it may enter into (and has entered into) the Permitted Tax Incentive Financing
Transactions;

(x)
it may make payments to and in accordance with stock option plans or other
benefit plans for management or employees of the Guarantor and its Subsidiaries;

(xi)
the Guarantor and any Subsidiary of the Guarantor may make any payment to the
Guarantor or another Subsidiary of the Guarantor that is required to be made
with respect to or in connection with the terms of any tax sharing, tax
allocation or other similar tax arrangement or agreement entered into among the
Guarantor and its Wholly Owned Subsidiaries.

(r)
Derivatives: not enter into any Derivative, except for the following:

(i)
Derivatives entered into from time to time in connection with its investment
portfolio and in accordance with its Investment Policy;

(ii)
Derivatives entered into to hedge or mitigate risks to which it or any
Subsidiary of the Guarantor has actual exposure (other than those in respect of
Equity Interests held by it or any of its Subsidiaries);

(iii)
Derivatives entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of it or any of its Subsidiaries; and

(iv)
Permitted Call Spread Derivatives.

(s)
Indebtedness: not create, incur, assume or permit to exist any Indebtedness
except:

(i)
Indebtedness incurred under the Finance Documents;

(ii)
Indebtedness incurred under the letter of credit and reimbursement agreement
dated 23 December 2010 between, among others, the Guarantor, the Account Party
and JPMorgan Chase Bank, N.A. (as amended, varied, restated or replaced from
time to time);

(iii)
Indebtedness incurred under the credit agreement dated 12 September 2014
between, among others, the Guarantor, certain lenders and JPMorgan Chase Bank,
N.A. (or any successor or replacement) as administrative agent (as such
agreement may be amended, varied, restated, supplemented, refinanced or replaced
from time to time);

(iv)
Indebtedness including guarantees and any other Indebtedness, existing on the
Effective Date and set forth in Schedule 14 (Existing Indebtedness);

(v)
any extensions, renewals, exchanges or replacements of any such Indebtedness set
out in paragraph (iv) above, to the extent that: the principal amount of such
Indebtedness is not increased (except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable fees and expenses incurred in
connection with such extension, renewal or replacement); and such Indebtedness,
if subordinated to the Outstanding Indebtedness, remains so subordinated on
terms no less favourable to the Banks;





--------------------------------------------------------------------------------

- 65 -

(vi)
Indebtedness owed by any Subsidiary of the Guarantor to the Guarantor and
Indebtedness owed by any Subsidiary of the Guarantor to any other Subsidiary of
the Guarantor;

(vii)
in respect of Guarantees by any Subsidiary of the Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Guarantor or any other
Subsidiary of the Guarantor, provided that if the Indebtedness that is being
guaranteed is unsecured and/or subordinate to the Obligations, the guarantee
shall also be unsecured and/or subordinated to the Obligations;

(viii)
Indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations for fixed or capital assets within the limitations set forth in
Clause 13.2(p)(iii)(4), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
provided, however, that the aggregate principal amount of all Indebtedness
permitted by this Clause 13.2(s)(viii) shall not exceed $50,000,000 at any one
time outstanding;

(ix)
obligations (1) to return collateral consisting of cash or securities arising
out of or in connection with the lending of the same or substantially similar
securities or (2) to purchase securities arising out of or in connection with
the sale of the same or substantially similar securities, in each case in the
ordinary course of business, in each case consistent with past practice;

(x)
Indebtedness in respect of securitisations of any of its assets (including notes
or accounts receivable) entered into in the ordinary course of business, which
shall be secured by Security solely on such securitised assets (including
guarantees issued in connection therewith and repurchase obligations for breach
of representations and indemnities);

(xi)
Indebtedness of the Guarantor or any Subsidiary of the Guarantor as an account
party in respect of letters of credit in an aggregate principal amount not
exceeding $75,000,000 (exclusive of the letters of credit issued under this
Agreement);

(xii)
Indebtedness under Derivative Obligations to the extent permitted by Clause
13.2(r);

(xiii)
(A) Indebtedness or other obligations of the Guarantor in respect of any
Existing Structured Securities and (B) Indebtedness or other obligations of the
Guarantor in respect of any other Structured Securities of the Guarantor issued
after the Effective Date, provided that, in the case of this clause (B),
(1) such Structured Securities shall be on terms reasonably satisfactory to the
Agent, (2) such Indebtedness and obligations shall be subordinated and junior in
right of payment to the Obligations, and (3) no Potential Event of Default or
Event of Default shall exist at the time such Structured Securities are issued
or shall result from such issuance, and in each case with respect to (A) and
(B) above in this Clause 13.2(s)(xiii), extensions, renewals and replacements of
any such Indebtedness with Indebtedness of a similar type that does not increase
the outstanding principal amount thereof;

(xiv)
Permitted Qualifying Subordinated Indebtedness;

(xv)
Indebtedness of a Person (other than the Guarantor or any of its Affiliates)
that is consolidated on its balance sheet as a “Variable Interest Entity” under
Financial Accounting Standards Boards of the United States of America (the
“FASB”) Interpretation No. 46R (or any successor interpretations or amendments
thereto and as affected by any subsequent relevant pronouncements of the FASB
or, if, and to the extent applicable, the SEC); provided that the satisfaction
of such Indebtedness is limited to the property of such Person (except for
customary exceptions for fraud, misapplication of funds, breach of
representations and environmental indemnities);

(xvi)
Indebtedness secured by Security on any of its real property (including
investments in real property) and certain personal property related thereto;
provided that (1) the recourse of the holder of such Indebtedness (whether
direct or indirect and whether contingent or otherwise) under the instrument
creating such Security or providing for such Indebtedness





--------------------------------------------------------------------------------

- 66 -

shall be limited to such real property and personal property relating thereto;
and (2) such holder may not under the instrument creating such Security or
providing for such Indebtedness collect by levy of execution or otherwise
against property (other than such real property and personal property relating
thereto directly securing such Indebtedness) if it fails to pay such
Indebtedness when due and such holder obtains a judgment with respect thereto,
except for recourse obligations that are customary in “non-recourse” real estate
transactions;
(xvii)
capital maintenance agreements, keep well agreements, support agreements and
other similar arrangements, whether or not constituting Indebtedness, provided
for the benefit of its Subsidiaries;

(xviii)
in the case of each Corporate Member, in the ordinary course of its business as
a corporate member of Lloyd’s (which shall be deemed to include entering into
and performing obligations under any member level contract of reinsurance with
any reinsurer);

(xix)
Indebtedness arising from the honouring by a bank or other financial institution
of a cheque, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of its incurrence;

(xx)
(i) Indebtedness resulting from the endorsements of instruments for deposit in
the ordinary course of business and (ii) to the extent constituting
Indebtedness, obligations in respect of purchasing card and credit care
arrangements;

(xxi)
the Permitted Majestic Indebtedness;

(xxii)
the Maiden Debt, and extensions, renewals and replacements of the Maiden Debt
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

(xxiii)
any repurchase obligations of the Guarantor under any Repurchase Agreement;

(xxiv)
any Repurchase Liability of the Guarantor;

(xxv)
Indebtedness assumed in connection with a Permitted Acquisition in accordance
with the terms of this Agreement after the date hereof, provided that (A) such
Indebtedness exists at the time of such Permitted Acquisition and is not created
in contemplation of or in connection with such Permitted Acquisition, (B) no
Potential Event of Default or Event of Default has occurred and is continuing
prior to the assumption of such Indebtedness or would arise after giving effect
(including giving effect on a Pro Forma Basis) thereto and (C) the sum of the
aggregate principal amount of Indebtedness (excluding for purposes of this
Clause 13.2(s)(xxv) only, trust preferred securities (1) which are on terms
reasonably satisfactory to the Agent and (2) which Indebtedness and obligations
are subordinated and junior in right of payment to the Obligations) permitted by
this Clause 13.2(s)(xxv) and Clause 13.2(s)(xxvi) shall not exceed $150,000,000
at any time outstanding;

(xxvi)
Indebtedness constituting deferred purchase price incurred in connection with a
Permitted Acquisition in accordance with the terms of this Agreement after the
date hereof provided that the sum of the aggregate amount of Indebtedness
permitted by this Clause 13.2(s)(xxvi) and Clause 13.2(s)(xxv) above shall not
exceed $150,000,000 at any time;

(xxvii)
Indebtedness under the Permitted Convertible Notes;

(xxviii)
Indebtedness of the Guarantor to ACP Re pursuant to the Tower Master Agreement
in an aggregate principal amount not exceeding $30,000,000;

(xxix)
Indebtedness incurred under or in connection with the Permitted Tax Incentive
Financing Transactions;





--------------------------------------------------------------------------------

- 67 -

(xxx)
Permitted Non-Recourse Secured Debt;

(xxxi)
Indebtedness of the Guarantor incurred after the date of this Agreement in an
aggregate principal amount not to exceed $250,000,000 if each of the following
conditions are met: (i) both immediately prior to and after giving effect
(including on a Pro Forma Basis) thereto, no Potential Event of Default or Event
of Default shall exist or result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is ninety one (91) days after the
Maturity Date, (iii) such Indebtedness is not guaranteed by any Subsidiary of
the Guarantor; and (iv) such Indebtedness is unsecured;

(xxxii)
additional unsecured Indebtedness in an aggregate principal amount (combines the
Indebtedness of all the Obligors) not to exceed $75,000,000 at any one time
outstanding; and

(xxxiii)
secured Indebtedness in an aggregate principal amount not to exceed $25,000,000
at any one time outstanding.

(t)
Disposals

(i)
not enter into a single transaction or a series of transactions (whether related
or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.

(ii)
Paragraph (i) above does not apply to any sale, lease, transfer or other
disposal:

(1)
made in the ordinary course of trading of the disposing entity;

(2)
of used, worn out, obsolete or surplus property by the Guarantor or any
Subsidiary of the Guarantor that is, in its reasonable judgment, no longer
economically practicable to maintain or useful in the conduct of its business;

(3)
of assets in exchange for other assets comparable or superior as to type, value
and quality;

(4)
made by any Subsidiary of the Guarantor of any of its business, property or
assets to the Guarantor or any other Subsidiary of the Guarantor;

(5)
made in the course of (1) mergers and acquisitions permitted by sub-Clause
13.2(u); and (2) transfers or dispositions permitted by sub-Clause 13.2(u)(iii);

(6)
of licenses or sublicenses by the Guarantor or any Subsidiary of the Guarantor
of intellectual property and general intangibles, including, without limitation,
any proprietary software of the Guarantor or any Subsidiary of the Guarantor,
and licenses, leases or subleases by the Guarantor or any Subsidiary of the
Guarantor of other property, in each case in the ordinary course of business and
which do not materially interfere with the business of the Guarantor or any of
its Subsidiaries;

(7)
of cash or Eligible Investments; provided, however, that, in the case of
Eligible Investments, such sale or disposition shall be made solely for and in
connection with the Guarantor’s or any Subsidiary of the Guarantor’s, as
applicable, investment portfolio and in accordance with the Investment Policy of
the Guarantor;

(8)
in relation to the ceding of insurance or reinsurance in the ordinary course of
business;

(9)
Liens permitted under Clause 13.2(p); or

(10)
dispositions of Investments made in compliance with Clause 13.2(v) or of any
assets of the Guarantor or any of its Subsidiaries not otherwise permitted





--------------------------------------------------------------------------------

- 68 -

pursuant to the foregoing in this Clause 13.2(t); provided that (A) no Potential
Event of Default then exists or would result therefrom, and (B) such assets to
be disposed pursuant to this Clause 13.2(t)(ii)(10), together with all assets of
the Guarantor and its Subsidiaries previously disposed pursuant to this Clause
13.2(t)(ii)(10), do not in the aggregate constitute a Substantial Portion of the
assets of the Guarantor and its Subsidiaries.
(u)
Mergers: not merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve
except that, so long as no Potential Event of Default exists or would result
therefrom:

(i)
any Wholly Owned Subsidiary of the Guarantor or any other Person may merge or
consolidate with or into the Guarantor, provided that the Guarantor is the
surviving or continuing Person of such transaction;

(ii)
any Subsidiary of the Guarantor may merge or consolidate with or into any other
Subsidiary of the Guarantor, provided, however, that, if any Subsidiary party to
such transaction is a Wholly Owned Subsidiary of the Guarantor, the surviving or
continuing Person of such transaction shall be a Wholly Owned Subsidiary of the
Guarantor, and provided, further, that, if any Subsidiary party to such
transaction is a Domestic Subsidiary, the surviving or continuing Person of such
transaction shall be a Domestic Subsidiary;

(iii)
any Subsidiary of the Guarantor may dissolve, liquidate or wind up its affairs
at any time, provided that all of its assets, if any, and ongoing business are
distributed or transferred to the Guarantor or any other Wholly Owned Subsidiary
of the Guarantor; and

(iv)
any Person (other than the Guarantor) may merge into any Subsidiary of the
Guarantor, provided that such Subsidiary of the Guarantor is the surviving or
continuing Person of such transaction.

(v)
Investments: not purchase, hold or acquire any Investment, except that the
following shall be permitted:



(i)
Investments existing on the Effective Date and listed in Schedule 16 (Existing
Investments);

(ii)
Investments in Eligible Investments; provided that such Investments shall be
made solely for investment purposes for the investment portfolio of the
Guarantor or any Subsidiary of the Guarantor in accordance with the Investment
Policy of the Guarantor and in the ordinary course of business;

(iii)
advances to officers, directors and employees of the Guarantor and Subsidiaries
of the Guarantor in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(iv)
Investments by the Guarantor in any Subsidiary of the Guarantor; and Investments
by a Subsidiary of the Guarantor in any other Subsidiary of the Guarantor;

(v)
Guarantees constituting Indebtedness permitted by Clause 13.2(s);

(vi)
Guarantees by the Guarantor of Capital Lease Obligations of any Subsidiary of
the Guarantor permitted by Clause 13.2(s);

(vii)
mergers and acquisitions permitted by Clause 13.2(u);

(viii)
Derivatives permitted by Clause 13.2(r);

(ix)
Permitted Acquisitions;

(x)
Repurchase Agreements and Repurchase Transactions;





--------------------------------------------------------------------------------

- 69 -

(xi)
the Guarantor may acquire common securities of a TOPS Trust issued by such TOPS
Trust to the Guarantor in connection with any Structured Securities permitted by
Clause 13.2(s)(xiii);

(xii)
Strategic Investments so long as the aggregate amount of all such Investments
does not exceed $500,000,000 during the term of this Agreement; provided that no
Strategic Investment in any single Person or series of related Persons shall be
in an aggregate amount in excess of $150,000,000;

(xiii)
the Permitted Majestic Acquisition;

(xiv)
the Permitted Tax Incentive Financing Transactions; and

(xv)
in addition to Investments permitted by clauses (i) through (xiv) of this Clause
13.2(v), additional Investments by the Guarantor and any Subsidiary of the
Guarantor, so long as the aggregate amount of all Investments made pursuant to
this Clause 13.2(v)(xv) does not exceed $50,000,000 at any time.

For purposes of covenant compliance with this Clause 13.2(v), the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
(w)
Fiscal year: not change the last day of its fiscal year from December 31 of each
year, or the last days of the first three fiscal quarters in each of its fiscal
years from March 31, June 30 and September 30 of each year, respectively.



(x)
Investment Manager: use all reasonable efforts to ensure that any investment
manager that is appointed in respect of any cash or assets held with the
Custodian which are the subject of any Security granted in favour of any Finance
Party under the Finance Documents will at all times comply with any material
requirements which are applicable to it under the Finance Documents in respect
of such cash and assets as though those requirements were applicable to such
investment manager.



(y)
Changes to business: the Guarantor shall procure that no substantial change is
made to the general nature of the business of the Guarantor or the Group from
that carried on at the date of this Agreement. For the avoidance of doubt, this
does not include any new insurance and reinsurance businesses, or exiting a line
of business, by any Regulated Insurance Company in the ordinary course of its
business.

13.3
Notifications

The Guarantor shall, or shall procure that the Account Party or Corporate
Members will:
 
(a)
Net Solvency Shortfall: notify the Agent immediately if any Corporate Member has
any Net Solvency Shortfall.

(b)
Regulatory events: notify the Agent as soon as it becomes aware if the
authorisation or permission granted to any Managing Agent to carry on a
regulated activity pursuant to the Financial Services and Markets Act 2000 or
any permission granted by Lloyd’s to enable any Managing Agent to carry on
business as a Lloyd’s managing agent is withdrawn, removed, revoked or cancelled
by Lloyd’s, the Prudential Regulation Authority or the Financial Conduct
Authority.

(c)
Cash calls: immediately notify the Agent of any proposal by the Managing Agent
of any Syndicate to make a cash call on the members of any Syndicate, and
promptly provide to the Agent copies of any documents which are sent to the
members in connection therewith.

(d)
Credit Rating: immediately notify the Agent in the event that the credit rating
of any Obligor is downgraded by AM Best or any Obligor receives any specific
notification from AM Best that its credit rating may be downgraded in future.

(e)
Event of Default: immediately notify the Agent of the occurrence of any Event of
Default or Potential Event of Default.





--------------------------------------------------------------------------------

- 70 -

(f)
Full Collateralisation Event: notify the Agent immediately if any Full
Collateralisation Event occurs.

(g)
ERISA Event: promptly notify the Agent of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Guarantor and its
Subsidiaries in an aggregate amount exceeding $10,000,000.

(h)
Other information: provide, promptly at the request of the Agent, any other
information material to its obligations under this Agreement, and any other
information concerning the affairs of any Obligor, any Syndicate or the Managing
Agent of any Syndicate, as the Agent or the Banks may reasonably from time to
time require in connection with the performance of any Obligor’s obligations
under this Agreement.

13.4
Financial information

Each Obligor, where applicable, shall comply with the following undertakings:
 
(a)
Borrowing Base Certificate: The Account Party shall:

(i)
immediately after any delivery of Collateral or additional Collateral in
accordance with Clause 10;

(ii)
within ten calendar days of the end of each calendar month; and

(iii)
immediately after any reasonable request for the same made by the Agent;

provide to the Agent a Borrowing Base Certificate.
 
(b)
Quarterly Financial Statements: The Guarantor, within 45 days after the end of
each of the first three quarters of each of its financial years (starting with
the financial year ending on 31 December 2015), shall provide to the Agent (with
sufficient copies for each Bank) copies of quarterly unaudited financial
statements of the Guarantor.



(c)
Audited Financial Statements: In the case of the Guarantor, within 90 days after
the end of each financial year (starting with the financial year ending on
31 December 2015), and in the case of the Account Party and each Corporate
Member, within 120 days after the end of each financial year, or within 5
Business Days following the filing of the financial statements, whichever is the
earlier, it shall provide to the Agent (with sufficient copies for each Bank)
copies of:



(i)
in the case of the Guarantor, its audited annual combined financial statements
along with the accompanying notes, prepared in a form consistent with US GAAP
consistently applied;



(ii)
in the case of the Account Party, its audited annual financial statements in a
form consistent with SAP standards in its jurisdiction of incorporation
consistently applied and audited by Arthur Morris & Company or another auditor
of recognised national standing; and



(iii)
in the case of the each Corporate Member, its audited annual financial
statements in a form consistent with GAAP standards in its jurisdiction of
incorporation consistently applied and audited by BDO LLP or another auditor of
recognised national standing.

(d)
Solvency Statements: The Account Party shall procure that the Agent is provided
with (with sufficient copies for each Bank) copies of the Solvency Statement of
each Corporate Member prepared by Lloyd’s under Lloyd’s Rules within seven days
of their receipt from Lloyd’s.

(e)
Quarterly Monitoring Returns: The Account Party shall procure that the Agent is
provided with (with sufficient copies for each Bank) copies of the syndicate
quarterly monitoring reports of each Syndicate within 30 days of their
submission to Lloyd’s from time to time.

(f)
Syndicate accounts and underwriting year accounts: The Account Party shall
procure that the Agent is provided with (with sufficient copies for each Bank)
copies of each set of audited syndicate accounts and each set of underwriting
year accounts (where prepared) in relation to each Syndicate within seven days
of their submission to Lloyd’s from time to time.





--------------------------------------------------------------------------------

- 71 -

(g)
Syndicate forecasts: The Account Party shall procure that the Agent is provided
with (with sufficient copies for each Bank) copies of any syndicate business
plan and/or syndicate business forecast (as applicable) of each Syndicate within
30 days of it being submitted to Lloyd’s from time to time.

(h)
Release Test calculations: The Account Party shall procure the Agent is provided
(with sufficient copies for each bank) copies of any Release Test calculation
within 30 days of their receipt by any Corporate Member.

(i)
RDS Reports: The Account Party shall procure that the Agent is provided with
(with sufficient copies for each Bank) copies of each report on the effect of
the RDSs on each Syndicate within seven days of their submission to Lloyd’s from
time to time.

(j)
Other Lloyd’s reports: The Account Party shall procure that the Agent is
provided with (with sufficient copies for each Bank) copies of any other report
relating to any Syndicate or any Corporate Member, which the Account Party,
acting reasonably, believes is material in the context of its ability, and the
ability of the Corporate Members, to perform its obligations under the Finance
Documents, within seven days of its submission to Lloyd’s from time to time.

(k)
Compliance Certificates:

(i)
The Guarantor shall supply to the Agent, with each set of financial statements
delivered by it pursuant to paragraph (b) or (c) of Clause 13.4 (Financial
information), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 14 (Financial Covenant) as at the date
as at which those financial statements were drawn up.

(ii)
Each Compliance Certificate shall be signed by two authorised signatories of the
Guarantor

(l)
Rating Information: The Guarantor shall supply to the Agent, promptly after A.M.
Best has announced a downgrade in the financial strength rating of any Regulated
Insurance Company, written notice of such rating change.

(m)
“Know your customer information”:

(i)
If:

(1)
the introduction of or any change in (or in the interpretation, administration,
implementation or application of) any law or regulation made after the date of
this Agreement;

(2)
any change in the status of an Obligor after the date of this Agreement; or

(3)
a proposed assignment or transfer by a Bank of any of its rights and obligations
under this Agreement to a party that is not a Bank prior to such assignment or
transfer,

obliges the Agent or any Bank (or, in the case of paragraph (iii) above, any
prospective new Bank) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Bank) or any Bank (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Bank) in order for the
Agent, such Bank or, in the case of the event described in paragraph
(iii) above, any prospective new Bank to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.
 
(ii)
Each Obligor shall provide promptly at the request of the Agent, any information
about itself or the Group requested by the Agent or any of the Finance Parties
pursuant to any anti-money laundering or “know your customer” legislation,
regulation or procedures





--------------------------------------------------------------------------------

- 72 -

applicable to it from time to time so as to ensure compliance by any Finance
Party, its employees, officers and directors with any such legislation,
regulation or procedures


14.
FINANCIAL COVENANT

 
14.1
Minimum Net Worth

The Account Party shall, and the Guarantor will ensure that the Account Party
shall, ensure that the Net Worth of the Account Party shall at no time be less
than $521,325,000.
 
14.2
Consolidated Net Worth

The Guarantor shall ensure that the Consolidated Net Worth shall at no time be
less than the sum of:
 
(a)
$1,291,430,000;



(b)
50% of Consolidated Net Income of the Guarantor and its Subsidiaries for the
period of 1 July 2014 to 31 December 2014 to the extent such Consolidated Net
Income is positive;



(c)
50% of Consolidated Net Income of the Guarantor and its Subsidiaries for each
fiscal year of the Guarantor (beginning with the fiscal year ending 31 December
2015) for which Consolidated Net Income is positive; and



(d)
an amount equal to 50% of the net cash proceeds received by the Guarantor from
the issuance of any of its Equity Interests issued during any fiscal quarter of
the Guarantor ending after 12 September 2014.

14.3
Consolidated Leverage Ratio

The Guarantor shall ensure that the Consolidated Leverage Ratio shall at no time
exceed 0.35 to 1.0.
 
14.4
Consolidated Fixed Charge Coverage Ratio

The Guarantor shall ensure that the Consolidated Fixed Charge Coverage Ratio as
of the end of any fiscal quarter of the Guarantor during any period set forth
below, shall at no time be less than the applicable ratio below: 
Fiscal quarter end falling in period
Consolidated Fixed Charge Coverage Ratio
Effective Date through to 30 June 2018
4.0 to 1.0
30 September 2018 and thereafter
2.0 to 1.0 

 
14.5
RDS Maximum Net Loss

The Guarantor shall ensure that the forecast net loss to any Syndicate on any
RDS (calculated using exchange rates consistent with those used in preparing the
version of the Syndicate business plans for the year of accounts concerned that
are approved by the Lloyd’s Franchise Board in October/November the year before)
would not, without the prior written consent of the Agent (not to be
unreasonably withheld or delayed) exceed 20% of the syndicate allocated capacity
of such Syndicate for the year of account concerned, provided that if a breach
of this Clause shall be caused by: (i) Lloyd’s at any time redefining any
existing RDS or prescribing any new RDS which in each case is applicable in
respect of the Syndicate, or (ii) differences in the exchange rates used to
calculate the RDS and the capacity of the Syndicate, then it shall have 34
Banking Days to remedy such breach.
15.
EVENTS OF DEFAULT

 
15.1
Events of Default

There shall be an Event of Default if any one or more of the following happen:
 




--------------------------------------------------------------------------------

- 73 -

(a)
Failure to pay: An Obligor does not pay on the due date any amount payable
pursuant to a Finance Document at the place and in the currency in which it is
expressed to be payable unless:

(i)
its failure to pay is caused by:

(1)
administrative or technical error; or

(2)
a Disruption Event; and

(ii)
payment is made within three Business Days of its due date.

(b)
Breach of certain covenants: any Obligor is in breach of:

(i)
any of the provisions of Clauses 3.5 (Waiver of conditions precedent), 13.1(a)
(Arrangement of Funds At Lloyd’s), 13.1(c) (Restrictions on members), 13.1(e)
(Premium capacity), 13.1(f) (Managing agent), 13.2(d) (Corporate existence),
13.2(j) (Use of Letters of Credit), 13.2(k) (Pari passu obligations), 13.2(m)
(Ownership), 13.2(p) (Negative pledge), 13.2(q) (Transactions with Affiliates),
13.2(s) (Indebtedness), 13.2(u) (Mergers), 13.2(y) (Changes to business),
13.3(e) (Event of Default), 13.3(g) (ERISA Event), or 14 (Financial Covenant);
or

(ii)
any of the provisions of Clauses 10.1(Collateral) and such breach continues
unremedied for a period of three or more Banking Days after notice thereof from
the Agent to the Account Party (given at the request of any Bank); or

(iii)
Clause 13.2(o) (Inspection rights) and such breach continues unremedied for a
period of five or more Banking Days after notice thereof from the Agent to the
Account Party (given at the request of any Bank.

(c)
Other breaches: any Obligor fails to observe or perform any provision of this
Agreement or any other Finance Documents other than those referred to in Clause
15.1(b) and either such default is not remediable or, in the case of any such
default which is capable of remedy, such default continues for a period of 20
days after the Agent, by notice to such Obligor, requires the same to be
remedied or such Obligor becomes aware of such default, whichever is earlier;

(d)
Security: the Security Trustee ceases to have a perfected security interest with
the required priority in the assets and revenues intended to be covered thereby,
enforceable against the security provider in accordance with their respective
terms, or the Secured Account ceases to be held by the Custodian in New York;

(e)
Custodian: the Custodian ceases to be an Acceptable Custodian and the Account
Party does not, within 20 Business Days:

(i)
appoint a replacement custodian which is an Acceptable Custodian;

(ii)
procure that such custodian enters into a new Security Agreement and Account
Control Agreement on terms substantially equivalent to those in the existing
Security Agreement and Account Control Agreement; and

(iii)
transfer all the assets in the Secured Account to a corresponding account held
with the replacement custodian which is subject to the new Security Agreement
and Account Control Agreement;

(f)
Cessation of business: any Syndicate ceases permanently to accept new or renewal
insurance business;

(g)
Insolvency events:

(i)
In the case of the Guarantor or the Account Party, an involuntary proceeding is
commenced or an involuntary petition is filed seeking liquidation,
reorganisation or other relief in respect of the Guarantor or the Account Party
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar Law now or hereafter
in





--------------------------------------------------------------------------------

- 74 -

effect, or the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Guarantor or the Account Party, or any
analogous procedure or step is taken in any jurisdiction; but, save for when an
order of relief is granted, this Clause 15.1(g)(i) shall not apply to any
winding-up petition which is frivolous or vexatious and is discharged, stayed or
dismissed within 14 days of commencement.
(ii)
The Guarantor or the Account Party has:

(1)
voluntarily commenced any proceeding or filed any petition seeking liquidation,
reorganisation or other relief under any US Bankruptcy Law, foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect;

(2)
consented to the institution of, or failed to contest in a timely and
appropriate manner, any proceeding or petition described in this Clause 15.1(g);

(3)
applied for or consented to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Guarantor or the Account
Party or for a substantial part of the assets of the Guarantor or the Account
Party;

(4)
filed an answer admitting the material allegations of a petition filed against
it in any such proceeding;

(5)
made a general assignment for the benefit of creditors under any US Bankruptcy
Law;

(6)
become unable, admits in writing its inability or fails generally to pay its
debts as they become due; or

(7)
taken any action for the purpose of effecting any of the foregoing;

(iii)
In the case of the Corporate Members, except as permitted under Clause 13.2(u),
any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(1)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Corporate Member;

(2)
a composition, compromise, assignment or arrangement with any creditor of any
Corporate Member;

(3)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Corporate Member or any of its assets; or

(4)
enforcement of any Security over any assets of any Corporate Member, provided
that no Event of Default shall occur under this Clause 15.1(g)(iii)(4) if the
Indebtedness secured by such Security is less than $30,000,000 (excluding any
Indebtedness that has been incurred or exists between members of the Group);

or any analogous procedure or step is taken in any jurisdiction; but this Clause
15.1(g)(iii) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement;
(h)
Insolvency: any of the following events occurs:

(i)
any Obligor is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its Indebtedness;

(ii)
any Obligor ceases, or threatens to cease, to carry on its business, or (other
than as permitted under the terms of a Finance Document) disposes or threatens
to dispose of





--------------------------------------------------------------------------------

- 75 -

what the Agent (acting on the instructions of the Majority Banks) considers a
material part of its properties, assets or undertakings, or such a part is
seized, nationalised, appropriated or compulsorily purchased by or under the
authority of any government;
(iii)
the value of the assets of any member of the Group is less than its liabilities
(taking into account contingent and prospective liabilities); or

(iv)
a moratorium is declared in respect of any Indebtedness of any member of the
Group;

(i)
Final judgment: One or more judgments are rendered against the Guarantor or the
Account Party or any combination thereof and the same remain undischarged for a
period of 30 consecutive days during which execution is not effectively stayed,
or any action is legally taken by a judgment creditor to attach or levy upon any
assets of the Guarantor or any Subsidiary of the Guarantor to enforce any such
judgment, and such judgment and/or judgments either is or are, as applicable,
for (1) the payment of money in an aggregate amount in excess of $15,000,000 (or
its equivalent in any other currency) to the extent not covered by independent
third-party insurance where the insurer has been notified of the potential claim
and does not dispute coverage, other than judgments or orders entered against
the Guarantor or any Subsidiary of the Guarantor in relation to Permitted
Non-Recourse Secured Debt where recourse with respect to such judgment or order
remains limited to Liens securing such Permitted Non-Recourse Secured Debt to
the extent such Liens are permitted by the definition of Permitted Non-Recourse
Secured Debt, or (2) injunctive relief and could reasonably be expected to
result in a Material Adverse Change.

(j)
Creditors’ Process: any expropriation, attachment, sequestration, distress or
execution affects any asset or assets of a member of the Group having an
aggregate value of $15,000,000 and is not discharged within 30 days.

(k)
Indebtedness: any Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period, or any Indebtedness of any
member of the Group is declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of an event of default (however
described), or any commitment for any Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described), or any creditor of any member of any
the Group becomes entitled to declare any Indebtedness of any member of the
Group due and payable prior to its specified maturity as a result of an event of
default (however described) provided that no Event of Default will occur under
this Clause 15.1(k) if:

(i)
the aggregate amount of Indebtedness as referred to in this Clause 15.1(k) is
less than $10,000,000;

(ii)
such Indebtedness is secured and becomes due as a result of voluntary sale or
transfer of the property or assets securing such Indebtedness;

(iii)
it results from any requirement to make a cash payment as a result of the early
termination of a Permitted Call Spread Derivative, provided such cash payment is
paid when due or within 5 Banking Days thereafter;

(iv)
it results from any requirement to deliver cash upon the conversion of Permitted
Convertible Notes, provided such cash is delivered when due or within 5 Banking
Days thereafter; or

(v)
such Indebtedness is owed by the Guarantor to any Subsidiary of the Guarantor or
by a Subsidiary of the Guarantor to the Guarantor or another Subsidiary of the
Guarantor unless it is declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of an event of default (however described.

(l)
Solvency test: The member’s capital resources of any Corporate Member as
calculated by Lloyd’s under GENPRU 2.3.25 are at any time less than the member’s
capital resources requirement of such Corporate Member, as calculated by Lloyd’s
under GENPRU 2.3.11.





--------------------------------------------------------------------------------

- 76 -

(m)
Representations and warranties: any representation or warranty made or repeated
by an Obligor under a Finance Document or in any certificate or statement
delivered by or on behalf of an Obligor in connection with any of the Finance
Documents at any time is or proves to have been incorrect or misleading in any
material respect when made or deemed repeated and, if the circumstances giving
rise to the misrepresentation are capable of remedy, those circumstances are not
remedied within 30 days after the Agent, by notice to the Account Party,
requires the same to be remedied;

(n)
Illegality: it becomes impossible or unlawful for an Obligor to fulfil any of
its obligations under the Finance Documents, or, in the event of the drawdown on
any Letter of Credit, it would be impossible or unlawful for the Security
Trustee to enforce the Security constituted by the Finance Documents or for any
Bank to enforce its right to reimbursement under Clause 5 (Reimbursement and
indemnities), or any of the Finance Documents for any reason becomes invalid or
unenforceable or ceases to be in full force and effect;

(o)
Repudiation: an Obligor repudiates a Finance Document or evidences an intention
to repudiate a Finance Document;

(p)
ERISA Event: an ERISA Event has occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Change; or

(q)
Change of control of the Obligors: other than as permitted by Clause 13.2(u),
the Account Party or any Corporate Member ceases to be a direct or indirect
Subsidiary of the Guarantor.

15.2
Banks’ remedies

Upon the occurrence of an Event of Default and at any time thereafter whilst an
Event of Default is continuing, without prejudice to any of the rights and
remedies of the Agent and/or the Security Trustee and/or any Bank under any of
the other Finance Documents or otherwise, the Agent may, and shall if so
requested by the Majority Banks, take any one or more of the following actions:
 
(a)
by written notice to the Account Party declare the Commitment of each Bank, and
the whole of the Facility, to be cancelled, whereupon such Commitment and the
Facility shall be cancelled and the Issuing Bank shall be under no further
obligation to issue, and each Bank shall be under no further obligation to
participate in, any Letter of Credit, and each outstanding Application shall be
automatically cancelled;

(b)
by written notice to the Account Party, demand the immediate provision of
Collateral for all amounts for which the Banks are actually or contingently
liable under all Letters of Credit then outstanding, all interest accrued
thereon (if any) and all other Outstanding Indebtedness, whereupon the Account
Party shall immediately comply with its obligations in Clause 10 (Collateral);

(c)
enter into any agreement or arrangement which the Banks shall think fit for the
cancellation, discharge, release, reduction, compromise and/or return of any or
all of the Letters of Credit then outstanding and/or any actual or contingent
obligation or liability thereunder; and

(d)
take steps to exercise the rights and remedies conferred upon the Banks by this
Agreement and the other Finance Documents which are exercisable on or after the
occurrence of an Event of Default.

15.3
Acceleration for US insolvency

If an Event of Default shall occur in respect of the Guarantor under Clause
15.1(g) (Insolvency events) then, in addition to the powers of the Agent under
Clause 15.1 (Banks’ remedies):
 
(a)
the Commitment of each Bank, and the whole of the Facility, shall be
automatically cancelled and the Issuing Bank shall be under no further
obligation to issue, and each Bank shall be under no further obligation to
participate in, any Letter of Credit; and



(b)
the Guarantor shall be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay or transfer Collateral for all amounts for
which the Banks are actually or contingently liable under all Letters of Credit
then outstanding, all interest accrued thereon (if any) and all other
Outstanding Indebtedness, in accordance with Clause 10 (Collateral) and Clause
11.1(e);





--------------------------------------------------------------------------------

- 77 -



in each case without presentment, demand, protest or other notice of any kind
(all of which are hereby waived by the Guarantor).
 
16.
SECURITY OVER BANKS’ RIGHTS

In addition to the other rights provided to the Banks under this Agreement, each
Bank may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
Collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Bank including, without limitation:
 
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or to a Governmental Authority, department or agency
(for the avoidance of doubt, including “HM Treasury”); or



(b)
in the case of any Bank which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Bank as security for those
obligations or securities;

except that no such charge, assignment or Security shall:
 
(i)
release a Bank from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Bank as a Party to any of the Finance Documents; or



(ii)
require any payments to be made by an Obligor other than or in excess of, or
grant to any Person any more extensive rights than, those required to be made or
granted to the relevant Bank under the Finance Documents.

17.
FEES, EXPENSES AND INDEMNITIES

 
17.1
Issuance Commission

The Obligors shall, as their joint and several obligation, pay to the Agent (for
the benefit of the Banks pro rata to the amount of their aggregate
participations in the Letters of Credit), from the date of the issuance of each
Letter of Credit until the expiry or cancellation of such Letter of Credit,
quarterly, in arrears, on 31 March, 30 June, 30 September and 31 December of
each year (or if any such day is not a Banking Day, on the immediately preceding
Banking Day), an issuance fee calculated as follows:
 
(a)
the Issuance Commission Percentage of the Unsecured Portion of the Letters of
Credit from day to day; plus



(b)
0.50 per cent per annum of the Secured Portion of the Letters of Credit from day
to day;

where the “Issuance Commission Percentage” shall be:
 
(i)
where AM Best has given the Account Party a Financial Strength Rating of A++,
0.95 per cent per annum;

(ii)
where AM Best has given the Account Party a Financial Strength Rating of A+,
1.05 per cent per annum;

(iii)
where AM Best has given the Account Party a Financial Strength Rating of A,
1.15 per cent per annum;

(iv)
where AM Best has given the Account Party a Financial Strength Rating of A-,
1.25 per cent per annum; and

(v)
where AM Best has given the Account Party a Financial Strength Rating of B++ or
below, or the Account Party does not have a Financial Strength Rating from AM
Best, 1.65 per cent per annum.





--------------------------------------------------------------------------------

- 78 -

17.2
Commitment Fee

The Obligors shall, as their joint and several obligation, pay to the Agent (for
the benefit of the Banks pro rata to the amount of their Commitments) quarterly,
in arrears, on 31 March, 30 June, 30 September and 31 December of each year, and
on the last date of the Commitment Period (or if any such day is not a Banking
Day, on the immediately preceding Banking Day), a commitment fee at the rate of
0.35 per cent per annum of the aggregate unutilised and uncancelled amount of
the Facility during the Commitment Period.
 
17.3
Facility Fee

The Obligors shall, as their joint and several obligation, pay to the Agent (for
the benefit of the Banks pro rata to the amount of their Commitments on the date
of this Agreement), on the date hereof, a facility fee of 0.15 per cent of the
total Aggregate Commitment.
 
17.4
Other fees and commissions

The Obligors shall, as their joint and several obligation, pay to each Bank such
other fees and commissions as may from time to time be agreed with such Bank,
including in any Fee Letter, in connection with the Finance Documents, and such
fees and commissions shall be deemed to be debts owed under the Finance
Documents.
 
17.5
Indemnity against costs

The Obligors shall, as their joint and several obligation, pay to the Finance
Parties on demand, and shall indemnify and keep the Finance Parties indemnified
against, all costs, charges, expenses, claims, liabilities, losses, duties and
fees (including, but not limited to, legal fees properly incurred and expenses
on a full indemnity basis) and Taxes (together, the “Costs”) thereon suffered or
incurred by the Finance Parties:
 
(a)
in the case of the Agent, the Security Trustee and the Issuing Bank, in the
negotiation, preparation, printing, execution, registration and syndication of
this Agreement and the other Finance Documents to the extent reasonable and
subject to such overall limit as may be separately agreed by the Parties;

(b)
in the case of any Bank, in the enforcement or preservation or the attempted
enforcement or preservation of any of the Bank’s rights and powers under this
Agreement and the other Finance Documents or of the Security constituted by the
Finance Documents;

(c)
in the case of the Agent and the Security Trustee, in connection with any actual
or proposed amendment of or supplement to this Agreement or any other of the
Finance Documents, or with any request of the Agent to grant any consent or
waiver in respect of any provision of this Agreement or any other of the Finance
Documents, whether or not the same is given, to the extent reasonable;

(d)
in the case of any Bank, in making payment to the Issuing Bank under Clause 5.6
(Banks’ indemnities); and

(e)
in the case of any Bank, arising out of any act or omission made by any of the
Banks in good faith in connection with the exercise of its rights or performance
of its obligations under the Finance Documents, except where such Costs arise
from negligence or wilful misconduct of the Banks.

17.6
Indemnity in respect of replacement process

Where, as provided in Clause 3.12(a)(i), it is intended that a new Letter of
Credit should replace an existing Letter of Credit, the Obligors shall, as their
joint and several obligation, pay to the Finance Parties on demand, and shall
indemnify and keep the Finance Parties indemnified against, all costs (including
costs of capital), charges, expenses, claims, liabilities, losses, duties and
fees (including, but not limited to, legal fees properly incurred and expenses
on a full indemnity basis) and Taxes thereon suffered or incurred by the Finance
Parties as a result of any failure or delay in the release for cancellation of
the existing Letter of Credit or any loss of the existing Letter of Credit after
it has been released by the beneficiary thereof except where such failure or
delay was caused by the gross negligence or wilful default of that Finance
Party.
 




--------------------------------------------------------------------------------

- 79 -

17.7
Stamp duties

The Obligors shall, as their joint and several obligation, pay any and all
stamp, documentary, registration and like Taxes or charges imposed by
governmental authorities in relation to this Agreement and the other Finance
Documents, other than any such Taxes which are payable in respect of any
Transfer Certificate, and shall indemnify the Finance Parties against any and
all liabilities with respect to, or resulting from, delay or omission on the
part of any Obligor to pay such Taxes or charges.
 
17.8
General indemnities

The Obligors shall, as their joint and several obligation, pay to each Finance
Party on demand, and shall indemnify each Finance Party against any losses,
expenses or liabilities whether actual or contingent (as to the amount of which
such Finance Party’s certificate shall be conclusive and binding upon the
Obligors, except in case of manifest error) suffered or incurred by such Finance
Party in connection with or as a result of:
 
(a)
any Letter of Credit for which an Application has been duly made and which the
Issuing Bank (on behalf of the Banks) has agreed to issue or make, not being
issued or made or being cancelled, other than as a result of a default by such
Bank;

(b)
any default in payment by any Obligor of any sum due under the Finance Documents
on its due date;

(c)
any failure of any Obligor to provide Collateral in accordance with the Finance
Documents;

(d)
the occurrence or continuance of an Event of Default and/or a Potential Event of
Default;

(e)
the entering into of any Finance Document being alleged to constitute a breach
of any Contractual Obligation to which any Obligor, or any of its Subsidiaries,
is a party or affecting any Obligor, or any of its Subsidiaries, or the
properties of any Obligor or any of its Subsidiaries, whether such Contractual
Obligation is material or immaterial;

(f)
in respect of the Agent only, investigating any event which it reasonably
believes is an Event of Default or a Potential Event of Default; or

(g)
in respect of the Agent only, acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised,

except to the extent that such loss, expense or liability results from that
Finance Party’s gross negligence or wilful misconduct.
 
17.9
Currency indemnity

 
(a)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:



(i)
making or filing a claim or proof against that Obligor;



(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

17.10
Survival of indemnities





--------------------------------------------------------------------------------

- 80 -

The indemnities contained in the Finance Documents shall continue in full force
and effect after the full and final discharge of the Outstanding Indebtedness
with respect to matters arising prior to such discharge.
 
18.
MITIGATION BY THE BANKS

 
18.1
Each Bank shall, in consultation with the Account Party, take all reasonable
steps to mitigate any circumstances which arise and which would result in the
Facility ceasing to be available or any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clauses 6.3 (Refunds by Banks), 7
(No Set-Off, Counterclaim or Tax Deduction), 17.7 (Stamp duties), 19 (Increased
Cost) or 20 (Illegality) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another lending office.

 
18.2
Clause 18.1 above does not in any way limit the obligations of any Obligor under
this Agreement.

 
18.3
The Obligors shall promptly indemnify each Bank for all costs and expenses
reasonably incurred by that Bank as a result of steps taken by it under Clause
18.1.



18.4
A Bank is not obliged to take any steps under Clause 18.1 if, in the opinion of
that Bank (acting reasonably), to do so might be prejudicial to it.

19.
INCREASED COST

 
19.1
Types of increased cost

In this Agreement, “Increased Cost” means, in relation to any Bank (the
“Affected Bank”):
 
(a)
a reduction in the rate of return from the Facility or on the Affected Bank's
(or its Affiliate's) overall capital;

(b)
any additional or increased cost to the Affected Bank of issuing any Letter of
Credit; or

(c)
any additional or increased cost to the Affected Bank arising out of:

(i)
Basel IIIand/or CRD IV; or

(ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof;

(d)
any reduction in any amount due and payable under this Agreement to the Affected
Bank or in the effective return on capital to the Affected Bank or any of its
Affiliates;

which is incurred or suffered by the Affected Bank or (as the case may be) any
of its Affiliates to the extent that it is attributable to that Affected Bank
having entered into its Commitment or funding or performing its obligations
under any Finance Document.
 
19.2
Notification

In the event of an Increased Cost claim, the Affected Bank:
 
(a)
shall promptly notify the Agent, the other Banks and the Obligors of any
Increased Cost incurred by the Affected Bank and the event giving rise to the
claim; and



(b)
as soon as practicable after a demand by the Agent, provide a certificate
confirming the amount of its Increased Cost.

19.3
Indemnification of Bank





--------------------------------------------------------------------------------

- 81 -

Subject to Clause 19.4 (Exceptions), the Obligors shall, as their joint and
several obligation, within three Banking Days of a demand by the Agent, pay for
the account of the Affected Bank the amount of any Increased Costs incurred by
the Affected Bank or any of its Affiliates:
 
(a)
as the result of (1) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (2)
compliance with any law or regulation made after the date of this Agreement; or



(b)
attributable to the implementation or application of or compliance with Basel
III or CRD IV or any other law or regulation which implements Basel III or CRD
IV (whether such implementation, application or compliance is by a government,
regulator, that Finance Party or any of its Affiliates).

19.4
Exceptions

Clause 19.3 (Indemnification of Bank) does not apply to the extent any Increased
Cost is:
 
(a)
attributable to a Tax Deduction required by Law to be made by an Obligor;

(b)
attributable to a FATCA Deduction required to be made by a Party;

(c)
compensated for by Clause 7.6 (Tax Indemnity) (or would have been compensated
for under Clause 7.6 (Tax Indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 7.6 (Tax Indemnity) applied);

(d)
attributable to a wilful breach by the Affected Bank of any Law; or

(e)
attributable to:

(i)
the implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the date of this Agreement (other than arising from amendments made
by Basel III and/or CRD IV) (“Basel II”); or

(ii)
any other law or regulation which implements Basel II;

(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates); but this Clause 19.4(e) does
not apply to any Increased Cost attributable to any matter referred to in Clause
19.1(b).
 
19.5
No defence

It shall not be a defence to a claim by the Affected Bank under this Clause 19
that any Increased Cost could have been avoided by the Affected Bank.


19.6    Calculation of Reference Bank Rate


(a)
Subject to paragraph (b) below, if LIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by the
11:00 a.m. on the Quotation Day, the Reference Bank Rate shall be calculated on
the basis of the quotations of the remaining Reference Banks.



(b)
If at or about 11:00 a.m. on the Quotation Day none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant period.

 
19.7
Market disruption

In this Agreement a “Market Disruption Event” shall occur if:
 
(a)
at or about noon on the Quotation Day for the relevant period LIBOR is to be
determined by reference to the Reference Banks and none or only one of the
Reference Banks supplies a rate to the Agent to determine LIBOR for the relevant
currency and period; or





--------------------------------------------------------------------------------

- 82 -



(b)
before close of business in London on the Quotation Day for the relevant period,
the Agent receives notification from a Bank (an “Affected Bank”) that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of LIBOR.

If a Market Disruption Event occurs and the Agent, the Affected Banks (if
applicable) and/or the Account Party so require, the Agent and the Account Party
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing a substitute basis for determining a rate of interest. Any
alternative basis so agreed shall, with the prior consent of the Account Party
and all the Banks or (as the case may be) the Affected Bank, be binding on all
of the parties. In the absence of such agreement, LIBOR shall be determined by
the Agent by reference to the cost of funds of the Banks (or the relevant one of
them) in obtaining such matching deposits.
 
19.8
Separate Debt

Any amount due from the Account Party under this Clause 19 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.


20.
ILLEGALITY

 
20.1
Causes of illegality

This Clause 20 applies if the introduction of, or any change in, any applicable
Law, or in the interpretation thereof by any authority charged with the
administration thereof or by any court of competent jurisdiction, makes it
unlawful for a Bank (the “Affected Bank”) to maintain or give effect to its
obligations under this Agreement or makes it unlawful for any Affiliate of a
Bank for that Bank to do so.
 
20.2
Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Obligors of the occurrence of any of the circumstances described in Clause 20.1.
 
20.3
Immediate collateralisation

On so notifying the Obligors, the Affected Bank’s obligations under this
Agreement that are unlawful shall terminate at the end of the expiry of 5
Banking Days’ notice (unless the circumstances necessitate termination
forthwith) and the Required Collateral Amount shall be increased so that
thereafter it is the amount that it would otherwise have been plus all amounts
for which the Affected Bank is actually or contingently liable under all Letters
of Credit then outstanding (subject to a maximum amount equal to the Sterling
Equivalent Amount of the aggregate face amount of all outstanding Letters of
Credit), and the parties shall use reasonable endeavours in good faith to
negotiate arrangements whereby the Letters of Credit then outstanding may be
replaced by letters of credit or other assets on terms under which the Affected
Bank is either not involved or is involved in a manner that is not unlawful for
it.
 
20.4
Force majeure

No Bank will be liable for any failure on its part to issue any Letter of Credit
resulting, directly or indirectly, from any action, inaction or purported action
of any government or Governmental Agency or any strike, boycott or blockade or
any cause whatsoever outside its control.
 
20.5
Separate debt

Any amount due from the Account Party under Clause 20.3 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.
 
21.
THE AGENT AND THE LEAD ARRANGERS

 
21.1
Appointment of Agent





--------------------------------------------------------------------------------

- 83 -

Each Bank hereby irrevocably appoints and authorises the Agent, and the Agent
hereby accepts its appointment, to act as the agent of each Bank under this
Agreement and the Finance Documents. Each Bank authorises the Agent, and the
Agent accepts its authority, to exercise the rights, powers, authorities and
discretions specifically given to the Agent under or in connection with this
Agreement and the other Finance Documents together with any other incidental
rights, powers authorities and discretions. The Agent’s duties under this
Agreement and the other Finance Documents are solely mechanical and
administrative in nature.
21.2    Role of the Lead Arrangers


Except as specifically provided in this Agreement or the Security Documents, the
Lead Arrangers have no obligations of any kind to any Account Party under or in
connection with this Agreement and any Security Document.
21.3
Agent’s rights, powers and discretions

 
(a)
The Agent shall have those powers and discretions:

(i)
which are expressly delegated to the Agent by the terms of this Agreement and
the other Finance Documents;

(ii)
which the Majority Banks consider appropriate and give to the Agent (generally
or in a particular case) with the Agent’s consent;

(iii)
which the Agent considers to be reasonably incidental to the discharge and
performance of any of its functions under this Agreement or any of the other
Finance Documents or otherwise appropriate in the context of those functions,
including the exercise of any powers given to it by the Majority Banks; and

(iv)
which are required to instruct the Issuing Bank to issue Letters of Credit on
behalf of the Banks.

(b)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent) that:

(i)
no Event of Default has occurred (unless it has actual knowledge of an Event of
Default arising under Clause 15.1(a));

(ii)
any right, power, authority or discretion vested in any Obligor or the Majority
Banks has not been exercised; and

(iii)
any notice or request made by an Obligor (other than an Application) is made on
behalf of and with the consent and knowledge of all the Obligors.

(c)
The Agent may disclose to any other Bank or Obligor any information it
reasonably believes it has received as agent under this Agreement.

(d)
Notwithstanding any other provision of this Agreement and any other Finance
Document to the contrary, neither the Agent nor the Lead Arrangers are obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any Law or a breach of a fiduciary duty or duty of
confidentiality.

21.4
Agent is agent only

The relationship between the Agent and each Bank is that of agent and principal
only. Nothing in this Agreement or the other Finance Documents shall constitute
the Agent a trustee or fiduciary for any Bank or any other Person and no action
taken by the Banks pursuant hereto or thereto, shall be deemed to constitute the
Banks a partnership, association, joint venture or other entity.
 
21.5
Responsibility for documentation

Neither the Agent nor the Lead Arrangers are responsible for:
 




--------------------------------------------------------------------------------

- 84 -

(a)
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Lead Arrangers, an Obligor or any other
Person given in or in connection with this Agreement or any other Finance
Document; or



(b)
the legality, validity, effectiveness, adequacy or enforceability of this
Agreement or any Finance Document or any other agreement, arrangement or
document (as against any Obligor) entered into, made or executed in anticipation
of or in connection with this Agreement or any other Finance Document.

21.6
Agent to have no responsibility to the Obligors

Subject to Clause 7.14 (Maintenance of Register), in performing its functions
and duties under this Agreement and the other Finance Documents, the Agent shall
act solely as agent of the Banks and does not assume and shall not be deemed to
have assumed any responsibility, liability or obligation (whether fiduciary or
otherwise) towards, or relationship of agency or trust with or for, any Obligor,
other than liabilities arising from its negligence or wilful misconduct or
responsibilities or obligations expressly specified in this Agreement and/or the
other Finance Documents.
 
21.7
Matters within Agent’s authority

 
(a)
Subject to Clause 21.7(b) and the other provisions of this Agreement and the
other Finance Documents, the Agent is hereby irrevocably authorised by the
Issuing Bank and the Banks in their name and on their behalf (and shall, if so
directed by written notice from the Majority Banks after the Banks shall have
consulted for a period of not less than five days, which direction shall be
binding on all the Banks):

(i)
to waive, modify, vary or otherwise amend or excuse performance of any
provisions of this Agreement or any of the other Finance Documents; and

(ii)
to enforce or take or refrain from enforcing or taking any other action or
proceedings with regard to this Agreement or any of the other Finance Documents.

(b)
No amendment or waiver may be made before the date falling ten Business Days
after the terms of that amendment or waiver have been notified by the Agent to
the Banks, unless each Bank is a FATCA Protected Bank. The Agent shall notify
the Banks reasonably promptly of any amendments or waivers proposed by the
Account Party.

21.8
Notification of proposed waivers and amendments

Except in cases where the Agent is of the opinion that the Banks would be
prejudiced by any delay in the Agent enforcing or taking action, in which event
the Agent may, but shall not be obliged to, enforce or take action without prior
notification to the Banks, the Agent shall be obliged to notify the Banks if it
proposes to waive, modify, vary or otherwise amend or excuse performance of any
provision of this Agreement or any of the other Finance Documents or to enforce
or take or refrain from enforcing or taking any action under Clause 15.1 and the
Agent shall not be entitled to proceed with that proposal unless the Majority
Banks shall give notice to the Agent agreeing to that proposal. The Agent shall
be entitled to cancel that proposal if written notice pursuant to this Clause
21.7(a)(ii) is not received within five Banking Days of the Banks being so
notified by the Agent.
 
21.9
Agent to act in accordance with instructions of Majority Banks

Subject to the provisions of this Agreement and the other Finance Documents, the
Agent agrees to act with respect to this Agreement and the other Finance
Documents in accordance with the written instructions of the Majority Banks. Any
such instructions given by the Majority Banks shall be binding on all the Banks.
In the absence of any such instructions, the Agent shall not be obliged to act.
The Agent shall not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with an instruction of the Majority Banks.
The Agent may refrain from acting in accordance with the instructions of the
Majority Banks until it has received such Security as it may require for any
cost, loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.






--------------------------------------------------------------------------------

- 85 -

21.10
Agent not required to act

In no event shall the Agent be required to take any action which exposes, or is
likely to expose, the Agent to personal liability or which is contrary to the
provisions of:
 
(a)
this Agreement or any of the other Finance Documents; or



(b)
any Law.

21.11
Provision of copy documents to Banks

The Agent shall furnish each Bank with copies of:
 
(a)
any documents received by it under Clauses 13.3(h) or 13.4 (but the Agent shall
not be obliged to review or check the accuracy or completeness thereof); and



(b)
if requested by any Bank, all documents received by the Agent under Clause 3.4
(Conditions precedent).

21.12
Provision of information to Banks

The Agent shall promptly notify the Banks if it:
 
(a)
receives notice from an Obligor referring to this Agreement, describing an Event
of Default and stating that the circumstance described is an Event of Default;



(b)
is aware of the non-payment of any principal, interest, commitment fee or other
fee payable to a Bank (other than the Agent) under this Agreement.

21.13
Provision of copy communications to Agent

Each Bank will, promptly after receipt or despatch thereof, forward to the Agent
a copy of any communication:
 
(a)
sent by that Bank to any Obligor; or



(b)
received by that Bank from any Obligor;

and in each case, relating to this Agreement or any of the Finance Documents.
 
21.14
Distributions of sums received and deductions by Agent

The Agent shall (subject to Clause 6.2) distribute promptly to each Bank its due
proportion of all sums received by the Agent on behalf of the Banks under this
Agreement or any of the other Finance Documents, subject to the Agent’s right to
deduct and withhold from any such payment any amount which is then (or which
will, upon demand by the Agent, become) due and payable to the Agent from that
Bank.
 
21.15
Agent’s retention of fees and expenses

The Agent may retain for its own use and benefit (and shall not be liable to
account to any Bank for all or any part of) any sums received by it by way of
fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.
21.16
Waiver on instructions of Majority Banks

Subject to Clauses 21.7(a)(ii) and 21.17, the provisions of this Agreement and
any of the other Finance Documents may be waived, and (subject to the written
agreement of each of the other parties thereto, other than the Banks) varied or
amended, by the Agent acting on the written instructions of the applicable
Majority Banks, in each case evidenced by an instrument in writing, and any such
waiver, variation or amendment shall be binding upon all the Banks.
 




--------------------------------------------------------------------------------

- 86 -

21.17
Consent of all Banks required

Nothing in Clause 21.16 shall authorise the effecting:
 
(a)
without the prior written consent of all the Banks, of any change in the
definitions of “Majority Banks”, “Finance Documents”, “Security Documents” or
“Letter of Credit”;

(b)
without the prior written consent of all the Banks, of any change in the date
for, or alteration in the amount (or the basis of determining the amount) of,
any payment of principal, interest, fees or other amounts payable under this
Agreement;

(c)
  

(i)
subject to paragraph (ii) below, without the prior written consent of all the
Banks, of an amendment or waiver which the Agent or a Bank reasonably believes
may constitute a “material modification” for the purposes of FATCA that may
result (directly or indirectly) in a Party being required to make a FATCA
Deduction and where the Agent or that Bank (as the case may be) notifies the
Account Party and the Agent accordingly;

(ii)
the consent of a Bank shall not be required pursuant to paragraph (i) above if
that Bank is a FATCA Protected Bank;

(d)
without the prior written consent of all the Banks, of any change in a Bank’s
Commitment;

(e)
without the prior written consent of all the Banks, of any extension of the
Commitment Period;

(f)
without the prior written consent of all the Banks, of any change to this Clause
21.17 or any change to any of Clauses 21 (The Agent), 26 (Sharing of Payments)
or 27 (Assignments and Transfers) or any change to the rates per annum of the
fees and commission set out in Clause 17 (Fees, Expenses and Indemnities);

(g)
without the prior written consent of all the Banks, of the release of any of the
Security created by or pursuant to the Finance Documents (or any of them) save
where such release is required pursuant to the terms of this Agreement or any
other Finance Document; or

(h)
without the prior written consent of all the Banks, of any other matter in
respect of which the terms of this Agreement or any of the other Finance
Documents expressly require the agreement of all the Banks.



21.18
Failure to respond to request for consent

If any Bank fails to respond to a request for a consent, waiver or amendment of
or in relation to any of the terms of this Agreement or any other Finance
Document or other vote of Banks under the terms of this Agreement within 10
Banking Days (unless the Obligors and the Agent agree to a longer time period in
relation to any request) of that request being made, its Commitment and/or
participation shall not be included for the purpose of calculating the Aggregate
Commitments or participations when ascertaining whether any relevant percentage
(including, for the avoidance of doubt, unanimity) of Aggregate Commitments
and/or participations has been obtained to approve the request.
 
21.19
Obligors’ reliance upon Agent

At all times throughout the Security Period the Obligors shall be entitled to
rely upon the advice of the Agent as to the giving of any approvals or consents
or the exercise of any discretions by the Banks or any other act of the Banks as
required by this Agreement and/or the other Finance Documents.
 
21.20
Consultation by Agent with Banks

The Agent shall, subject to Clause 21.7(a)(ii), at all times:
 




--------------------------------------------------------------------------------

- 87 -

(a)
consult with the Banks before giving any approvals or consents or exercising any
discretions or performing any other act which may be given or exercised or
performed by the Agent under this Agreement or any of the other Finance
Documents; and



(b)
keep the Banks informed of each and every approval or consent given and each
exercise of any such discretion and each performance of any such other act which
the Agent may have performed on behalf of the Banks as required by this
Agreement or any of the other Finance Documents.

21.21
Consent of Issuing Bank, Agent or Security Trustee required

Notwithstanding the provisions of Clause 21.16 and 21.17, no provision of this
Agreement or of any of the other Finance Documents which in any way relates to
the duties, functions, powers or responsibilities of the Issuing Bank, Agent or
Security Trustee may be amended, waived or suspended without the prior consent
of the Issuing Bank, Agent or Security Trustee (as the case may be).
 
21.22
Banks’ indemnity to the Agent

Each Bank shall (in proportion to its share of the Aggregate Commitment or, if
the Aggregate Commitment is then zero, to its share of the Aggregate Commitment
immediately prior to its reduction to zero) indemnify the Agent, within three
Banking Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under this Agreement or any other Finance
Document (unless the Agent has been reimbursed by an Obligor pursuant to this
Agreement or any other Finance Document).
 
21.23
Confidentiality

In acting as agent for the Banks, the Agent shall be regarded as acting through
its agency division which shall be treated as a separate entity from any other
of its divisions or departments. If information is received by another division
or department of the Agent, it may be treated as confidential to that division
or department and the Agent shall not be deemed to have notice of it.
21.24
Relationship with the Banks

The Agent may treat the Persons shown in its records as Banks at the opening of
business as the Banks entitled to receive and act upon any notice, request,
document or communication or make any decision or determination under this
Agreement or any other Finance Document made or delivered on that day unless it
has received not less than five Banking Days’ prior notice from that Bank to the
contrary in accordance with the terms of this Agreement.
 
21.25
Business with the Group

The Agent and the Lead Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.
 
22.
THE SECURITY TRUSTEE

 
22.1
Appointment of Security Trustee

Each Bank hereby irrevocably appoints and authorises the Security Trustee, and
the Security Trustee hereby accepts its appointment, to act as the security
trustee for each Bank under this Agreement and the Finance Documents. Each Bank
authorises the Security Trustee, and the Security Trustee accepts its authority,
to exercise the rights, powers, authorities and discretions specifically given
to the Security Trustee under or in connection with this Agreement and the other
Finance Documents together with any other incidental rights, powers authorities
and discretions.
 
22.2
Trust Property defined

In this Clause 22, “Trust Property” means:
 




--------------------------------------------------------------------------------

- 88 -

(a)
all rights, title and interests that may be mortgaged, charged, pledged or
assigned in favour of the Security Trustee under or by virtue of this Agreement
and the other Finance Documents;

(b)
all rights granted to, or held or exercisable by, the Security Trustee by virtue
of this Agreement and the other Finance Documents;

(c)
all moneys and other assets which are received or recovered by or on behalf of
the Security Trustee under or by virtue of any of the foregoing rights,
including as a result of the enforcement or exercise of any such right; and

(d)
all moneys and other assets accrued in respect of or derived from any of the
foregoing.

22.3
Duties of Security Trustee

 
(a)
The Security Trustee shall:

(i)
hold the Trust Property on trust for the Finance Parties in accordance with the
provisions of this Agreement and the other Finance Documents; and

(ii)
perform and exercise the rights and benefits vested in it and deal with the
Trust Property in accordance with the provisions of this Agreement and the other
Finance Documents.

(b)
Without prejudice to any other duty of care that would otherwise be owed by it,
the Security Trustee shall not be subject to the duty of care imposed on
trustees by the Trustee Act 2000.



22.4
Security Trustee to have no responsibility to the Obligors

The Security Trustee does not assume and shall not be deemed to have assumed any
responsibility, liability or obligation (whether fiduciary or otherwise)
towards, or relationship of agency or trust with or for, any Obligor other than
liabilities arising from its gross negligence or wilful misconduct or
responsibilities or obligations expressly specified in this Agreement or the
other Finance Documents.
 
22.5
Security Trustee’s powers and discretions

The Security Trustee shall have those powers and discretions:
 
(a)
which are expressly delegated to the Security Trustee by the terms of this
Agreement and the other Finance Documents;

(b)
which the Majority Banks consider appropriate and give to the Security Trustee
(generally or in a particular case) with the Security Trustee’s consent;

(c)
which the Security Trustee considers to be reasonably incidental and conducive
to the discharge and performance of any of its functions under this Agreement or
any of the other Finance Documents or otherwise appropriate in the context of
those functions, including the exercise of any powers given to it by the
Majority Banks; and

(d)
which are conferred on a trustee by the Trustee Act 1925 and any other
applicable Law for the time being in force.

22.6
Security Trustee to act in accordance with instructions of Majority Banks

Subject to the provisions of this Agreement and the other Finance Documents, the
Security Trustee agrees to act with respect to this Agreement and the other
Finance Documents in accordance with the written instructions of the Agent, or,
if the Agent and the Security Trustee are the same Person, the Majority Banks.
Any such instructions given by the Majority Banks shall be binding on all the
Finance Parties. In the absence of any such instructions, the Security Trustee
shall not be obliged to act.
 
22.7
Security Trustee not required to act





--------------------------------------------------------------------------------

- 89 -

In no event shall the Security Trustee be required to take any action which
exposes, or is likely to expose, the Security Trustee to personal liability or
which is contrary to the provisions of:
 
(a)
this Agreement or any of the other Finance Documents; or



(b)
any Law.

22.8
Provision of copy documents to Banks

The Security Trustee shall furnish the Agent, or, if the Agent and the Security
Trustee are the same Person, each Bank, with copies of any documents received by
it under or in connection with this Agreement or any other Finance Documents
which it considers to be of material importance to the Banks.


22.9
Transfer of moneys to Agent

The Security Trustee shall, except as expressly stated to the contrary in this
Agreement or any other Finance Document, transfer any moneys forming part of the
Trust Property to the Agent for application in accordance with the relevant
provisions of this Agreement and the other Finance Documents, subject to the
Security Trustee’s right to deduct and withhold from any such payment any amount
which is then (or which will, upon demand by the Security Trustee, become) due
and payable to it, or to any receiver or agent appointed by it, under the
Finance Documents.
 
22.10
Security Trustee’s retention of fees and expenses

The Security Trustee may retain for its own use and benefit (and shall not be
liable to account to any Bank for all or any part of) any sums received by it by
way of fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.
 
22.11
Release of Security

At the end of the Security Period the Security Trustee shall release without any
further consent being required from any Finance Party and without any recourse,
warranty or covenants for title whatsoever, all Security granted to it pursuant
to the Finance Documents then held by it, whereupon the Security Trustee shall
be discharged from all liabilities and obligations under this Agreement and the
other Finance Documents (but without prejudice to any liabilities that the
Security Trustee may have incurred prior to the release).
 
23.
RETIREMENT OF A SERVICE BANK

 
23.1
Resignation of Service Bank

Each Service Bank may at any time resign its appointment under this Agreement by
giving the Obligors and the other Banks not less than 30 days’ prior written
notice to that effect. The Service Bank’s resignation notice shall only take
effect upon the appointment of a successor in accordance with Clauses 23.2 or
23.3.
 
23.2
Appointment of successor by Majority Banks

After the giving by any Service Bank of a notice of termination the Majority
Banks (after consultation with the Obligors) may in writing appoint a successor.
 
23.3
Appointment by retiring Service Bank

If no such successor is appointed within the period specified in Clause 23.1,
the relevant Service Bank may (after consultation with the Obligors) appoint as
its successor any reputable bank or financial institution with an office in
London.
 
23.4
Documentation to be provided by retiring Service Bank





--------------------------------------------------------------------------------

- 90 -

The retiring Service Bank shall, at its own cost, make available to its
successor such documents and records and provide such assistance as its
successor may reasonably request for the purposes of performing its obligations
as such Service Bank under this Agreement and the other Finance Documents.
 
23.5
Consequence of change of Service Bank

Upon the acceptance by a successor to a Service Bank of its appointment, which
acceptance shall be in such form as the Majority Banks shall approve:
 
(a)
that successor shall become bound by all the obligations of that Service Bank
and become entitled to all the rights, privileges, powers, authorities and
discretions of that Service Bank under this Agreement and the other Finance
Documents;

(b)
the obligations of that Service Bank under this Agreement and the other Finance
Documents shall terminate but without prejudice to any liabilities which that
Service Bank may have incurred prior to that termination;

(c)
that Service Bank shall be discharged from any further liability or obligations
under this Agreement and the other Finance Documents; and

(d)
the provisions of this Agreement and the other Finance Documents shall continue
in effect for the benefit of that Service Bank in respect of any action taken or
omitted to be taken by it or any event occurring before the termination of its
obligations pursuant to this Clause 23.

23.6
Resignation of Service Bank due to FATCA

A Service Bank shall resign in accordance with Clause 23.1 above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor
pursuant to Clause 23.3 above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to that
Service Bank under the Finance Documents, either:
 
(a)
that Service Bank fails to respond to a request under Clause 7.10 (FATCA
Information) and an Obligor or a Bank reasonably believes that that Service Bank
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date;

(b)
the information supplied by that Service Bank pursuant to Clause 7.10 (FATCA
Information) indicates that that Service Bank will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(c)
that Service Bank notifies the Obligors and the Banks that that Service Bank
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date;

and (in each case) an Obligor or a Bank reasonably believes that a Party will be
required to make a FATCA Deduction that would not be required if that Service
Bank were a FATCA Exempt Party, and that Obligor or that Bank, by notice to that
Service Bank, requires it to resign.
 
24.
LIMITS OF THE SERVICE BANKS’ OBLIGATIONS

 
24.1
No duty to enquire

Neither Service Bank shall be obliged to ascertain or enquire:
 
(a)
either initially or on a continuing basis, as to the credit or financial
condition or affairs of any Obligor or any other Person;

(b)
as to the performance or observance by any Obligor of any of the terms and
conditions of this Agreement or any of the other Finance Documents or any other
agreement; or

(c)
whether any Event of Default or Potential Event of Default has occurred, and
until it shall have actual knowledge or express notice to the contrary, the
Agent shall be entitled to assume that no Event of Default or Potential Event of
Default has occurred.





--------------------------------------------------------------------------------

- 91 -

24.2
Responsibilities excluded

Neither Service Bank and none of its officers, employees or agents shall be
responsible to any other Bank for:
 
(a)
any failure or delay in performance, or breach by any Obligor of its obligations
under this Agreement or any of the other Finance Documents or any other
agreement; or

(b)
any recitals, statements, representations or warranties in, or for the legality,
validity, effectiveness, enforceability, admissibility in evidence or
sufficiency of, this Agreement or any of the other Finance Documents or any
other agreement; or

(c)
the legality, validity, effectiveness or enforceability of any of the Security
created, or purported to be created, pursuant to any of the Finance Documents.

24.3
Limitation of liability

 
(a)
Neither Service Bank and none of its officers, employees or agents shall be
liable for any loss, damage or expense suffered or incurred by any Obligor or
any Bank or any other Person in consequence of any action taken or omitted to be
taken by it under this Agreement or any of the other Finance Documents or in
connection herewith or therewith unless caused by its gross negligence or wilful
misconduct.



(b)
Without prejudice to the provisions of Clause 24.3(a), none of the other parties
to this Agreement shall take any proceedings against any officer, employee or
agent of a Service Bank in respect of any claim which it may have against that
Service Bank or in respect of any act or omission (including, without
limitation, negligence or wilful misconduct) by that officer, employee or agent
in relation to this Agreement or any of the other Finance Documents.

24.4
Banks’ representations and undertakings

Each Bank:
 
(a)
severally represents and warrants to the Service Banks that it has made its own
independent investigation of the financial condition and affairs of the Obligors
in connection with the entry by that Bank into this Agreement and in that
respect has not relied on any information provided to it by either Service Bank;
and



(b)
undertakes that it will continue to make its own independent appraisal of the
creditworthiness of the Obligors and will not rely on any information provided
to it by either Service Bank.

24.5
Indemnification by Banks of Service Banks

The Banks agree (which agreement shall survive payment of all sums due under
this Agreement) to indemnify each Service Bank (to the extent not reimbursed by
the Obligors) rateably according to their respective Commitments from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against that
Service Bank:
 
(a)
in performing its functions or duties under this Agreement or any of the other
Finance Documents; or



(b)
in connection with any action taken or omitted to be taken by that Service Bank
in enforcing or preserving or attempting to enforce or preserve the rights of
the Banks under this Agreement or any of the other Finance Documents or any
other documents or Security.

24.6
Service Banks’ rights

Each Service Bank may:
 
(a)
engage and pay for the advice and services of any lawyers, accountants or other
experts whose advice or services may to that Service Bank seem necessary or
desirable and that Service Bank shall be entitled to rely on the advice and
opinions of such lawyers, accountants and other experts and shall not be liable
to any of the other parties hereto for any of the consequences of any such
reliance;





--------------------------------------------------------------------------------

- 92 -

(b)
perform all or any of its functions and duties hereunder or under the other
Finance Documents through employees or agents or any office or branch of that
Service Bank from time to time selected by it and notified to the other parties
hereto;

(c)
rely on any communication or document believed by it to be genuine and correct
and to have been communicated or signed by the Person by whom it purports to be
communicated or signed and shall not be liable to any of the other parties
hereto for any of the consequences of such reliance; and

(d)
without liability to account, make loans to, accept deposits from and generally
engage in any kind of banking or trust business with the Obligors as though that
Service Bank was not a Service Bank.

24.7
Service Banks as Banks

If it is also a Bank, each Service Bank shall have the same rights and powers
under this Agreement as any other Bank and may exercise those rights and powers
as though it were not a Service Bank.
 
25.
CONDUCT OF BUSINESS BY THE BANKS

No provision of this Agreement will interfere with the right of any Bank to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit, oblige
any Bank to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim or oblige any Bank
to disclose any information relating to its affairs (tax or otherwise) or any
computations in respect of Tax.
 
26.
SHARING OF PAYMENTS

 
26.1
Relevant circumstances

This Clause 26 applies if any Bank (the “Sharing Bank”) at any time receives or
recovers (whether by way of voluntary or involuntary payment, by virtue of the
exercise of its legal rights including but not limited to the right of set-off,
counterclaim or otherwise howsoever) the whole or any part of any amounts due to
it from any Obligor under this Agreement or any of the other Finance Documents
otherwise than by distribution from the Agent in accordance with the terms of
this Agreement.
 
26.2
Payment by Sharing Bank to Agent

Subject to Clauses 26.3 and 26.4:
 
(a)
the Sharing Bank shall forthwith pay to the Agent the full amount or (as the
case may be) an amount equal to the equivalent of the full amount so received or
recovered;

(b)
as between each Obligor and the Sharing Bank, each Obligor shall remain or again
become indebted to such Sharing Bank under this Agreement in the amount so paid
as if it had not been received or recovered as aforesaid; and

(c)
the Agent shall treat the amount so paid as if it were a payment by the relevant
Obligor on account of amounts due from the Obligors under this Agreement or any
of the other Finance Documents for distribution to the Sharing Bank and the
other Banks in the proportions in which the Sharing Bank and the other Banks
would have been entitled to receive such amount had it been paid by an Obligor
to the Agent hereunder or under a Finance Document.

26.3
Refund by Agent

Any payment and adjustment made pursuant to Clause 26.2 shall be subject to the
condition that, if the amount (or any part thereof) so paid by the Sharing Bank
to the Agent subsequently falls to be repaid by the Sharing Bank to the Obligor
or any other Person, then each of the Banks which has received any part thereof
from the Agent shall repay the amount received by it to the Sharing Bank,
together with such amount (if any) as is necessary to reimburse the Sharing Bank
the appropriate portion of any interest it has been obliged to pay when repaying
such amount as aforesaid, and the relevant adjustments pursuant to Clause 26.2
shall be cancelled.
 
26.4
No sharing required





--------------------------------------------------------------------------------

- 93 -

A Sharing Bank which has commenced or joined in an action or proceeding in any
court to recover sums due to it under this Agreement or any of the other Finance
Documents, and pursuant to a judgment obtained therein or a settlement or
compromise of that action or proceeding shall have received any amount, shall
not be required to share any proportion of that amount with a Bank which has the
legal right to, but does not, join such action or proceeding or commence and
diligently prosecute a separate action or proceeding to enforce its rights under
this Agreement or any of the other Finance Documents in the same or another
court.
 
26.5
Matters notifiable

Each Bank shall promptly give notice to the Agent of:
 
(a)
the institution by that Bank of a legal action or proceedings against an Obligor
under this Agreement or under any of the other Finance Documents or in
connection therewith as soon as practicable thereafter (and, in any event,
within six Banking Days); and



(b)
the receipt or recovery by that Bank of any amount due and payable by an Obligor
under this Agreement or under any of the other Finance Documents which is
received or recovered otherwise than through the Agent.



Upon receipt of any such notice the Agent will as soon as practicable thereafter
notify the other Banks.
 
27.
ASSIGNMENTS AND TRANSFERS

 
27.1
Successors and assigns

This Agreement shall be binding upon and inure to the benefit of each Party
hereto and its successors and assigns.
 
27.2
No assignment by the Obligors

The Obligors may not assign or transfer all or any of their rights, benefits or
obligations under this Agreement or under any of the other Finance Documents
without the prior written consent of the Agent with the Majority Banks’
authority.
 
27.3
Transfer by Banks

 
(a)
Any Bank (the “Transferor Bank”) may, with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Agent and (other than
in the case of a transfer by the Transferor Bank to an Affiliate of the
Transferor Bank) the Account Party, transfer its Commitment, rights and/or
obligations in its capacity as a Bank under this Agreement and under the other
Finance Documents to another bank or financial institution that is a credit
institution approved by Lloyd’s for the issue of letters of credit in respect of
Funds at Lloyd’s (the “Transferee Bank”), provided always that such transfer
shall not be for less than the equivalent of £5,000,000 of the Transferor Bank’s
Commitment, rights and/or obligations without the prior written consent of the
Agent (in its sole and absolute discretion).

(b)
Without prejudice to Clause 27.3(a), and with the prior written consent of the
Agent for any transfer of a Transferor Bank’s Commitment of less than
£5,000,000, any Bank may freely transfer (without the prior written consent of
the Agent) all or any part of its Commitment, rights and/or obligations where
(i) an Event of Default has occurred and is continuing, or (ii) such transfer is
to another Bank or an Affiliate of a Bank (being still a credit institution
approved by Lloyd’s for the issue of letters of credit in respect of Funds at
Lloyd’s).

(c)
The consent of the Account Party to an assignment or transfer must not be
unreasonably withheld or delayed. The Account Party will be deemed to have given
its consent six Banking Days after a Bank has requested it unless the request is
expressly refused by the Account Party within that time.





--------------------------------------------------------------------------------

- 94 -

(d)
Any transfer under this Clause 27 shall be effected by the delivery by the
Transferor Bank to the Agent of a Transfer Certificate executed by the
Transferor Bank and the Transferee Bank. Any such transfer shall not be
effective unless it is effected by a Transfer Certificate.

27.4
Signature of Transfer Certificate

The Agent shall as soon as practicable but not later than the fifth Banking Day
after receipt by it of a Transfer Certificate:
 
(a)
sign the Transfer Certificate on behalf of the Obligors, itself and each of the
other Banks; and



(b)
give notice to the Obligors and the Banks of receipt, attaching a copy, duly
signed by it, of that Transfer Certificate.

27.5
Authorisation of Agent to sign Transfer Certificate

Each Obligor, each Bank and the Security Trustee irrevocably authorise the Agent
to sign any Transfer Certificate on its behalf but only to the extent that the
relevant Obligor has given its consent in accordance with Clause 27.3(a) (unless
such consent is not required in accordance with Clause 27.3(b)).
 
27.6
Effective date of Transfer Certificate

A Transfer Certificate shall be effective on the later of:
 
(a)
the date specified in that Transfer Certificate; and



(b)
the date of receipt by the Obligors and the Banks of the notice given by the
Agent pursuant to Clause 27.4(b).

27.7
Effect of Transfer Certificate

A Transfer Certificate shall have effect in accordance with the following:
 
(a)
to the extent that in that Transfer Certificate the Transferor Bank seeks to
transfer its rights and/or its obligations under this Agreement and the other
Finance Documents, each Obligor and the Transferor Bank shall each be released
from further obligations to the other under this Agreement and the other Finance
Documents and their respective rights against each other shall be cancelled
(such rights and obligations being referred to in this Clause 27.7 as
“discharged rights and obligations”);

(b)
each Obligor, the Transferee Bank and the other Finance Parties shall each
assume obligations towards each other and/or acquire rights against each other
which differ from the discharged rights and obligations only insofar as the
Transferee Bank has assumed and/or acquired the same in place of the Transferor
Bank; and

(c)
the Transferee Bank and the other Finance Parties shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the Transferee Bank been an original Party to this Agreement as
a Bank with the rights and/or obligations acquired or assumed by it as a result
of that transfer.

27.8
Issue of replacement Letters of Credit following transfer

 
(a)
Where the Issuing Bank, acting reasonably, is satisfied that the requirements
for the transfer of the Commitment, rights and obligations of a Transferor Bank
have been satisfied, it shall, subject to confirmation from Lloyd’s in a form
satisfactory to the Agent that it will permit the same and subject to being
satisfied with the applicable substitution arrangements, issue, in replacement
of each Letter of Credit then outstanding, a replacement Letter of Credit in
which the Banks participate in proportion to their Commitments following such
transfer, and the Issuing Bank shall immediately cancel each replaced Letter of
Credit as soon as such replaced Letter of Credit is returned to it.



(b)
Each Finance Party and each Obligor hereby authorises the Issuing Bank to issue
replacement Letters of Credit under Clause 27.8(a) notwithstanding that the
Commitment Period may have expired or that any Event of Default or Potential
Event of Default may be continuing.





--------------------------------------------------------------------------------

- 95 -



27.9
Limitation on responsibility of Transferor Banks

 
(a)
Unless expressly agreed to the contrary, a Transferor Bank makes no
representation or warranty and assumes no responsibility to a Transferee Bank
for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of this
Agreement or any other Security Document or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document;

and any representations or warranties implied by law are excluded.
 
(b)
Each Transferee Bank confirms to the Transferor Bank and the other Finance
Parties that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Transferor Bank
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any Letter of Credit is or may be
outstanding or any Commitment is in force.



(c)
Nothing in any Finance Document obliges a Transferor Bank to:

(i)
accept a re-transfer or re-assignment from a Transferee Bank of any of the
rights and obligations assigned or transferred under this Clause 27; or

(ii)
support any losses directly or indirectly incurred by the Transferee Bank by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

27.10
Transfer fee

The Transferee Bank shall pay to the Agent for its own account a transfer fee of
£3,000 on the date on which the transfer effected by the relevant Transfer
Certificate becomes effective.
 
27.11
Sub participation by Banks

Any Bank may at any time sub participate all or any of its rights and/or
obligations under this Agreement and the other Finance Documents.
 
27.12
Change of lending office

Any Bank may at any time and from time to time change its lending office by
giving notice to the Agent and that change shall be effective on the later of:
 
(a)
the date specified in that notice; and



(b)
the date of receipt by the Agent of that notice from that Bank.



The Agent shall promptly notify the Obligors and the other Banks of any notice
received by it pursuant to this Clause 27.12.
 




--------------------------------------------------------------------------------

- 96 -

27.13
Delegation

Any Bank may at any time and from to time to time delegate any one or more of
its rights, powers and/or obligations under this Agreement and the other Finance
Documents to any Person, provided that the delegating Bank informs the delegate
that all information provided by the delegating Bank to the delegate in
connection with such delegation was provided to the delegating Bank on a
confidential basis and the delegate treats and holds such information for all
purposes as confidential.
 
27.14
Further assurance

Each Obligor undertakes to do or to procure all such acts and things and to
sign, execute and deliver or procure the signing, execution and delivery of all
such instruments and documents as the Agent may reasonably require for the
purpose of perfecting any such permitted assignment, transfer,
sub-participation, change or delegation as aforesaid.
 
27.15
Register

The Agent shall keep a register of all the Banks for the time being with details
of their respective Commitments and lending offices and shall provide any other
Party to this Agreement (at that Party’s expense) with a copy of the register on
request.
 
28.
DISCLOSURE OF INFORMATION

 
28.1
Each Bank agrees to keep all Confidential Information confidential and not
disclose it to anyone, save to the extent permitted by this Clause 28, and to
use reasonable endeavours to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own Confidential Information.

 
28.2
Any Finance Party may disclose:

 
(a)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and representatives such Confidential
Information as that Finance Party shall consider appropriate if any Person to
whom the Confidential Information is to be given pursuant to this paragraph
(a) is informed in writing of its confidential nature and that some or all of
such Confidential Information may be price-sensitive information, except that
there shall be no such requirement so to inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(b)
to any Person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that Person’s Affiliates, representatives and
professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
Person's Affiliates, representatives and professional advisers;

(iii)
appointed by any Finance Party or by a Person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or





--------------------------------------------------------------------------------

- 97 -

similar body or the rules of any relevant stock exchange or pursuant to any
applicable Law;
(vi)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 16 (Security over Banks’
rights);

(vii)
to whom information is required or requested to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(viii)
who is a Party to this Agreement; or

(ix)
with the consent of any Obligor;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 
(1)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the Person to whom
the Confidential Information is to be given has entered into a confidentiality
undertaking, except that there shall be no requirement for a confidentiality
undertaking agreed between the Account Party and the relevant Finance Party if
the recipient is a professional adviser and is subject to professional
obligations to maintain the confidentiality of the Confidential Information;

(2)
in relation to paragraph (b)(iv) above, the Person to whom the Confidential
Information is to be given has entered into a confidentiality undertaking on
terms agreed between the Account Party and the relevant Finance Party or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information it receives and is informed that some or all of such
Confidential Information may be price-sensitive information;

(3)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the Person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement so to
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and



(c)
to any Person appointed by that Finance Party or by a Person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking as may be agreed between the Account Party and the
relevant Finance Party.

28.3
This Clause 28 (Disclosure of information) constitutes the entire agreement
between the Parties in relation to the obligations of the Finance Parties under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.

 
28.4
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 
28.5
Each of the Finance Parties agrees (to the extent permitted by Law) to inform
the Account Party:

 
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 28.2 (Disclosure of information) except where such
disclosure is made to any of the Persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and



(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 28 (Disclosure of Information).





--------------------------------------------------------------------------------

- 98 -

28.6
The obligations in this Clause 28 (Disclosure of information) are continuing
and, in particular, shall survive and remain binding on each Finance Party for a
period of twelve months from the earlier of:

 
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Letters of Credit have been
cancelled or otherwise cease to be available; and



(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

29.
SET-OFF

Each Bank may set off any matured obligation due from an Obligor under this
Agreement or any of the Finance Documents (to the extent beneficially owned by
that Bank) against any matured obligation owed by that Bank to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Bank may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set-off.


30.
USA PATRIOT ACT

The Banks hereby notify the Obligors that pursuant to the requirements of the
USA Patriot Act, the Banks are required to obtain, verify and record information
that identifies each Obligor, which information includes the name and address of
each Obligor and other information that will allow the Banks to identify each
Obligor in accordance with the USA Patriot Act.
 
31.
MISCELLANEOUS

 
31.1
No waiver

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.
 
31.2
Waivers to be in writing

Any waiver by any Bank of any provision of this Agreement or any of the other
Finance Documents, and any consent or approval given by any Bank, shall only be
effective if given in writing and then only strictly for the purpose and upon
the terms for which it is given.
 
31.3
Amendments to be in writing

Neither this Agreement nor any of the other Finance Documents may be amended or
varied orally but only by an instrument signed by the applicable Majority Banks
or all the Banks (as may be applicable) or, as the case may be, the Agent and/or
the Security Trustee on behalf of the applicable Majority Banks or all the Banks
(as may be applicable), and each of the other parties thereto.
 
31.4
Remedies cumulative

The rights, powers and remedies of the Banks contained in this Agreement and the
other Finance Documents are cumulative and not exclusive of each other nor of
any other rights, powers or remedies conferred by law, and may be exercised from
time to time and as often as the Banks may think fit.
 
31.5
Severability

If at any time one or more of the provisions of this Agreement or any of the
other Finance Documents is or becomes invalid, illegal or unenforceable in any
respect under any Law by which it may be governed or




--------------------------------------------------------------------------------

- 99 -

affected, the validity, legality and enforceability of the remaining provisions
shall not be in any way affected or impaired as a result.
 
31.6
Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute but one and the same
instrument.


31.7
Calculations and certificates

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement or any Finance Document, the entries made in the accounts
maintained by a Bank are prima facie evidence of the matters to which they
relate.
 
31.8
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
 
32.
OBLIGATIONS AND LIABILITIES

Obligations not affected
None of the obligations and liabilities of the Obligors under this Agreement and
the other Finance Documents shall be impaired by:
 
(a)
any failure of this Agreement or any of the other Finance Documents to be legal,
valid, binding and enforceable in relation to any Obligor whether as a result of
lack of corporate capacity, due authorisation, effective execution or otherwise;



(b)
any giving of time, forbearance, indulgence, waiver or discharge in relation to
any Obligor; or



(c)
any other matter or event whatsoever which might have the effect of impairing
any of the liabilities or obligations of any Obligor.

33.
FURTHER ASSURANCE

Obligors’ duties
Each Obligor shall, upon demand, and at its own expense, sign, perfect, do,
execute and register all such further assurances, documents, acts and things as
the Agent may require for the purpose of more effectually accomplishing or
perfecting the transaction or Security contemplated by this Agreement.
34.
NOTICES

 
34.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
34.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
(a)
in the case of the Agent:

60 London Wall
London EC2M 5TQ




--------------------------------------------------------------------------------

- 100 -

Tel No: 020 7767 7507
Attn: Mariëtte Groen / Olive Yu


(b)
in the case of the Issuing Bank:

60 London Wall
London EC2M 5TQ
Tel No: 020 7767 7507
Attn: Mariëtte Groen / Olive Yu
 
(c)
in the case of the Security Trustee:

60 London Wall
London EC2M 5TQ
Tel No: 020 7767 7507
Attn: Mariëtte Groen / Olive Yu
 
(d)
in the case of a Bank, the address set out beneath its name in Schedule 1;



(e)
in the case of the Account Party:

AmTrust International Insurance, Ltd.
7 Reid Street, Suite 400
PO Box HM 1087
Hamilton HM11
Bermuda
Tel No: (441) 444 4806
Attn: Chris Souter
 
(f)
in the case of the Corporate Members:

AmTrust Corporate Capital Limited
Market Square House
St James’s Street
Nottingham NG1 6FG
Tel No: 0115 934 9813
With a copy to:
2 Minster Court
Mincing Lane
London EC3R 7BB
Tel No: 020 7170 0071
Attn: Jeremy Cadle


(g)
in the case of the Guarantor:

AmTrust Financial Services, Inc.
59 Maiden Lane, 42nd Floor
New York, NY 10038
Tel No: (212) 220 7120




--------------------------------------------------------------------------------

- 101 -

Attn: Harry Schlachter
With a copy to:
David Saks
or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other parties, if a
change is made by the Agent) by not less than five Business Days’ notice.
 
34.3
Delivery

 
(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Account Party in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

(e)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 pm in the place of receipt shall be
deemed only to become effective on the following day.

34.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other parties.
 
34.5
Electronic communication

 
(a)
Any communication to be made between any two parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of





--------------------------------------------------------------------------------

- 102 -

any electronic communication made by a Party to the Agent only if it is
addressed in such a manner as the Agent shall specify for this purpose.
(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5.00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 34.5.

34.6
English language

 
(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

35.
APPLICABLE LAW AND JURISDICTION

 
35.1
Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.
 
35.2
Submission to jurisdiction

Each Obligor hereby irrevocably agrees for the exclusive benefit of the Finance
Parties that the English courts shall have jurisdiction in relation to any
dispute (including any dispute in connection with any non-contractual
obligations arising out of or in connection with this Agreement) and any suit,
action or proceeding (referred to together in this Clause 35 as “Proceedings”)
which may arise out of or in connection with this Agreement or any of the other
Finance Documents, and for such purposes irrevocably submits to the jurisdiction
of such courts (including any legal or equitable process or remedy, and whether
before or after judgment).
 
35.3
Jurisdiction of US courts

 
(a)
Notwithstanding any of the foregoing, the Account Party and the Guarantor hereby
irrevocably and unconditionally submit, for themselves and their property, to
the non-exclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof
(collectively, the “US Courts”), in any action or proceeding arising out of or
relating to any Finance Document, or for recognition or enforcement of any
judgment, and the Account Party and the Guarantor hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or Federal court,
in each case as the Agent, the Security Trustee or any Bank may select in its
sole discretion. The Account Party and the Guarantor agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. The Account Party and the Guarantor hereby irrevocably waive any objection
to the laying of venue in any action or proceeding in any of the US Courts and,
to the fullest extent permitted by law, any claim that such action or proceeding
has been brought in an inconvenient forum. The Account Party, the Guarantor, the
Agent and the Banks hereby irrevocably and unconditionally waive any right to
trial by jury in any action or proceeding in respect of this Agreement or any of
the other Finance Documents brought in any of the US Courts.







--------------------------------------------------------------------------------

- 103 -

(b)
Without prejudice to any other mode of service allowed under any relevant law,
the Account Party and the Guarantor hereby consent to service of process in any
suit, action or proceeding in any of the US Courts by certified mail at the
addresses to which notices are to be given to the Account Party and the
Guarantor (as applicable) under this Agreement (or at such addresses otherwise
notified to the Agent from time to time).

35.4
Choice of forum

 
(a)
Nothing in this Clause 35 shall affect the right of any Bank to serve process in
any manner permitted by law or limit the right of any Bank to take Proceedings
against any Obligor in any other court of competent jurisdiction, nor shall the
taking of Proceedings in one or more jurisdictions preclude the taking of
Proceedings by any Bank in any other jurisdiction, whether concurrently or not.



(b)
No Obligor shall commence any Proceedings in any country other than England in
relation to any matter arising out of or in connection with this Agreement or
any of the other Finance Documents.

35.5
Forum convenience

Each Obligor irrevocably waives any objection which it may now or hereafter have
on the grounds of inconvenient forum or otherwise to Proceedings being brought
in any such court as is referred to in this Clause 35


35.6
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Account Party and the Guarantor irrevocably appoint AmTrust Management
Services Limited as its agent for service of process in relation to any
proceedings before the English court in connection with this Agreement and the
Finance Documents and agrees that failure by a process agent to notify the
Account Party of the process will not invalidate the proceedings concerned.
 
35.7
Waiver of immunity

To the extent that any Obligor may be entitled in any jurisdiction to claim for
itself or its property or assets immunity in respect of its obligations under
this Agreement from service of process, jurisdiction, suit, judgment, execution,
attachment (whether before judgment, in aid of execution or otherwise) or legal
process, or to the extent that in any such jurisdiction there may be attributed
to it or its property or assets such immunity (whether or not claimed), such
Obligor irrevocably agrees not to claim and irrevocably waives such immunity to
the fullest extent permitted by the laws of such jurisdiction.
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.








--------------------------------------------------------------------------------

- 104 -

SCHEDULE 1
BANKS AND COMMITMENTS
 
 
 
 
 
BANK
LENDING OFFICE
 
COMMITMENT
ING Bank N.V., London Branch
60 London Wall, London EC2M 5TQ
 
£
195,000,000


The Bank of Nova Scotia, London Branch
201 Bishopsgate, London EC2M 3NS
 
£
105,000,000


 
 
TOTAL
 
£
300,000,000











--------------------------------------------------------------------------------

- 105 -

SCHEDULE 2
CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE
The documents and evidence referred to in Clause 3.4(a)(i) are as follows:
 
1.
Obligors

 
1.1
A copy of the constitutional documents of each Obligor.

 
1.2
A copy of a resolution of the board of directors of each Obligor:

 
(a)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a Party and resolving that such Obligor execute the
Finance Documents to which it is a Party;



(b)
authorising a specified person or persons to execute the Finance Documents to
which such Obligor is a Party on its behalf; and



(c)
authorising a specified person or persons, on such Obligor’s behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by such
Obligor under or in connection with the Finance Documents to which it is a
Party.

1.3
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above.

 
1.4
A certificate of each Obligor (signed by a director or other duly authorised
officer) confirming that entering into and performing its obligations under the
Finance Documents would not cause any borrowing, guaranteeing or similar limit
binding on such Obligor to be exceeded.

 
1.5
A certificate of an authorised signatory of each Obligor certifying that each
copy document relating to it specified in this paragraph 1 of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 
1.6
Where any Finance Document is executed under a power of attorney, the original
or a certified copy of such power of attorney.

 
1.7
For each Obligor organised in or qualified to do business in a jurisdiction of
the United States, copies of good standing certificates from the applicable
Governmental Authority for each such Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the date hereof.

 
1.8
For the Account Party and the Guarantor, results of UCC or other lien searches
to be conducted with the relevant Governmental Authority, as requested by the
Agent.

 
1.9
UCC-1 financing statements in form and substance acceptable to the Agent,
suitable for filing with each Governmental Authority that the Agent deems
reasonably necessary for purposes of perfecting the security interests granted
in favour of the Security Trustee, reflecting the Account Party as “debtor” and
the Security Trustee as “secured party”.



2.
Legal Opinions

 
2.1
A legal opinion of Hogan Lovells International LLP, legal advisers to the Agent
in England, in form and substance satisfactory to the Agent.

 




--------------------------------------------------------------------------------

- 106 -

2.2
A legal opinion of Hogan Lovells US LLP, legal advisers to the Agent in New
York, in form and substance satisfactory to the Agent.

 
2.3
A legal opinion of Locke Lord LLP, legal advisers to the Guarantor in Delaware,
in form and substance satisfactory to the Agent.

 
2.4
A legal opinion of Conyers Dill & Pearman Limited, legal advisers to the Agent
in Bermuda, in form and substance satisfactory to the Agent.

 
3.
Other

 
3.1
Certified copies of the audited financial statements of each Obligor except ACCL
for the financial year ending 31 December 2012.

 
3.2
Certified copies of the unaudited combined financial statements of the Guarantor
for the period year ending 30 June 2013.

 
3.3
Evidence that the fees, costs and expenses then due from the Obligors pursuant
to Clause 17 (Fees, expenses and indemnities) have been paid.

 
3.4
A list of the directors and the secretary of each Obligor, signed by the
secretary or a director of such Obligor.

 
3.5
Confirmation that each Obligor has obtained all appropriate insurance or
reinsurance regulatory authorisations.

 
3.6
This Agreement and each other Finance Document and all documents, instruments,
notices and acknowledgements required thereunder or pursuant thereto duly
executed in a form satisfactory to the Agent by the relevant Obligors.

 
3.7
Such certificates and documents as any Bank may require to comply with the money
laundering prevention and “know your customer” procedures then applicable to it.

 
3.8
A Managing Agent’s Undertaking duly signed by AmTrust at Lloyd's Limited in
respect of Syndicate 1206, Syndicate 44 and Syndicate 2526.





 
 
 
 


 










--------------------------------------------------------------------------------

- 107 -

SCHEDULE 3
FORM OF TRANSFER CERTIFICATE
Banks are advised not to employ Transfer Certificates or otherwise to assign or
transfer interests in the Agreement without first ensuring that the transaction
complies with all applicable Laws, including the Financial Services and Markets
Act 2000 and regulations made thereunder and similar statutes which may be in
force in other jurisdictions.
 
 
 
 
To:
  
[x] as agent on its own behalf and for and on behalf of the Account Party and
Banks defined in the Agreement referred to below:
 
 
Attention:
  
[x]

 
1.
This Transfer Certificate relates to a facility agreement (as the same may from
time to time be amended or varied, the “Facility Agreement”) dated [x] 2015 and
made between (1) AmTrust Corporate Capital Limited, AmTrust Corporate Member
Limited and AmTrust Corporate Member Two Limited as Corporate Members;
(2) AmTrust International Insurance, Ltd. as Account Party (the “Account
Party”), (3) AmTrust Financial Services, Inc. as Guarantor, (4) the banks and
financial institutions defined therein as Banks (the “Banks”), (5) ING Bank
N.V., London Branch as Bookrunner, (6) ING Bank N.V., London Branch and The Bank
of Nova Scotia, London Branch as Mandated Lead Arrangers, (7) ING Bank N.V.,
London Branch as Agent, (8) ING Bank N.V., London Branch as Issuing Bank and
(9) ING Bank N.V., London Branch as Security Trustee.

 
2.
Terms defined in the Facility Agreement shall, unless otherwise defined herein,
have the same meanings when used in this Transfer Certificate.

 
3.
In this Transfer Certificate:

“Relevant Party” means each Obligor and each Bank;
“Transferor Bank” means [full name] of [lending office]; and
“Transferee Bank” means [full name] of [lending office].
 
4.
The Transferor Bank as beneficial owner hereby transfers to the Transferee Bank
absolutely in accordance with Clause 27 (Assignments and Transfers) of the
Facility Agreement all its rights and benefit (present, future or contingent)
under the Facility Agreement and the other Finance Documents to the extent of
[x]% of the Transferor Bank’s Commitment outstanding, details of which are set
out below:

 
 
 
 
TRANSFEROR BANK’S COMMITMENT
  
AMOUNT TO BE TRANSFERRED
£[        ] of participation in Letters of Credit outstanding
  
£[        ] of participation in Letters of Credit outstanding
£[        ] of unutilised Commitment
  
£[        ] of unutilised Commitment
£[        ] of total Commitment
  
£[        ] of total Commitment

(Note: the number in the second column must be the same percentage of the number
in the first column in each case.)
 
5.
By virtue of this Transfer Certificate and Clause 27 (Assignments and Transfers)
of the Facility Agreement the Transferor Bank is discharged [entirely from its
Commitment][from [x]% of its Commitment] and, as provided in Clause 27.7, to the
extent stated above:

 
(a)
each Obligor and the Transferor Bank shall each be released from further
obligations to the other under the Facility Agreement and the other Finance
Documents and their respective rights against





--------------------------------------------------------------------------------

- 108 -

each other shall be cancelled (such rights and obligations being referred to in
this paragraph as “discharged rights and obligations”);


(b)
each Obligor, the Transferee Bank and the other Finance Parties shall each
assume obligations towards each other and/or acquire rights against each other
which differ from the discharged rights and obligations only insofar as the
Transferee Bank has assumed and/or acquired the same in place of the Transferor
Bank; and



(c)
the Transferee Bank and the other Finance Parties shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the Transferee Bank been an original Party to the Facility
Agreement as a Bank with the rights and/or obligations acquired or assumed by it
as a result of that transfer.

6.
The Transferee Bank hereby requests the Agent and the Finance Parties to accept
the executed copies of this Transfer Certificate as being delivered pursuant to
and for the purposes of Clause 27 (Assignments and Transfers) of the Facility
Agreement so as to take effect in accordance with the terms thereof on [x].

 
7.
The Transferee Bank:

 
7.1
confirms that it has received copies of the Facility Agreement and the other
Finance Documents together with such other documents and information as it has
required in connection with the transaction contemplated thereby;

 
7.2
confirms that it has not relied and will not hereafter rely on the Transferor
Bank, any other Bank, the Agent or the Security Trustee to check or enquire on
its behalf into the legality, validity, effectiveness, adequacy, accuracy or
completeness of the Facility Agreement, any of the other Finance Documents or
any such other documents or information;

 
7.3
agrees that it has not relied and will not rely on the Transferor Bank, any
other Bank, the Agent or the Security Trustee to assess or keep under review on
its behalf the financial condition, creditworthiness, condition, affairs, status
or nature of the Account Party or any other Party to the Facility Agreement or
any of the other Finance Documents (save as otherwise expressly provided
therein);

 
7.4
warrants to the Transferor Bank and each Relevant Party that it has power and
authority to become a Party to the Facility Agreement and has taken all
necessary action to authorise execution of this Transfer Certificate and to
obtain all necessary approvals and consents to the assumption of its obligations
under the Facility Agreement and the other Finance Documents;

 
7.5
if not already a Bank, appoints the Agent to act as its agent as provided in the
Facility Agreement and the other Finance Documents and agrees to be bound by the
terms thereof; and

 
7.6
confirms the accuracy of the administrative details set out in the Schedule to
this Transfer Certificate.

 
7.7
confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

 
(a)
[a Qualifying Bank falling within Clause 7.1(a)(i) of the definition of
Qualifying Bank;]

(b)
[a Treaty Bank;]

(c)
[not a Qualifying Bank.]



7.8
[confirms that the person beneficially entitled to interest payable to that Bank
in respect of any advance under a Finance Document is either:

 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or



(b)
a partnership, each member of which is:







--------------------------------------------------------------------------------

- 109 -

(i)
a company so resident in the United Kingdom; or



(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or



(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

7.9
[confirms that it holds a passport under the HMRC DT Treaty Passport scheme
(reference number [            ]) and is tax resident in [            ], so that
interest payable to it by an Obligor is generally subject to full exemption from
UK withholding tax, and requests that the Account Party notify each Obligor
which is a Party as an Obligor as at the Transfer Date that it wishes that
scheme to apply to the Facility Agreement.]

 
8.
The Transferor Bank:

 
8.1
warrants to the Transferee Bank and each Relevant Party that it has full power
to enter into this Transfer Certificate and has taken all corporate action
necessary to authorise it to do so; and

 
8.2
undertakes with the Transferee Bank that it will, at its own expense, execute
any documents which the Transferee Bank reasonably requests for perfecting in
any relevant jurisdiction the Transferee Bank’s title under this Transfer
Certificate or for a similar purpose.

 
9.
The Transferee Bank hereby undertakes with the Transferor Bank and each Relevant
Party that it will perform all those obligations which by the terms of the
Facility Agreement will be assumed by it after this Transfer Certificate takes
effect.

 
10.
None of the Transferor Bank or any other Finance Party:

 
10.1
makes any representation or warranty nor assumes any responsibility with respect
to the legality, validity, effectiveness, adequacy or enforceability of the
Facility Agreement or any of the other Finance Documents or any other document
relating thereto; or

 
10.2
assumes any responsibility for the financial condition of the Account Party, the
Corporate Members or any other Party to the Facility Agreement or any of the
other Finance Documents or any other document relating thereto or for the
performance and observance thereof by the Account Party, the Corporate Members
or any such other Party (save as otherwise expressly provided therein) and any
and all such conditions and warranties, whether expressed or implied by law or
otherwise, are hereby excluded (except as aforesaid).

 
11.
The Transferor Bank and the Transferee Bank undertake that they will on demand
fully indemnify the Agent, the Security Trustee and the Issuing Bank in respect
of any claim, proceeding, liability or expense which relates to or results from
this Transfer Certificate or any matter connected with or arising out of it
unless caused by the Agent’s or Security Trustee’s or Issuing Bank’s gross
negligence or wilful misconduct, as the case may be.

 
12.
The agreements and undertaking of the Transferee Bank in this Transfer
Certificate are given to and for the benefit of and made with each of the
Relevant Parties.

 
13.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it shall be governed by and construed in accordance with
English law.

 




--------------------------------------------------------------------------------

- 110 -

Transferor Bank
 
 
By:
  
[x]
 
 
Dated:
  
[x]
 
Transferee Bank
 
 
By:
  
[x]
 
 
Dated:
  
[x]
 
Agent (for and on behalf of itself and for every other Relevant Party)
 
 
By:
  
[x]
 
 
Dated:
  
[x]

 
 
 
 
 
Note:
 
The execution of this Transfer Certificate alone may not transfer a
proportionate share of the Transferor Bank’s interest in the Security
constituted by the Finance Documents in the Transferor Bank’s or Transferee
Bank’s jurisdiction. It is the responsibility of each individual Bank to
ascertain whether any other documents are required to perfect a transfer of such
a share in the Transferor Bank’s interest in such Security in any such
jurisdiction, and, if so, to seek appropriate advice and arrange for execution
of the same.









--------------------------------------------------------------------------------

- 111 -

SCHEDULE 4
FORM OF LETTER OF CREDIT
 
 
 
 
To:
  
The Society and the Council of Lloyd’s
 
 
 
  
c/o The Manager, Market Services
 
 
 
  
Fidentia House
 
 
 
  
Walter Burke Way
 
 
 
  
Chatham Maritime
 
 
 
  
Chatham
 
 
 
  
Kent ME4 4RN

Dated [x]
Dear Sirs:
Irrevocable Standby Letter of Credit No. [x]
Re: [Name of Corporate member of Lloyd’s] (the “Applicant”)
This Clean Irrevocable Standby Letter of Credit (the “Credit”) is issued by the
banks whose names are set out in Schedule 1 hereto (the “Issuing Lenders”, and
each an “Issuing Lender”) in favour of the Society of Lloyd’s (“Lloyd’s”) on the
following terms:
 
1.
Subject to the terms hereof, the Issuing Lenders shall make payments within two
business days of demand on ING Bank N.V., London Branch (the “Agent”) in
accordance with paragraph 4 below.

 
2.
Upon a demand being made by Lloyd’s pursuant to paragraph 4 below each Issuing
Lender shall pay that proportion of the amount demanded which is equal to the
proportion which its Commitment set out in Schedule 1 hereto bears to the
aggregate Commitments of all the Issuing Lenders set out on Schedule 1 hereto
provided that the obligations of the Issuing Lenders under this Credit shall be
several and no Issuing Lender shall be required to pay an amount exceeding its
Commitment set out in Schedule 1 hereto and the Issuing Lenders shall not be
obliged to make payments hereunder in aggregate exceeding a maximum amount of
£x]. Any payment by an Issuing Lender hereunder shall be made in sterling to
Lloyd’s account specified in the demand made by Lloyd’s pursuant to paragraph 4
below.

 
3.
This Credit is effective from [x] (the “Commencement Date”) and will expire on
the Final Expiration Date. This Credit shall remain in force until we give you
not less than four years’ notice in writing terminating the same on the fourth
anniversary of the Commencement Date or on any date subsequent thereto as
specified in such notice (the “Final Expiration Date”), our notice to be sent by
registered mail for the attention of the Manager, Market Services, at the above
address.

4.
Subject to paragraph 3 above, the Issuing Lenders shall pay to Lloyd’s under
this Credit upon presentation of a demand by Lloyd’s on the Agent, ING Bank
N.V., London Branch at [x], marked for the attention of [x], substantially in
the form set out in Schedule 2 hereto the amount specified therein (which amount
shall not, when aggregated with all other amounts paid by the Issuing Lenders to
Lloyd’s under this Credit, exceed the maximum amount referred to in paragraph 2
above).







--------------------------------------------------------------------------------

- 112 -

5.
The Agent has signed this Credit as agent for disclosed principals and
accordingly shall be under no obligation to Lloyd’s hereunder other than in its
capacity as an Issuing Lender.

 
6.
All charges are for the Applicant’s account.

7.
Subject to any contrary indication herein, this Credit is subject to the
International Standby Practices - ISP98 (1998 publication - International
Chamber of Commerce Publication No.590).

8.
This Credit shall be governed by and interpreted in accordance with English law
and the Issuing Lenders hereby irrevocably submit to the jurisdiction of the
High Court of Justice in England.

 
9.
Each of the Issuing Lenders engages with Lloyd’s that demands made under and in
compliance with the terms and conditions of this Credit will be duly honoured on
presentation.

 
 
 
 
Yours faithfully
 
______________________________
ING Bank N.V., London Branch
 
as agent
 
for and on behalf of
 
[Names of all Issuing Lenders including Agent]
 
 
By: ___________________________
 
 
Name:
 
 
 
 
Title:
 
 









--------------------------------------------------------------------------------

- 113 -

Schedule 1
Issuing Lenders’ Commitments
 
 
 
 
 
 
Name and Address of Issuing Lender
  
Commitment
 
Participation
 
 
 
 
  
(Sterling)
 
 
 
 
 
Total Value
  
 
 
 









--------------------------------------------------------------------------------

- 114 -

Schedule 2
Form of Demand (Pounds Sterling)
[on Lloyd’s letterhead]
Dear Sir/Madam
THE SOCIETY OF LLOYD’S
TRUSTEE OF LETTER OF CREDIT NO. [x]
With reference to the above, we enclose for your attention a Bill of Exchange
together with the respective Letter of Credit. Payment should be made by way of
CHAPS. The account details are as follows:
National Westminster Bank PLC
City of London Office
1 Princes Street
London
EC2R 8PA
Sort Code: 60-00-01
Account: 140-00-40120066
Swift Code: NWBKGB2L
Account Name: The Corporation of Lloyd’s Members Trust Client Money Account
Please quote Member Code: [x]
Yours faithfully
 
 
 
 
 
__________________________________
For Manager
 
Market Services
 
 
By:
_________________________

Name:
 
 
 
 
Title:
 
 
 
 
Your ref:
 
[x]



Our ref:
  
MEM/        /        /        /C911f
 
 
Extn:
  
[x]





--------------------------------------------------------------------------------

- 115 -

BILL OF EXCHANGE
The Society of Lloyd’s
Trustee of Letter of Credit No.
Please pay in accordance with the terms of the Credit to our order the of £[x].
For and on behalf of
Authorised Signatory
Market Services
 
To:
ING Bank N.V., London Branch

as Agent
 






--------------------------------------------------------------------------------

- 116 -

SCHEDULE 5
FORM OF APPLICATION
 
To:
ING Bank N.V., London Branch as Issuing Bank

 
From:
[x]

 
Date:
[x]

£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
 
 
 
 
 
1.
 
We refer to the Agreement. This is an Application. This Application is
irrevocable.
 
 
2.
 
Terms defined in the Agreement shall have the same meaning in this Application.
 
 
3.
 
We wish to arrange for a Letter of Credit to be issued under the Facility on the
following terms:
 
 
 
3.1
 
Issuance Date:
 
  [x]
 
 
 
3.2
 
Amount:
 
£[x]
 
 
 
3.3
 
Beneficiary:
 
The Society and Council of Lloyd’s
 
 
 
3.4
 
Term:
 
  [x]
 
 
 
4.
 
Our delivery instructions are:
 
  [x]
 
 
5.
 
[The Letter of Credit will replace the following Letter(s) of Credit which are
to be released for cancellation substantially simultaneously with the issue of
the Letter of Credit, subject to the indemnity in respect of this process in
Clause 17.6 (Indemnity in respect of replacement process):
 
 
 
 
[x]]
 
 
6.
 
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Application is so satisfied and that all Repeating
Representations are true in all material respects and no Potential Event of
Default or Event of Default has occurred.
 
 
7.
 
We attach a copy of the proposed Letter of Credit in favour of Lloyd’s which is
to be delivered to the recipient at [insert address].

 
 
 
By:
________________________
 
 
 
[x]









--------------------------------------------------------------------------------

- 117 -

SCHEDULE 6
FORM OF CANCELLATION NOTICE OF ISSUED LETTER OF CREDIT
 
To:
ING Bank N.V., London Branch as Issuing Bank

 
From:
[x]

 
Date:
[x]

£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a request for the cancellation of an issued
Letter of credit pursuant to the Agreement. This request is irrevocable.

 
2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you cancel the following issued Letter of Credit :

 
 
 
 
 
 
 
 
(a)    Letter of Credit Number:
  
[x]
 
 
 
 
 
(b)    Issuance Date:
  
[x]
 
 
 
 
 
(c)    Amount/currency:
  
[x]
 
 
 
 
 
(d)    Beneficiary
  
[x]

 
3.
[We further request that the sum of [x] held in account [x] and representing the
equivalent of the cash collateral be sent to the following account: [x]/[x] for
the above issued Letter of Credit.]

[To be completed in the event that the issued Letter of Credit is
collateralised]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
Director







--------------------------------------------------------------------------------

- 118 -

SCHEDULE 7
FORM OF REDUCTION NOTICE FOR ISSUED LETTER OF CREDIT
 
To:
ING Bank N.V., London Branch as Issuing Bank

 
From:
[x]

 
Date:
[x]

£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a request for the reduction of an issued
Letter of Credit pursuant to the Agreement.

 
2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you decrease to the sum of £[x] the following
issued Letter of Credit :

 
 
 
 
 
 
 
 
(a)    Letter of Credit Number:
  
[x]
 
 
 
 
 
(b)    Issuance Date:
  
[x]
 
 
 
 
 
(c)    Original Amount/currency:
  
[x]
 
 
 
 
 
(d)    Beneficiary
  
[x]

 
3.
[We further request that the sum of [x] held in account [x] and representing the
equivalent of the cash collateral for the above issued Letter of Credit be sent
to the following account: [x]/[x]].]

 
    
[To be completed in the event that the issued Letter of Credit is
collateralised]



 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
Director







--------------------------------------------------------------------------------

- 119 -

SCHEDULE 8
FORM OF INCREASE OR AMENDMENT NOTICE FOR ISSUED LETTER OF CREDIT
 
To:
ING Bank N.V., London Branch as Issuing Bank

 
From:
[x]

 
Date:
[x]

£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a request for the [increase of the value of]
[amendment of] an issued Letter of Credit pursuant to the Agreement.

 
2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you [increase to the sum of £[x]] [amend] the
following issued Letter of Credit :

 
 
 
 
 
 
 
 
(a)    Letter of Credit Number:
  
[x]
 
 
 
 
 
(b)    Issuance Date:
  
[x]
 
 
 
 
 
(c)    Original Amount/currency:
  
[x]
 
 
 
 
 
(d)    Beneficiary
  
[x]

 
    
[Insert any further details of amendment]

 
3.
We undertake to transfer forthwith the sum of [x] into account [x] representing
the increase in the original value of the above issued Letter of Credit.

 
    
[To be completed in the event that the issued Letter of Credit is
collateralised]

 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
Director









--------------------------------------------------------------------------------

- 120 -

SCHEDULE 9
FORM OF EXTENSION NOTICE FOR ISSUED LETTER OF CREDIT
 
To:
ING Bank N.V., London Branch as Issuing Bank

 
From:
[x]

 
Date:
[x]

£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a request for an extension of the expiry date
of an issued Letter of Credit pursuant to the Agreement.

 
2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you extend the expiry date of the following issued
Letter of Credit to [x]:

 
 
 
 
 
 
 
 
(a)    Letter of Credit Number:
  
[x]
 
 
 
 
 
(b)    Issuance Date:
  
[x]
 
 
 
 
 
(c)    Amount/currency:
  
[x]
 
 
 
 
 
(d)    Beneficiary
  
[x]

 
    
[This extension shall apply to the full value of the above issued Letter of
Credit.]

 
3.
[Please note that the sum of [x] transferred into account [x] represents
collateral cover for the above issued Letter of Credit.]

 
    
[To be completed in the event that the issued Letter of Credit is
collateralised]

 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Director
 
 
 
 
 
Director









--------------------------------------------------------------------------------

- 121 -

SCHEDULE 10
FORM OF COMPLIANCE CERTIFICATE
 
To:
ING Bank N.V., London Branch as Agent

 
From:
AmTrust Financial Services, Inc. (the “Company”)

 
Date :
[x]

 
Reference Date:
[x]

Dear Sirs
 
£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a Compliance Certificate (the “Certificate”).

 
2.
Terms defined in the Agreement have the same meanings in this Certificate.

 
3.
The Outstanding Letters of Credit as at the date of this Certificate are as set
out in Part A attached.

 
4.
The position as at the Reference Date with respect to the financial covenants in
Clause [14] (Financial Covenant) is as set out in Part B attached.

 
5.
As at the date of this Certificate, the Company, the Corporate Members and the
Guarantor are in compliance with their obligations under the Finance Documents
and no Event of Default has occurred or, if any has occurred none is continuing
[, except as set out in Part C attached]*.

 
6.
The Managing Agent of each Syndicate has not made any material adverse change in
its standards for managing underwriting risk [, except as set out in Part C
attached]*.

 
7.
The Managing Agent of each Syndicate has adhered in all material respects to
Lloyd’s requirements with regard to the investment of syndicate funds [, except
as set out in Part C attached]*.

 
 
 
By:
______________________________
 
Duly authorised Financial Officer.
 
AmTrust Financial Services, Inc.









--------------------------------------------------------------------------------

- 122 -

PART A
Outstanding Letters of Credit as at [x]
 
 
 
 
 
Letter of Credit No. [x]
  
£
[x] 
 
 
…
  
 
 
 
 
Total:
  
£
[x] 

PART B
Calculations of the Financial Covenant at Clause 14 as at [x] (including all of
the financial covenants set out from Clauses 14.1 to 14.5)
14.1    Minimum Net Worth
The Net Worth of the Account Party:
14.2    Consolidated Net Worth
The Consolidated Net Worth:
14.3    Consolidated Leverage Ratio
The Consolidated Leverage Ratio:
14.4    Consolidated Fixed Charge Coverage Ratio
The Consolidated Fixed Charge Coverage Ratio:
14.5    RDS Maximum Net Loss
The maximum forecast net loss to Syndicate 1206 on any RDS:
The maximum forecast net loss to Syndicate 2526 on any RDS:
The maximum forecast net loss to Syndicate 44 on any RDS:
PART C
Exceptions and Disclosures as at [x]








--------------------------------------------------------------------------------

- 123 -

SCHEDULE 11
ELIGIBLE COLLATERAL
 
COLLATERAL DESCRIPTION
 
ADVANCE RATE
 
 
 
Matching  Currency
 
 
 
Non-Matching
Currency
 
Cash held with ING:
 
100
%
 
 
 
95
%
 
Cash held with the Custodian:
 
95
%
 
 
 
90
%
 
US Dollar and/or Sterling Time Deposits, CDs and Money Market Deposits:
 
Time deposits, certificates of deposit and money market deposits of any OECD
incorporated bank with a rating of at least (i) AA- from S&P and (ii) Aa3 from
Moody’s and maturing within two years from the date of determination.
 
95
%
 
 
 
90
%
 
US and/or UK Government Securities:
 
Securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof), or UK
Gilts, with maturities of:-
 
less than 5 years from the date of determination
 
90
%
 
 
 
85
%
 
equal to or more than 5 years from the date of determination
 
85
%
 
 
 
80
%
 
US Government Sponsored Enterprises:
 
Federally chartered US-domiciled corporations which carry the implicit (rather
than explicit) support of the US Government and which do not, therefore, meet
the “full faith and credit” requirement to qualify as US Government securities
(for example Federal National Mortgage Association and Federal Home Loan
Mortgage Corporation).
 
The total share of US Government Enterprises (with implicit support) shall not
exceed 20% of the aggregate market value of all Investment Collateral.
 
85
%
 
 
 
80
%
 







--------------------------------------------------------------------------------

- 124 -

High Grade Municipal Bonds:
 
High grade Municipal bonds rated at least AA- from S&P and Aa3 from Moody’s, or
at least AA- from S&P or at least Aa3 from Moody’s if such bond is rated by
either S&P or Moody’s but not both
 
If any single Municipal Bond represents more than 5% of aggregate market value
of all Investment collateral, the excess over 5% shall be excluded and the total
share of Municipal Bonds as part of Investment Collateral shall not exceed 20%.
 
80
%
 
 
75
%
US Dollar, Euro and/or Sterling Investment Grade Non-Convertible Corporate Bonds
:
 
 
 
 
 
Non-convertible corporate bonds which are traded publicly maturing within eleven
years from the date of determination rated
 
 
 
 
 
(a) at least AA- from S&P and Aa3 from Moody’s. or at least AA- from S&P or at
least Aa3 from Moody’s if such bond is rated by either S&P or Moody’s, but not
both.
 
80
%
 
 
75
%
(b) at least A- from S&P and A3 from Moody’s or at least A- from S&P or at least
A3 from Moody’s if such bond is rated by either S&P or Moody’s, but not both
 
75
%
 
 
70
%
If any single corporate issuer (or any affiliate thereof) represents more than
5% of the aggregate market value of all Investment Collateral, the excess over
5% shall be excluded.
 
 
 
 
 
The minimum weighted average credit quality rating of the Bonds shall be at
least A+ and the minimum rating of any individual bond shall be A-.
 
 
 
 
 
In case of a difference between the rating of S&P and Moody’s the lower rating
will apply.
 
 
 
 
 





--------------------------------------------------------------------------------

- 125 -

SCHEDULE 12
FORM OF BORROWING BASE CERTIFICATE
 
To:
ING Bank N.V., London Branch as Agent

 
From:
[x] (the “Company”)

 
Date :
[x]

 
Reference Date:
[x]

Dear Sirs
£300,000,000 Facility Agreement dated [x] 2015 (the “Agreement”)
 
1.
We refer to the Agreement. This is a Borrowing Base Certificate (the
“Certificate”).

 
2.
Terms defined in the Agreement have the same meanings in this Certificate.

 
3.
The position as at the Reference Date with respect to the Letters of Credit and
the Collateral is as follows:

 
(a)
the mark-to-market value and source of valuation of each asset comprising the
Collateral is as shown on the attached report of the Custodian and bank
statement of ING Bank N.V., London Branch; [Attach report]



(b)
the Collateral Value of the Collateral is: [x], calculated as the sum of the
following:

[List each asset and Advance Rate and product of the two and, in the case of
assets whose values are denominated in a currency other than Sterling, the
currency rate of exchange used to calculate the Sterling Equivalent Amount
(rates to be supplied by the agent on request)];
 
(c)
the aggregate outstanding amount of Letters of Credit is [x];



(d)
the aggregate outstanding amount of Letters of Credit covering the solvency
deficits of the Syndicates is [x]; and



(e)
the Collateral Value of the Collateral is at least equal to the Required
Collateral Amount.







By:
_______________________
 
Duly authorised Financial Officer.
 
AmTrust International Insurance, Ltd.





--------------------------------------------------------------------------------

- 126 -

SCHEDULE 13
PERMITTED TAX INCENTIVE FINANCING TRANSACTIONS
East Ninth & Superior, LLC is a Subsidiary of the Guarantor
800 Superior, LLC is a Subsidiary of the Guarantor
 
1.    Unsecured loan in an aggregate principal amount of $5,000,000 from the
State of Ohio to East Ninth & Superior, LLC.


2.    Unsecured loan in an aggregate principal amount of $2,500,000 from the
Guarantor or a Subsidiary of the Guarantor to East Ninth & Superior, LLC.
3.    Four Qualified Low-Income Community Investment (“QLICI”) Loans in an
aggregate principal amount of $9,400,000 from CNMIF II(I), LLC to 800 Superior,
LLC, each secured by a mortgage on the real property being financed by such
loans.
4.    Three QLICI Loans in an aggregate principal amount of $10,000,000 from Key
Community Development New Markets IV LLC to 800 Superior, LLC, each secured by a
mortgage on the real property being financed by such loans.
5.    Guarantee by the Guarantor of QLICI Loans made by CNMIF II(I), LLC and Key
Community Development New Markets IV LLC to 800 Superior, LLC.
6.    Guarantee by the Guarantor of 50% of the $5,000,000 unsecured loan from
the State of Ohio to East Ninth & Superior, LLC.
7.    Two unsecured leveraged loans in an aggregate principal amount of
$4,192,000 from East Ninth & Superior, LLC to 800 Superior NMTC Investment Fund
II LLC.
8.    Two leveraged loans in an aggregate principal amount of $7,392,000 from
East Ninth & Superior, LLC to 800 Superior NMTC Investment Fund LLC.
9.    Equity Investment by the Guarantor in 24.5% of the Equity Interests of 800
Superior NMTC Investment Fund II LLC.
10.    Unsecured loan in an aggregate principal amount of $3,000,000 from
Cuyahoga County in connection with the Permitted Tax Incentive Financing
Transactions.
11.    Guarantee by the Guarantor of 50% of the $3,000,000 unsecured loan from
Cuyahoga County in connection with the Permitted Tax Incentive Financing
Transactions.
12.    Indemnity/Contribution Agreement between the Guarantor and National
General Holdings Corp.
13.    Equity Investment by AmTrust North America Inc. in 50% of the Equity
Interests of East Ninth & Superior, LLC.
14.    Equity Investment by the Guarantor in 50% of the Equity Interests of 800
Superior, LLC.
15.    Lease between 800 Superior, LLC and AmTrust North America Inc.
16.    Lease between 800 Superior, LLC and GMAC Insurance Management
Corporation.
17.    All documents evidencing the foregoing.




--------------------------------------------------------------------------------

- 127 -

SCHEDULE 14
EXISTING INDEBTEDNESS
 
1.
Existing Debentures: (a) the fixed/floating rate junior subordinated deferrable
interest debentures due 2037 in the original aggregate principal amount of
$40,000,000; (b) the fixed/floating rate junior subordinated deferrable interest
debentures due 2036 in the original aggregate principal amount of $30,000,000;
(c) the fixed/floating rate junior subordinated deferrable interest debentures
due March 2035 in the original aggregate principal amount of $25,000,000; and
(d) the fixed/floating rate junior subordinated deferrable interest debentures
due June 2035 in the original aggregate principal amount of $25,000,000; in each
case with respect to the foregoing, issued to TOPS Trusts pursuant to the
applicable Existing Indenture (either the Indenture, dated as of March 17, 2005,
between the Guarantor and Wilmington Trust Company, the Indenture, dated as of
June 15, 2005, between the Guarantor and Wilmington Trust Company or the
Indenture, dated as of July 25, 2006, between Guarantor and Wilmington Trust
Company).

 
2.
Existing Guarantees: (a) the Guarantee Agreement, dated as of March 17, 2005,
between the Guarantor and Wilmington Trust Company; (b) the Guarantee Agreement,
dated as of June 15, 2005, between the Guarantor and Wilmington Trust Company;
(c) the Guarantee Agreement, dated July 25, 2006, between the Guarantor and
Wilmington Trust Company; and (d) the Guarantee Agreement, dated as of March 22,
2007, between the Guarantor and Wilmington Trust Company.

 
3.
6.125% notes due 2023 in the aggregate principal amount of $250,000,000, issued
pursuant to an Indenture dated as of December 21, 2011, by and between the
Guarantor and The Bank of New York Mellon Trust Company, N.A., as trustee, as
supplemented by the second supplemental indenture, dated as of August 15, 2013,
by and between the Guarantor and The Bank of New York Mellon Trust Company,
N.A., as trustee.

 
4.
Parent Guarantee, effective October 14, 2009, made by the Guarantor in favour of
Microsoft Corporation for the obligations of AMT Warranty Corp, under its
extended service plan program to cover the repair and/or replacement of certain
consumer products sold by Microsoft.

 
5.
Guarantee by the Guarantor in favour of Maiden Reinsurance for the punctual
performance and discharge of Account Party’s obligations arising under the Quota
Share Reinsurance Agreement and the Loan Agreement between Account Party and
Maiden Reinsurance (pursuant to Section 10.1 of the Master Agreement between the
Guarantor and Maiden Holdings, Ltd., dated July 3, 2007, as amended on
September 17, 2007).

6.
Secured Loan Agreement, dated February 24, 2011, between AmTrust Underwriters,
Inc., a Subsidiary of the Guarantor, and Banc of America Leasing & Capital, LLC
in the aggregate principal amount of $5.8 million to finance the purchase of an
aircraft.

 
7.
Guarantee, dated February 24, 2011, by Guarantor in favour of Banc of America
Leasing & Capital, LLC for the obligations of AmTrust Underwriters, Inc. arising
under the Secured Loan Agreement dated February 24, 2011, between AmTrust
Underwriters, Inc., a Subsidiary of the Guarantor, and Banc of America Leasing &
Capital, LLC.

 
 
8.
U.S. Bank Irrevocable Standby Letter of Credit (SLCMMSP06347) in the amount of
$50,000 issued in favour of the Commonwealth of Virginia

9.
HSBC Standby Letter of Credit (SDCMTN546208) in the amount of $125,000 issued in
favour of American Contractors Indemnity

 
10.
HSBC Irrevocable Standby Letter of Credit (SDCMTN546945)in the amount of $70,000
issued in favour of Airlines Reporting Corporation.

 
11.
HSBC Irrevocable Standby Letter of Credit (SDCMTN546206) in the amount of
$10,000 issued in favour of American Contractors Indemnity Co.





--------------------------------------------------------------------------------

- 128 -

 
12.
Master Lease, dated October 29, 2012, between Wells Fargo Equipment Finance,
Inc. and the Guarantor to finance the purchase of equipment (aggregate cost of
$390,477 payable over 60 months).

 
13.
Installment Payment Agreement, dated April 15, 2013, between NetApp, Inc. d/b/a
NetApp Capital Solutions and the Guarantor to finance the purchase of IT storage
hardware (aggregate cost of $1,398,000 payable over 36 months).

 
14.
Floating rate surplus note of First Nonprofit Insurance Company in the aggregate
amount of $1,500,000 due December 15, 2035 issued pursuant to an Indenture
between First Nonprofit Insurance Company and Wilmington Trust Company dated
December 15, 2005.

 
15.
Floating rate surplus note of First Nonprofit Insurance Company in the aggregate
amount of $5,000,000 due December 15, 2034 issued pursuant to an Indenture
between First Nonprofit Insurance Company and U.S. Bank National Association
dated May 12, 2004.



16.
AmTrust North America, Inc., a Subsidiary of the Guarantor, is obligated to pay
National Benefit Life Insurance Company an amount equal to three percent (3%) of
all earned premium in respect of the business acquired, less the deposit of $3
million paid by AmTrust North America, Inc., pursuant to the Asset Purchase
Agreement, dated as of November 12, 2013, by and between National Benefit Life
Insurance Company and AmTrust North America, Inc. The amount of the remaining
earnout is projected to be approximately $700,000 in the aggregate.



17.
AMT Warranty Corp., a Subsidiary of the Guarantor, is obligated to pay Henry F.
Jimenez and Geraldine K. Jimenez, trustees of The Jimenez Family Trust, an
amount equal to 10% of the EBITDA of OwnerGuard Corporation and its
subsidiaries, pursuant to the Stock Purchase Agreement, dated as of June 30,
2014, by and between Henry F. Jimenez and Geraldine K. Jimenez, trustees of The
Jimenez Family Trust, and AMT Warranty Corp. The amount of the remaining earnout
is projected to be approximately $1.55 million in the aggregate.



18.
The Guarantor is obligated to pay Norbert Hohlbein, Maureen Hohlbein, Paul
Hohlbein, Lisa Erickson and Jeff Hohlbein, collectively, an annual earnout equal
to a percentage of 5.5 times of the EBITDA of Builders calculated on an annual
basis for each of the four years ending March 31, 2016 pursuant to the Stock
Purchase Agreement, dated December 5, 2011, by and between Norbert Hohlbein,
Maureen Hohlbein, Paul Hohlbein, Lisa Erickson and Jeff Hohlbein and the
Guarantor. The amount of the remaining earnout is projected to be approximately
$11 million in the aggregate.

 


19.
Overdraft facility from HSBC Bank plc in the amount of £200,000 in favour of
Gadget Repair Solutions Limited, a Subsidiary of the Guarantor.

20.
Promissory Note, dated August 29, 2014, in favour of KeyBank National
Association, through its division Key Equipment Finance, in the principal amount
of $24.2 million, for the purchase by the Guarantor of an aircraft.

21.
Master Equipment Lease Agreement, dated December 6, 2013, between Technology
Investment Partners, LLC dba TIP Capital and AmTrust North America, Inc., a
Subsidiary of the Guarantor, for data storage equipment (aggregate cost of
$308,380.11 over 36 months).

22.
7.25% Subordinated Notes due 2055 in the aggregate principal amount of
$150,000,000, issued pursuant to an Indenture dated as of December 21, 2011, by
and between the Guarantor and The Bank of New York Mellon Trust Company, N.A.,
as trustee, as supplemented by the fifth supplemental indenture, dated as of
June 18, 2015, by and between the Guarantor and The Bank of New York Mellon
Trust Company, N.A., as trustee.

23.
7.50% Subordinated Notes due 2055 in the aggregate principal amount of
$135,000,000, issued pursuant to an Indenture dated as of December 21, 2011, by
and between the Guarantor and The Bank of New York Mellon Trust Company, N.A.,
as trustee, as supplemented by the sixth supplemental indenture, dated as of





--------------------------------------------------------------------------------

- 129 -

September 16, 2015, by and between the Guarantor and The Bank of New York Mellon
Trust Company, N.A., as trustee.
24.
Amended, Consolidated and Restated Mortgage Note in the amount of $10,250,000
payable by 723 St. Nicholas Holdings LLC, a Subsidiary of the Guarantor.

25.
The Account Party is obligated to pay a three-year earn-out to Thomas J. Manger,
Larry Michael Sellers and Linda Kay, Sellers Revocable Trust U/D/T December 27,
2012, Sellers Charitable Remainder Unitrust U/D/T December 24, 2014, and Sellers
Irrevocable Grantor Trust U/D/T December 24, 2014, pursuant to the securities
purchase agreement, dated January 5, 2015, for the Account Party’s acquisition
of TMI Solutions, LLC. The amount of the remaining earn-out is projected to be
approximately $35.7 million in the aggregate.

26.
The Guarantor is obligated to pay a five-year earn-out to Thomas Pasquale,
Maynard G. Fahs Trust for Spouse and Descendants and Mark Burritt pursuant to a
stock purchase agreement, dated January 5, 2015, for Guarantor’s acquisition of
Oryx Insurance Brokerage, Inc. The amount of the remaining earn-out is projected
to be approximately $12.25 million in the aggregate.

27.
The Guarantor is obligated to pay a five-year earnout to Unified Grocers, Inc.
pursuant to a stock purchase agreement, dated April 16, 2015, for Guarantor’s
acquisition of Springfield Insurance Company and its affiliates. The earn-out is
equal to 4.5% of gross written premium and is payable each year during the term
of the master services agreement entered into between the Guarantor and Unified
Grocers, Inc. The amount of the earnout is projected to be approximately $7.5
million in the aggregate.

28.
AmTrust North America, Inc., a Subsidiary of the Guarantor, is obligated to pay
a three-year earn-out to Pacific Brokers Insurance Services Corporation pursuant
to a renewal rights and assets purchase agreement, dated July 2, 2015, by and
between AmTrust North America, Inc. and Pacific Brokers Insurance Services
Corporation.  The amount of the earnout is projected to be approximately $2.0
million in the aggregate.









--------------------------------------------------------------------------------

- 130 -

SCHEDULE 15
EXISTING SECURITY
 
1.
Lien in favour of Banc of America Leasing & Capital, LLC securing AmTrust
Underwriters, Inc.’s obligations under the Secured Loan Agreement, dated
February 24, 2011, between AmTrust Underwriters, Inc. and Bank of America
Leasing & Capital, LLC, in connection with the purchase of an aircraft.

 
2.
Pledge of cash to secure letters of credit listed on Schedule 14.

 
3.
Lien in favour of Wells Fargo Equipment Finance, Inc. securing the Guarantor’s
obligations under the Master Lease, dated October 29, 2012, between Wells Fargo
Equipment Finance, Inc. and the Guarantor to finance the purchase of equipment.

 
4.
Lien in favour of NetApp, Inc. securing the Guarantor’s obligations under the
Installment Payment Agreement, dated April 15, 2013, between NetApp, Inc. d/b/a
NetApp Capital Solutions and the Guarantor to finance the purchase of IT storage
hardware.

 
5.
Lien in favor of KeyBank National Association, through its division Key
Equipment Finance, securing the Guarantor's obligations under the Aircraft
Security Agreement, dated August 29, 2014, between Guarantor and KeyBank
National Association, through its division Key Equipment Finance, in connection
with the purchase of an aircraft.

 
6.
Security Agreement (MASTERCARD NON US TCAR), dated May 31, 2013, between AmTrust
International Insurance, Ltd. and Travelex, Inc. providing a security interest
over custodian accounts at The Bank of Nova Scotia Trust Company.

 
7.
Security Agreement (MASTERCARD US TCAR), dated May 31, 2013, between AmTrust
International Insurance, Ltd. and Travelex, Inc. providing a security interest
over a custodian account at The Bank of Nova Scotia Trust Company.

 
8.
Security Agreement (NON BRANDED AND BUFFER), dated May 31, 2013, between AmTrust
International Insurance, Ltd. and Travelex, Inc. providing a security interest
over a custodian account at The Bank of Nova Scotia Trust Company.

Paragraphs (6), (7) and (8) are included on condition that:
 
(a)
as at 22 November 2013, the Sterling Equivalent Amount of the minimum balance
required to be held in the accounts referred to at (6), (7) and (8) does not
exceed £84,000,000; and



(b)
from time to time the aggregate balance (using the exchange rates as at
22 November 2013) of the accounts referred to in (6), (7) and (8) shall not
exceed 115% of the aggregate value as at 22 November 2013.







--------------------------------------------------------------------------------

- 131 -

SCHEDULE 16
EXISTING INVESTMENTS
1.
Investment in National General Holdings Corp. (“NGHC”): During the three months
ended March 31, 2010, the Guarantor completed its strategic investment in NGHC,
a company formed by the Michael Karfunkel 2005 Grantor Retained Annuity Trust
and the Guarantor for the purpose of acquiring from GMAC Insurance Holdings,
Inc. and Motor Insurance Corporation (“MIC”, together with GMAC Insurance
Holdings, Inc., “GMACI”), GMACI’s U.S. consumer property and casualty insurance
business. Various Subsidiaries of the Guarantor, including the Account Party,
currently hold an 11.7% ownership interest in NGHC.



2.
Loan Agreement whereby the Guarantor and Mr. Ira Lipsius collectively loaned
$3,800,573.48 to Judy Friedman, individually and as trustee of various trusts,
and David Blau, as trustee of various trusts (Friedman and Blau, collectively,
the “Maker”). The loan is secured by eight (8) life insurance policies on the
life of Blanka Grunbaum with NY Life Insurance and Annuity Corporation owned by
the Maker (the Policies”) and is due and payable upon Ms. Grunbaum’s death and
payment of the proceeds of Policies to Maker.



3.
Tower Group Commercial Lines Transaction.



4.
Promissory Note, dated September 2, 2014, in the amount of $800,000 issued by
Guarantor to The Finest Service Organization LLC.



5.
Guaranty by AmTrust International Limited of £250,000 line of credit provided to
Gadget Repair Solutions from Ciga International Trading Ltd.



6.
AmTrust International Limited guaranty of £300,000 debt owed by Gadget Repair
Solutions to a third party supplier.



7.
Strategic Investment in Sym-Tech Insurance Services Inc. in the amount of
$225,000.



8.
Strategic Investment in Sym-Tech Inc. in the amount of $1,275,000.



9.
AmTrust International Limited guaranty of $3 million line of credit issued by
Marex Financial Limited in favour of Finagra (UK) Limited.



10.
Loans and commission advances from Warrantech Corporation, a Subsidiary of the
Guarantor, to dealers/agents in the amount of $7.9 million.



11.
$2.5 million, five-year senior subordinated loan, dated September 8, 2015, from
AmTrust International Limited to Finagra UK Limited.



12.
Guarantor loan of $155,000 to Stoneblock Group LLC in connection with the
purchase of building by 723 St. Nicholas Holdings LLC, a Subsidiary of the
Guarantor.



13.
The Account Party is a First Lien Lender to Magnum Hunter Resources Corporation
in the amount of $1,800,123 under the Sixth Amendment to Credit Agreement, dated
November 3, 2015, by and among Magnum Hunter Resources Corporation, certain
guarantors party thereto, the New Lenders (which includes the Account Party) and
the Bank of Montreal, as administrative agent for the New Lenders and as the
Issuing Bank, and Cantor Fitzgerald Securities, as loan administrator.



14.
A three-year, €205,000 loan to pre-acquisition shareholders of DSSA Warranty
Danışmanlık Anonim Şirketi by Car Care Plan Limited, a Subsidiary of the
Guarantor, to provide security to HSBC Bank A.Ş. so that HSBC would release
personal guarantees provided by the pre-acquisition shareholders of DSSA for
obligations of DSSA to Toyota (client) and Aksigorta (insurer).



15.
Loan Agreement, dated February 9, 2015, whereby AmTrust Holdings Luxembourg, a
Subsidiary of the Guarantor, loaned $480,000 to John Hamilton. The loan is due
and payable on or before April 9, 2016.

 




--------------------------------------------------------------------------------

- 132 -

16.
Financial and Performance Guarantee, dated June 18, 2015 and in effect for the
2016 reinsurance year, provided by the Guarantor (on behalf of its Subsidiary,
AmTrust Agriculture Insurance Services, Inc.) in favour of the Risk Management
Agency related to the financial and performance obligations arising from AmTrust
Agriculture Insurance Services, Inc.’s participation in the FCIC Crop Insurance
Program, which is expected to amount to approximately $10-15 million.



17.
Loan Agreement, dated June 8, 2015, whereby AmTrust Europe Limited, a Subsidiary
of the Guarantor, loaned £100,000 to Taurus Insurance Services Limited to
support an affinity agreement between Taurus and Debenhams Retail plc. The loan
is payable in twelve monthly instalments, beginning on January 31, 2016.



18.
Guarantee, dated June 8, 2015, by AmTrust Europe Limited, a Subsidiary of the
Guarantor, for commissions payable to Debenhams Retail plc by Taurus Insurance
Services Limited in the maximum amount of £74,997.



19.
Guaranty, dated November 20, 2015, provided by the Guarantor of an Italian
medical liability credit facility provided by Elba Assicurazioni SPA in the
amount of €10 million to allow AmTrust Europe Ltd., a Subsidiary of the
Guarantor, to participate in Italian public tenders for insurance services.





